Exhibit 10.1





EXECUTION VERSION



Published CUSIP Number: G4922RAC4




THIRD AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of August 7, 2015


among


INVESCO FINANCE PLC,
as the Borrower
INVESCO LTD.,
as Parent
and
THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders
and
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Bookrunners
CITIBANK N.A.,
as Syndication Agent
THE BANK OF NEW YORK MELLON,
HSBC BANK USA, NATIONAL ASSOCIATION,
TORONTO DOMINION (NEW YORK) LLC,
MORGAN STANLEY SENIOR FUNDING, INC.,
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO BANK, N.A.,
CANADIAN IMPERIAL BANK OF COMMERCE, and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Co-Documentation Agents














68457597_7

--------------------------------------------------------------------------------

Table of Contents


Page



ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS....................................1

Section 1.01
Amendment and Restatement; Allocations................................1

Section 1.02
Certain Defined
Terms...............................................................2

Section 1.03
Computation of Time Periods..................................................26

Section 1.04
Accounting
Terms....................................................................26

Section 1.05
Letter of Credit
Amounts.........................................................26

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES.............................26

Section 2.01
The
Advances...........................................................................26

Section 2.02
Making the
Advances...............................................................27

Section 2.03
Letters of
Credit.......................................................................28

Section 2.04
Swing Line
Loans....................................................................38

Section 2.05
Fees..........................................................................................41

Section 2.06
Termination or Reduction of the Commitments......................42

Section 2.07
Repayment of
Advances..........................................................42

Section 2.08
Interest on
Advances................................................................42

Section 2.09
Interest Rate
Determination.....................................................43

Section 2.10
Optional Conversion of Advances...........................................44

Section 2.11
Prepayments of
Advances........................................................45

Section 2.12
Increased
Costs........................................................................46

Section 2.13
Illegality; Circumstances Affecting Availability......................47

Section 2.14
Payments Generally and Computations...................................48

Section 2.15
Taxes........................................................................................49

Section 2.16
Sharing of Payments,
Etc.........................................................54

Section 2.17
Use of
Proceeds........................................................................54

Section 2.18
Cash Collateral and Other Credit Support...............................55

Section 2.19
Increase in
Commitments........................................................56

ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING...................58

Section 3.01
Conditions Precedent to Effectiveness.....................................58

Section 3.02
Conditions Precedent to Each Borrowing and Each L/C Credit
Extension..................................................................................59

Section 3.03
Determinations Under Section 3.01.........................................60




-i-
68457597_7

--------------------------------------------------------------------------------

Table of Contents


Page



ARTICLE IV
REPRESENTATIONS AND WARRANTIES.....................................60

Section 4.01
Representations and Warranties of the Parent and the
Borrower..................................................................................60

ARTICLE V
COVENANTS OF THE BORROWER...............................................64

Section 5.01
Affirmative
Covenants.............................................................64

Section 5.02
Negative
Covenants.................................................................68

Section 5.03
Financial
Covenants.................................................................73

ARTICLE VI
EVENTS OF
DEFAULT......................................................................73

Section 6.01
Events of
Default.....................................................................73

Section 6.02
Application of
Funds................................................................76

ARTICLE VII
ADMINISTRATIVE
AGENT..............................................................78

Section 7.01
Appointment and
Authority......................................................78

Section 7.02
Rights as a
Lender....................................................................78

Section 7.03
Exculpatory
Provisions............................................................78

Section 7.04
Reliance by Administrative Agent...........................................79

Section 7.05
Delegation of
Duties................................................................79

Section 7.06
Resignation of Administrative Agent.......................................80

Section 7.07
Non-Reliance on Administrative Agent and Other Lenders....81

Section 7.08
No Other Duties,
Etc................................................................82

Section 7.09
Administrative Agent May File Proofs of Claim.....................82

ARTICLE VIII
MISCELLANEOUS............................................................................83

Section 8.01
Amendments,
Etc.....................................................................83

Section 8.02
Notices; Effectiveness; Electronic Communication................84

Section 8.03
No Waiver;
Remedies..............................................................86

Section 8.04
Expenses; Indemnity; Damage Waiver....................................87

Section 8.05
Right of
Set-off........................................................................89

Section 8.06
Successors and
Assigns............................................................90

Section 8.07
Treatment of Certain Information; Confidentiality..................95

Section 8.08
Governing
Law.........................................................................96

Section 8.09
Execution in
Counterparts........................................................96

Section 8.10
Survival of Representations and Warranties............................96

Section 8.11
Replacement of
Lenders..........................................................96


-ii-
68457597_7

--------------------------------------------------------------------------------

Table of Contents


Page



Section 8.12
Jurisdiction,
Etc........................................................................97

Section 8.13
Judgment..................................................................................98

Section 8.14
Waiver of Jury
Trial.................................................................98

Section 8.15
USA PATRIOT Act Notice......................................................99

Section 8.16
Defaulting
Lenders...................................................................99

Section 8.17
No Advisory or Fiduciary Relationship.................................101

Section 8.18
Interest Rate
Limitation.........................................................102

Section 8.19
Severability............................................................................102

Section 8.20
Electronic Execution of Assignments and Certain Other
Documents.............................................................................102




-iii-
68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



SCHEDULES
Schedule I
List of Applicable Lending Offices

Schedule 1.01
Commitments

Schedule 4.01(b)
Subsidiaries

Schedule 4.01(d)
Required Authorizations

Schedule 4.01(i)
Disclosed Litigation

Schedule 5.02(a)
Existing Liens

Schedule 8.02
Administrative Agent’s Office; Certain Addresses for Notices





EXHIBITS    Form of
Exhibit A
Note

Exhibit B-1
Advance Notice

Exhibit B-2
Swing Line Loan Notice

Exhibit C
Assignment and Assumption

Exhibit D
Parent Guaranty

Exhibit E
Opinion of U.S. Counsel for the Borrower and the Parent

Exhibit F
Opinion of U.K. Counsel for the Borrower

Exhibit G
Opinion of Bermuda Counsel for the Parent

Exhibit H
Compliance Certificate

Exhibit I        U.K. Tax Compliance Certificate



68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



THIRD AMENDED AND RESTATED CREDIT AGREEMENT


This Third Amended and Restated Credit Agreement (the “Agreement”) is entered
into as of August 7, 2015 among Invesco Finance PLC, a public limited company
organized under the laws of England and Wales (the “Borrower”), Invesco Ltd., a
company organized under the laws of Bermuda (the “Parent”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
the signature pages hereof, and Bank of America, N.A. (“Bank of America”), as
administrative agent (the “Administrative Agent” or “Agent”) for the Lenders (as
hereinafter defined) and as Swing Line Lender and L/C Issuer (each as
hereinafter defined), hereby agree as follows:
PRELIMINARY STATEMENT
A.    The Borrower, the Parent, the lenders party thereto (the “Existing
Lenders”) and Bank of America, as Administrative Agent thereunder, entered into
that certain Second Amended and Restated Credit Agreement dated as of December
17, 2013 (the “Existing Credit Agreement”).
B.    The Borrower has requested that the Existing Credit Agreement be amended
and restated on the terms and conditions contained in this Agreement.
C.    The Borrower, the Parent, the Initial Lenders and the Administrative Agent
have agreed to and desire to amend and restate the Existing Credit Agreement on
the terms and conditions set forth in this Agreement (the “Amendment and
Restatement”).
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Amendment and Restatement; Allocations. In order to facilitate
the Amendment and Restatement and otherwise to effectuate the desires of the
Borrower, the Parent, the Initial Lenders, the Administrative Agent, the L/C
Issuer and the Swing Line Lender:
(a)    The Borrower, the Guarantor, the Initial Lenders, the Administrative
Agent, the L/C Issuer and the Swing Line Lender hereby agree that upon the
effectiveness of this Agreement, the terms and provisions of the Existing Credit
Agreement which in any manner govern or evidence the Obligations, the
obligations of the Borrower and the Guarantor, the rights and interests of the
Initial Lenders, the Administrative Agent, the L/C Issuer and the Swing Line
Lender and any terms, conditions or matters related to any thereof, shall be and
hereby are amended and restated in their entirety by the terms, conditions and
provisions of this Agreement, and the terms and provisions of the Existing
Credit Agreement, except as otherwise expressly provided herein, shall be
superseded by this Agreement.

1


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(b)    Notwithstanding this Amendment and Restatement, including anything in
this Section 1.01 and any related Loan Documents (as such term is defined in the
Existing Credit Agreement and referred to herein, individually or collectively,
as the “Existing Credit Documents”), (i) all of the indebtedness, liabilities
and obligations owing by any Person under the Existing Credit Agreement and
other Existing Credit Documents shall continue as Obligations hereunder, and
(ii) each of this Agreement and the Notes and any other Loan Documents (as
defined herein) that is amended and restated in connection with this Agreement
is given as a substitution of and modification of, and not as a payment of or
novation of, the indebtedness, liabilities and obligations of the Borrower under
the Existing Credit Agreement or any Existing Credit Document, and neither the
execution and delivery of such documents nor the consummation of any other
transaction contemplated hereunder is intended to constitute a novation of the
Existing Credit Agreement or of any of the other Existing Credit Documents or
any obligations thereunder. Upon the effectiveness of this Agreement, all
Advances (as defined in the Existing Credit Agreement, and including all Swing
Line Loans thereunder) owing by the Borrower and outstanding under the Existing
Credit Agreement (collectively, the “Existing Advances”) shall continue as
Advances hereunder and shall constitute advances hereunder. Base Rate Advances
under the Existing Credit Agreement shall accrue interest at the Base Rate
hereunder and the parties hereto agree that the Interest Periods for all
Eurocurrency Rate Advances outstanding under the Existing Credit Agreement on
the Effective Date shall remain in effect without renewal, interruption or
extension as Eurocurrency Rate Advances under this Agreement and accrue interest
at the Eurocurrency Rate hereunder.
(c)    Simultaneously with the Effective Date, (i) the Commitments (as defined
in the Existing Credit Agreement) of each of the Existing Lenders and the
outstanding amount of all Existing Advances shall be reallocated in accordance
with the Commitments of the Initial Lenders set forth on Schedule 1.01, and the
requisite assignments shall be deemed to be made in amounts from each Existing
Lender to each Initial Lender, with the same force and effect as if such
assignments were evidenced by the applicable Assignments and Assumptions (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement
but without the payment of any related assignment fee, and no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which such requirements are hereby waived), and (ii)
each assignee Lender shall make full cash settlement with each corresponding
assignor Lender, either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, with respect to all such assignments
and reallocations; and
(d)    Simultaneously with the Effective Date and after giving effect to the
assignments and reallocations contemplated by Section 1.01(c), the Commitments
of each of the Initial Lenders shall be as set forth on Schedule 1.01.
Section 1.02    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Adjusted Debt” outstanding on any date means the sum, without duplication, of
(a) the aggregate principal amount of all Debt of the Parent and its
Subsidiaries, on a Consolidated basis, outstanding on such date of the kinds
referred to in clauses (a), (c), (d),

2


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(e), (f) and (h) (exclusive in clause (h) of the Debt of the kind referred to in
clauses (b) and (g)) of the definition of “Debt” and (b) the aggregate principal
amount of all Debt of the Parent and its Subsidiaries, on a Consolidated basis,
outstanding on such date of the kinds referred to in clause (i) of the
definition of Debt that relates to Debt of other Persons of the kinds referred
to in clauses (a), (c), (d), (e), (f) and (h) (exclusive in clause (h) of the
Debt of the kind referred to in clauses (b) and (g)), of the definition of
“Debt”. Notwithstanding anything to the contrary in this Agreement, for purposes
of determining the amount of Adjusted Debt at any time, the consolidation of
Excluded Consolidated Entities shall be disregarded.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 8.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and, unless such Borrowing is a Swing Line Loan, refers to a Base Rate Advance
or a Eurocurrency Rate Advance (each of which shall be a “Type” of Advance),
and, as the context may require, includes an advance of a Swing Line Loan by the
Swing Line Lender to the Borrower.
“Advance Notice” means a notice of (a) a Borrowing, (b) a Conversion of Advances
from one Type to the other, or (c) a continuation of Eurocurrency Rate Advance,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
B-1 or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
“Applicable All In Drawn LIBOR Spread” means, from time to time, the percentages
per annum based upon the Debt Rating as set forth below:

3


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



Pricing Level
Debt Rating
All In Drawn
LIBOR Spread
1
> AA-/Aa3
0.750%
2
A+/A1
0.875%
3
A/A2
1.000%
4
A-/A3
1.125%
5
BBB+/Baa1
1.250%
6
< BBB/Baa2
1.500%



Where,
“Debt Rating” means, as of any date of determination, the higher of the rating
as determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of (i)
the Parent’s non-credit-enhanced, senior unsecured long-term debt, and (ii) the
Borrower’s non-credit-enhanced (except as guaranteed by any Loan Party or
including any Loan Party as a co-borrower or co-issuer), senior unsecured
long-term debt; in any case, provided that when calculating the Debt Rating for
each of the Parent and the Borrower, (a) if the respective Debt Ratings issued
by the foregoing rating agencies for either entity differ by one level, then the
higher of such Debt Ratings shall apply with respect to such entity (with the
Debt Rating for Pricing Level 1 being the highest and the Debt Rating for
Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings for
either entity of more than one level, then the Debt Rating that is one level
lower than the higher Debt Rating shall apply for such entity; (c) if only one
Debt Rating is provided for either entity, such Debt Rating shall apply for such
entity; and (d) if no Debt Ratings exist for either entity, Pricing Level 6
shall apply.
Initially, the Applicable All In Drawn LIBOR Spread shall be determined based
upon the Debt Rating specified in the certificate delivered pursuant to Section
3.01(c)(x). Thereafter, each change in the Applicable All In Drawn LIBOR Spread
resulting from a publicly announced change in the Debt Rating shall be effective
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
“Applicable Margin for Base Rate Advances” means, as of any date, the greater of
(i) 0.00% and (ii) the Applicable Margin for Eurocurrency Rate Advances less
1.00%.
“Applicable Margin for Eurocurrency Rate Advances” means, as of any date, the
Applicable All in Drawn LIBOR Spread less the Applicable Percentage.

4


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Debt Rating applicable on such date as set forth below:
Debt Rating
Applicable Percentage
> AA-/Aa3
0.080%
A+/A1
0.100%
A/A2
0.125%
A-/A3
0.150%
BBB+/Baa1
0.175%
< BBB/Baa2
0.225%



Initially, the Applicable Percentage shall be determined based upon the Debt
Rating specified in the certificate delivered pursuant to Section 3.01(c)(x).
Thereafter, each change in the Applicable Percentage resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means the entities listed as Joint Lead Arrangers on the cover page
hereto.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2014 and
the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto, filed with the Securities and Exchange Commission.
“Bank of America” has the meaning specified in the recital of parties to this
Agreement.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the

5


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



Eurocurrency Rate for an Interest Period of one month plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change (i) in such prime
rate announced by Bank of America shall take effect at the opening of business
on the day specified in the public announcement of such change, and (ii) in the
Eurocurrency Rate described in clause (c) above shall take effect on the date of
such change.
“Base Rate Advance” means an Advance that bears interest based on the Base Rate.
All Base Rate Advances shall be denominated in Dollars.
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type, and in the case of Eurocurrency Rate Advances, having the same Interest
Period, made by each of the Lenders pursuant to Section 2.01 or a Swing Line
Borrowing, or both, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and if such day relates to any
interest rate settings as to a Eurocurrency Rate Advance, any fundings,
disbursements, settlements and payments in respect of any such Eurocurrency Rate
Advance, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Advance, means any such day that is also a
London Banking Day.
“Capital Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capital leases.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or the Lenders, as
collateral for L/C Obligations or obligations of Lenders to fund participations
in respect thereof (as the context may require) cash or deposit account balances
or, if the L/C Issuer benefitting from such collateral shall agree in its sole
discretion, other credit support constituting Cash Equivalents, in each case
pursuant to documentation in form and substance reasonably satisfactory to (a)
the Administrative Agent and (b) the L/C Issuer. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. All Cash Collateral shall be denominated in
Dollars or the Equivalent in Dollars of Sterling with respect to Cash Collateral
related to Obligations denominated in Sterling, except as otherwise provided
herein.
“Cash Equivalents” means, at any time (a) debt issued or guaranteed by the
United States government or any agency thereof, maturing not more than 90 days
after such time, (b)    commercial paper, maturing not more than 90 days from
the date of issue, which is

6


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



issued by a corporation (other than an Affiliate of the Parent) rated at least
A-1 by S&P or P-1 by Moody’s, (c) any certificate of deposit, maturing not more
than 90 days after the date of issue, which is issued by a financial institution
which is rated at least A- by S&P or A3 by Moody’s, and (d) investments in money
market funds that invest substantially all of their assets in Cash Equivalents
of the types described in clauses (a) through (c) above.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Commitment” means, as to any Lender, the Dollar amount set forth opposite its
name on Schedule 1.01 or, if such Lender has entered into any Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 8.06(c), as such
amount may be adjusted from time to time in accordance with this Agreement.
“Compliance Certificate” means a compliance certificate in the form of Exhibit H
attached hereto.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
When the term “Consolidated” is used with respect to the Parent and its
Subsidiaries, whether in a reference to Consolidated financial statements or in
respect to the determination of an amount for the Parent and its Subsidiaries on
a Consolidated basis or similar reference, the term “Subsidiaries” includes
Excluded Subsidiaries and shall be deemed also to include each entity that is
not otherwise a Subsidiary of the Parent, the accounts of which are required to
be consolidated by the Parent pursuant to FASB ASC 810.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09, 2.10 or
2.13, and with respect to any Eurocurrency Rate Advance in Sterling that is
Converted into a Base Rate Advance pursuant to any such Section, includes a
conversion of such amount of Sterling into Dollars based upon the Equivalent in
Dollars of Sterling.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than (i) trade payables and other
current accruals incurred in the

7


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



ordinary course of such Person’s business and payable on customary terms and
(ii) earn-out obligations), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all obligations of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property)
(other than trade payables incurred in the ordinary course of such Person’s
business and payable on customary terms), (e) all obligations of such Person as
lessee under Capital Leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all net payment obligations of such Person in respect of Hedge
Agreements on the date of determination, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through a written agreement (1) to pay or purchase
such Debt or to advance or supply funds for the payment or purchase of such
Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Debt or to assure the holder of such Debt against loss, (3)
to supply funds to or in any other manner invest in the debtor (including any
agreement to pay for property or services irrespective of whether such property
is received or such services are rendered) or (4) otherwise to assure a creditor
against loss, and (i) all Debt referred to in clauses (a) through (h) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt, but with respect to such Debt that is non-recourse, only to the extent of
the lesser of the amount of such Debt or the fair market value of the property
at the time of determination that is encumbered by such Lien, provided that, in
no event shall “Debt” include any obligations of the Parent or any of its
Subsidiaries incurred in connection with any securitization program described in
Section 5.02(c)(ii).
“Debt/EBITDA Ratio” means, as of any date of determination, the ratio of (a)
Adjusted Debt (excluding (i) Subsidiary Non-Recourse Debt, (ii) so long as the
Parent and its Subsidiaries own 100% of the Office Equipment Sale and Leaseback
Bonds, liabilities with respect to the Office Equipment Sale and Leaseback
Lease, (iii) the Qualified Equity Portion of Qualified Securities to the extent
such amount is otherwise included in Adjusted Debt and (iv) Permitted Unit
Investment Trust Debt to the extent (A) such Permitted Unit Investment Trust
Debt has not been outstanding for longer than five (5) consecutive Business Days
after the incurrence thereof and (B) the assets of the unit investment trust
Subsidiary incurring such Permitted Unit Investment Trust Debt equal or exceed
the amount of such Permitted Unit Investment Trust Debt; provided, that if the
assets of such unit investment trust Subsidiary do not equal or exceed the
amount of such Permitted Unit Investment Trust Debt, the amount of Permitted
Unit Investment Trust Debt included in the calculation of Adjusted Debt shall be
limited to any such insufficient amount incurred as Adjusted Debt under Section
5.02(g)), to (b) EBITDA (excluding for purpose of this calculation of EBITDA
only that portion of EBITDA attributable to the net income, expenses, losses,
charges and

8


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



gains of each Special Purpose Subsidiary) for each period of four consecutive
fiscal quarters of the Parent ended on or immediately prior to such time.
“Debt Rating” has the meaning specified in the definition of Applicable All In
Drawn LIBOR Spread.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
"Defaulting Lender" means, subject to Section 8.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Advances or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower, or the Administrative Agent or
any Lender that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition, together
with any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under the bankruptcy code of the United
States or any other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.18(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.

9


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



“Default Subsidiary” means (a) the Borrower, (b) each Finance Subsidiary, and
(c) each other Subsidiary of the Parent to which (i) 10% of EBITDA is
attributable on an individual basis (including any Equity Interest owned by such
Subsidiary) for the four consecutive fiscal quarters of the Parent most recently
ended or (ii) 10% of the Consolidated total assets of the Parent is attributable
on an individual basis (including any Equity Interest owned by such Subsidiary),
in each case, determined by reference to the financial statements most recently
delivered pursuant to Section 5.01(h).
“Designated Jurisdiction” means any country that itself is specifically targeted
by a sanctions program identified on the list maintained by OFAC and available
at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or any successor list maintained by, or as otherwise published from time to time
by, OFAC.
“Disclosed Litigation” has the meaning specified in Section 4.01(i).
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the board of directors of such Person who does not have any material
direct or indirect financial, ownership, or other beneficial interest in or with
respect to such transaction or any party to such transaction other than such
Person.
“Dollars” and the “$” sign each means lawful money of the United States of
America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Assumption pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.
“EBITDA” means, for any period, net income (or net loss) of the Parent and its
Subsidiaries, on a Consolidated basis excluding consolidated investment products
plus the sum of (a) interest expense, (b) income tax expense, (c) depreciation
expense, (d) amortization expense, (e) extraordinary losses, (f) exceptional
losses, and (g) all non-cash charges exclusive of any non-cash charge to the
extent it represents a reserve for cash expenditures in any future period, minus
(x) extraordinary gains and (y) exceptional gains, in each case determined in
accordance with GAAP for such period, and (z) all non-cash gains exclusive of
gains for which the Parent expects cash proceeds in a future period; provided,
that, for purposes of calculating EBITDA for the Parent and its Subsidiaries for
any period, the EBITDA of any Person (or assets or division of such Person)
acquired by the Parent or any of its Subsidiaries during such period shall be
included on a pro forma basis for such period (assuming the consummation of such
acquisition occurred on the first day of such period).
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person), subject
to such consents as

10


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



may be required under Section 8.06(b)(iii); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Parent, the Borrower or any
of the Parent’s Affiliates or Subsidiaries; and provided further, however, that
an Eligible Assignee shall include only a Lender, an Affiliate of a Lender or
another Person, which, through its lending offices, is capable of lending
Sterling to the Borrower without the imposition of any additional Indemnifiable
Taxes.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
“Equivalent” means, at any time, (a) with respect to any amount denominated in
Dollars, the equivalent amount thereof in Sterling as determined by the
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Sterling with Dollars, and (b) with respect to any
amount denominated in Sterling, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with Sterling.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Loan Party’s controlled group, or under common control with any
Loan Party, within the meaning of Section 414 (b) or (c) of the Internal Revenue
Code or, for purposes of Section 412 and 430 of the Internal Revenue Code, under
Section 414(m) or (o) of the Internal Revenue Code.
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) at the time when the requirements of subsection (1) of Section 4043(b) of
ERISA (without regard to subsection (2) of such Section) are applicable to any
Loan Party or any ERISA Affiliate an event described in paragraph (9), (10),
(11), (12) or (13) of Section 4043(c) of ERISA is reasonably

11


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



expected to occur with respect to a Plan within the following 30 days; (b) the
filing by any Loan Party or any ERISA Affiliate of an application for a minimum
funding waiver with respect to a Plan; (c) the provision by the administrator of
any Plan or Multiemployer Plan of a notice of intent to terminate such Plan or
Multiemployer Plan pursuant to Section 4041 or 4041A of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of any Loan Party or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of a lien
under Section 303(k) of ERISA on the assets of any Loan Party or any ERISA
Affiliate shall have been met with respect to any Plan; (g) the adoption of an
amendment to a Plan requiring any Loan Party or any ERISA Affiliate to provide
security to such Plan pursuant to Section 436(f) of the Internal Revenue Code;
or (h) the institution by the PBGC of proceedings to terminate a Plan pursuant
to Section 4042 of ERISA, or the occurrence of any event or condition described
in Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan, provided, however, that the
event or condition set forth in Section 4042(a)(4) of ERISA shall be an ERISA
Event only if the PBGC has notified any Loan Party or any ERISA Affiliate that
it has made a determination under such section or that it is considering
termination of a Plan on such grounds.
“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.
“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Advance, a rate per annum determined by the Administrative Agent pursuant
to the following formula:
Eurocurrency Rate =
Eurocurrency Base Rate
1.00 – Eurocurrency Reserve Percentage



Where,
“Eurocurrency Base Rate” means, for such Interest Period:
(a)    with respect to each Eurocurrency Rate Advance, the rate per annum equal
to the London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate
which rate is approved in good faith by the Administrative Agent, as published

12


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



on the applicable Bloomberg screen (or other commercially available source
providing quotations as may be designated by the Administrative Agent from time
to time) at approximately 11:00 A.M. (London time), two Business Days prior to
the commencement of such Interest Period, for deposits in the relevant currency
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period;
(b)    for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum equal to LIBOR or a comparable or successor rate which
rate is approved in good faith by the Administrative Agent, as published on the
applicable Bloomberg screen (or other commercially available source providing
quotations as may be designated by the Administrative Agent from time to time),
at approximately 11:00 a.m. (London time) determined two Business Days prior to
such date for Dollar deposits with a term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved in good
faith by the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent; and if the Eurocurrency Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurocurrency
Rate for each outstanding Eurocurrency Rate Advance shall be adjusted
automatically as of the effective date of any change in the Eurocurrency Reserve
Percentage.
“Eurocurrency Rate Advance” means an Advance that bears interest at a rate based
on clause (a) of the definition of Eurocurrency Base Rate. Eurocurrency Rate
Advances may be denominated in Dollars or Sterling. All Advances denominated in
Sterling must be Eurocurrency Rate Advances.
“Events of Default” has the meaning specified in Section 6.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Consolidated Entity” means any Person that is (a) an Excluded
Subsidiary or (b) a Person not otherwise a Subsidiary of the Parent that is
required to be consolidated with the accounts of the Parent pursuant to FASB ASC
810.

13


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



“Excluded Subsidiary” means any Person otherwise a Subsidiary of the Parent that
is (a) an investment company, investment fund, investment vehicle or other
Person for which the Parent or any of the Parent’s Subsidiaries is a sponsor,
manager or adviser, (b) any direct or indirect Subsidiary of a Person described
in the foregoing clause (a), or (c) any Subsidiary of the Parent that owns an
interest directly or indirectly in any of the types of Persons described in
clauses (a) or (b) above (including interests in the general partner, managing
member or other similar entity of such Person) and has only nominal assets other
than the interest in the Persons described in this clause (c), whether or not,
in the case of each of clauses (a), (b) and (c), any of the foregoing are
Consolidated in the Parent’s financial statements. For purposes of this
definition, the term “Subsidiary”, as used herein, means a Subsidiary as defined
in the first sentence of the definition thereof.
“Existing Credit Agreement” has the meaning specified in the preliminary
statement to this Agreement.
“Existing Debt” means the Debt of the Parent and its Subsidiaries, on a
Consolidated basis outstanding as of the Effective Date.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
intergovernmental agreements and any agreements entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement, dated July 6, 2015, among the Borrower,
the Parent, the Administrative Agent and Merrill Lynch, Pierce, Fenner and Smith
Incorporated.
“Finance Subsidiary” has the meaning specified in Rule 3-10(h)(7) of Regulation
S-X promulgated under the Securities Act, as in effect on the date hereof.

14


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender's Pro Rata Share Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender's Pro Rata Share
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable, subject to Section 1.04(b)
hereof, to the circumstances as of the date of determination, consistently
applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantor” means the Parent.
“Guaranty” means the Parent Guaranty.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
"Indemnifiable Taxes" has the meaning specified in Section 2.15(a).
“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate

15


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, with respect to Eurocurrency
Rate Advances, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period for each Eurocurrency Rate Advance shall be one, two, three
or six months, as the Borrower may, upon notice received by the Administrative
Agent not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the first day of such Interest Period, select; provided, however, that:
(i)    the Borrower may not select any Interest Period that ends after the
Termination Date;
(ii)    Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
(iii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(iv)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the Treasury regulations promulgated and administrative
rulings issued thereunder.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share
Percentage. All L/C Advances shall be denominated in Dollars.

16


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including, without duplication, all L/C Borrowings.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.05. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.06, and as the context requires, includes the Swing
Line Lender.
“Letter of Credit” means any standby letter of credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day), except as otherwise provided herein.
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Total Commitments.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property.
“Loan Documents” means this Agreement, the Notes, the Parent Guaranty, each
Issuer Document, and any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.18 of this Agreement.
“Loan Parties” means, collectively, the Borrower and the Guarantor (each
individually, a “Loan Party”).

17


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Change” means any material adverse change in the business,
financial condition, operations, performance or properties of the Parent and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations, performance or properties of the Parent and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Administrative
Agent or any Lender under this Agreement or any Note or (c) the ability of the
Borrower to pay its obligations under this Agreement or any Note.
“Maturity Date” means August 7, 2020.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Loan Party Finco” means any Finance Subsidiary that, at the time of
determination, is not a Loan Party.
“Note” means a promissory note, or as requested by any Lender, an amended and
restated promissory note, of the Borrower payable to the order of any Lender, in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender, as it may be amended, restated or modified from time to time, or
any substitute therefor or replacement thereof.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising and including interest and fees that accrue after the
commencement by or against the Borrower of any proceeding under the bankruptcy
code of the United States or any other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally naming the Borrower as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

18


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Office Equipment Sale and Leaseback” means the sale and leaseback transaction
pursuant to which Invesco Group Services, Inc. sold office equipment for its
Atlanta, Georgia headquarters facility to the Development Authority of Fulton
County for an aggregate price not in excess of $20,000,000 and then leased back
such office equipment from the Development Authority of Fulton County.
“Office Equipment Sale and Leaseback Bonds” means those certain industrial
revenue bonds issued by the Development Authority of Fulton County for the
purpose of financing the purchase by the Development Authority of Fulton County
of that certain office equipment the subject matter of the Office Equipment Sale
and Leaseback.
“Office Equipment Sale and Leaseback Lease” the lease by Invesco Group Services,
Inc. of that certain office equipment subject to the Office Equipment Sale and
Leaseback from the Development Authority of Fulton County.
"Other Taxes" has the meaning specified in Section 2.15(b).
“Outstanding Amount” means (i) with respect to Advances and Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of Advances and Swing Line
Loans, as the case may be, occurring on such date, and (ii) with respect to L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursement by the Borrower of Unreimbursed
Amounts. For Advances and L/C Obligations denominated in Sterling, for purposes
of determining the Outstanding Amount thereof, such amount shall be the
Equivalent thereof in Dollars.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the Swing Line Lender, as the case may
be, in accordance with banking industry rules on interbank compensation, and (b)
with respect to any amount denominated in Sterling, the rate of interest per
annum at which overnight deposits in Sterling, in an amount approximately equal
to the amount with respect to which such rate is being determined, would be
offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to major banks in such
interbank market.
“Parent” has the meaning specified in the recital of parties to this Agreement.
“Parent Guaranty” means that certain Third Amended and Restated Guaranty dated
as of the date hereof executed and delivered by the Parent in favor of the
Administrative

19


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



Agent and the Lenders in substantially the form of Exhibit D, as amended,
supplemented or otherwise modified from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Permitted Liens” means the following: (a) Liens for taxes, assessments or other
governmental charges being contested in good faith by appropriate proceedings
promptly initiated and diligently conducted and for which such reserves or other
appropriate provision, if any, as shall be required by GAAP shall have been made
and maintained in accordance with GAAP and past practices of the Parent and its
Subsidiaries therefor and as to which any enforcement, collection, execution,
levy or foreclosure proceeding which shall commence or have commenced could not
reasonably be expected to result in a Material Adverse Effect; (b) statutory
Liens of landlords and Liens of carriers, warehousemen, mechanics and
materialmen incurred in the ordinary course of business for sums not yet due or
being contested in good faith by appropriate proceedings promptly initiated and
diligently conducted and for which such reserves or other appropriate provision,
if any, as shall be required by GAAP shall have been made therefor and as to
which any enforcement, collection, execution, levy or foreclosure proceeding
which shall commence or have commenced could not reasonably be expected to
result in a Material Adverse Effect; (c) Liens (other than any Lien imposed by
ERISA) incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other types of
social security, (ii) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, performance bonds, purchase, construction or sales contracts and other
similar obligations, in each case not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property, or (iii) in connection with the cash
collateralization of letters of credit permitted under Section 5.02(g)(iii); (d)
any Liens securing attachments or judgments unless the judgment it secures
results or has resulted in an Event of Default under Section 6.01(f); and (e)
leases or subleases granted to others, easements, rights of way and other
encumbrances on title to real property that, in the case of any property
material to the operation of the business of the Parent and its Subsidiaries
taken as a whole, do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes.
“Permitted Unit Investment Trust Debt” means Debt of Invesco Capital Markets,
Inc. or any other Subsidiary that is a sponsor of a unit investment trust, in an
amount of up to $400,000,000 in the aggregate to support settlement obligations
with The Depository Trust Company (or other Person performing similar clearing
and/or settlement services) in connection with Invesco Capital Markets, Inc.’s
or such other Subsidiary’s trading operations of a sponsored unit investment
trust to the extent such trading operations are permitted by applicable
Governmental Authorities.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

20


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Platform” has the meaning specified in Section 5.01.
“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times such Lender’s Pro Rata Share Percentage at such
time.
“Pro Rata Share Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) obtained by dividing such
Lender’s Commitment at such time by the Total Commitments at such time, subject
to adjustment as provided in Section 8.16. If the Commitment of each Lender and
the obligations of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 6.02 or if the Total Commitments have expired,
then the Pro Rata Share Percentage of each Lender shall be determined based on
the Pro Rata Share Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Pro Rata Share Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 1.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
“Qualified Equity Portion of Qualified Securities” means at any time, the sum of
the amounts obtained by multiplying (x) the amount of each Qualified Security by
(y) the Qualified Equity Percentage at such time of such Qualified Security.
“Qualified Equity Percentage” means, with respect to a Qualified Security, the
lowest percentage (whether specifically stated or implied through calculation)
accorded equity treatment for such Qualified Security by either S&P or Moody’s,
as determined by such rating agencies from time to time.
“Qualified Security” means any security issued by the Parent or the Borrower
that (i) has attributes of both debt and equity, (ii) is rated by both S&P and
Moody’s, (iii) the proceeds of which are accorded a percentage of equity
treatment by both S&P and Moody’s, (iv) matures after the Maturity Date, and (v)
ranks in priority of repayment no higher than pari passu with, and is not
structurally superior to, the senior credit facility provided to the Borrower
under this Agreement and the other Loan Documents (including, without
limitation, all of the Obligations).
“Register” has the meaning specified in Section 8.06(c).
“Related Parties” means with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.
“Relevant Taxing Authority” means the taxing authority with which the applicable
Treaty Form is required to be filed, in the country of residence of a Lender.

21


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



“Required Lenders” means at any time Lenders owed greater than 50% of the then
aggregate unpaid principal amount of the Advances and L/C Obligations owing to
Lenders (with the aggregate amount of each Lender’s risk participation and
funded participation in Swing Line Loans and L/C Obligations being deemed owed
to such Lender for purposes of this definition), or, if no such amount is then
outstanding, Lenders holding greater than 50% of the Commitments provided that
the portion of the aggregate unpaid principal amount of the Advances and risk
participations and funded participations in Swing Line Loans and L/C Obligations
owing to or deemed owed to, and the Commitment of, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Parent or
a Director of the Borrower and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the Borrower so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the Borrower designated in or pursuant to an agreement
between the Borrower and the Administrative Agent.
“Revaluation Date” means (a) with respect to any Advance, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Advance denominated in
Sterling, (ii) each date of a continuation of a Eurocurrency Rate Advance
denominated in Sterling, and (iii) such additional dates as the Administrative
Agent shall determine or the Required Lenders shall require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in Sterling, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (iii) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Sterling, and (iv) such additional dates as
the Administrative Agent or the L/C Issuer shall determine or the Required
Lenders shall require.  
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Sterling, same day or other funds as may be determined by the
Administrative Agent, as the case may be, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in Sterling.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (e) a Person that is specifically named on a list maintained
by any other relevant sanctions authority of a jurisdiction in which the
Borrower

22


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



or any of its Subsidiaries conduct business, or (f) (i) an agency of the
government of, or an organization controlled by, a Designated Jurisdiction, to
the extent such agency or organization is subject to a sanctions program
administered by OFAC, or (ii) a Person located, organized or resident in a
Designated Jurisdiction, to the extent such Person is subject to a sanctions
program administered by OFAC.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Act” means the Securities Act of 1933, as amended.
“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date hereunder.
“Significant Subsidiary” means (a) the Borrower, (b) each Finance Subsidiary,
and (c) each other Subsidiary of the Parent that (i) is organized under the laws
of the United States or any political subdivision thereof or (ii) is an
operating Subsidiary of the Parent or a Subsidiary of the Parent that directly
or indirectly owns an operating Subsidiary of the Parent.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that is maintained for employees of any Loan Party or any
ERISA Affiliate and no Person other than any Loan Party and the ERISA
Affiliates.
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Special Purpose Subsidiary” means a Subsidiary created or acquired, and wholly
owned, directly or indirectly, by the Parent whose primary business is investing
in real estate

23


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



properties or other investment assets, the acquisition of which properties or
assets are financed in whole, or in part, with Subsidiary Non-Recourse Debt, and
whose primary assets consist of such real estate properties and other investment
assets.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in Sterling.
“Sterling” means lawful money of the United Kingdom of Great Britain and
Northern Ireland.
“Subsidiary” of any Person means any corporation, limited liability company,
partnership, joint venture, trust or estate of which (or in which) more than 50%
of (a) in the case of a corporation, the issued and outstanding capital stock
having ordinary voting power to elect a majority of the Board of Directors of
such corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) in the case of a limited liability company,
partnership or joint venture, the interest in the capital or profits of such
limited liability company, partnership or joint venture and (c) in the case of a
trust or estate, the beneficial interest in such trust or estate, and, in each
instance of (a), (b) and (c) above is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries. Unless
otherwise specified, all references to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Parent but shall exclude any Person
that is otherwise a Subsidiary but also an Excluded Subsidiary.
“Subsidiary Non-Recourse Debt” means with respect to all Special Purpose
Subsidiaries of the Parent, Debt incurred by such Special Purpose Subsidiaries,
(i) the proceeds of which are used to finance the acquisition of real estate
properties and other investment assets by such Special Purpose Subsidiary, (ii)
that is not guaranteed by the Borrower or the Parent, and (iii) where recourse
for repayment of such Debt is contractually limited to such Special Purpose
Subsidiary and the specific real estate properties or other investment assets of
such Special Purpose Subsidiary financed with the proceeds thereof.
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

24


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B-2 or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Total Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Total Commitment.
"Taxes" has the meaning specified in Section 2.15(a).
“Termination Date” means the earlier of (i) the Maturity Date and (ii) the date
of termination in whole of the Commitments pursuant to Section 2.06 or 6.01.
“Total Commitment” means, at any time, the aggregate amount of the Lenders’
Commitments at such time.
“Treaty Form” means a form of claim for the benefits of an income tax treaty
between the United Kingdom and the country of residence of a Lender or the
Administrative Agent, as is specified from time to time by HM Revenue & Customs
in the United Kingdom.
“Type” has the meaning therefor in the definition of Advance.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“VAT” means any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112)
and any other tax of a similar nature, wherever imposed.     
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

25


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



Section 1.03    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
Section 1.04    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP. Except as otherwise provided in the last sentence of
this clause (b), if at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower and the
Parent shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything herein to the contrary and notwithstanding any changes
in GAAP, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement.
Section 1.05    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Equivalent in
Dollars of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Equivalent in Dollars of the maximum stated
amount of such Letter of Credit after giving effect to all such increases and
any subsequent decreases, whether or not such maximum stated amount is in effect
at such time.
ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES
Section 2.01    The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate principal amount (based in respect of any
Advance denominated in Sterling on the Equivalent in Dollars), not to exceed at
any time outstanding the amount of such Lender’s Commitment less (i) such

26


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations and
(ii) such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans; provided, however, that after giving effect to any Advance, the aggregate
Outstanding Amount of all Swing Line Loans (after giving effect to any repayment
or prepayment thereof to occur immediately prior to or concurrently with such
requested Advance, including with any portion of the proceeds thereof) plus the
aggregate Outstanding Amount at such time of the Advances of the Lender acting
as Swing Line Lender (including the requested Advance) plus the aggregate
Outstanding Amount of such Lender’s participations in L/C Obligations shall not
exceed such Lender’s Commitment. Each Borrowing shall be in an aggregate amount
of $5,000,000 (or the Equivalent thereof in Sterling) or an integral multiple of
$1,000,000 (or the Equivalent thereof in Sterling) in excess thereof and shall
consist of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Commitment, the Borrower may borrow under this Section 2.01, prepay pursuant to
Section 2.11 and reborrow under this Section 2.01.
Section 2.02    Making the Advances. (a) Each Borrowing shall be made on notice
to the Administrative Agent, which may be given by (1) telephone or (2) an
Advance Notice; provided that any telephone notice must be confirmed promptly by
delivery to the Administrative Agent of an Advance Notice. Each such Advance
Notice must be received not later than (x) 11:00 A.M. (New York City time) on
the third Business Day prior to the date of the proposed Borrowing in the case
of a Borrowing consisting of Eurocurrency Rate Advances denominated in Dollars,
(y) 11:00 A.M. (New York City time) on the fifth Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in Sterling, or (z) 1:00 P.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Administrative Agent, which shall give to
each Lender prompt notice thereof. Each Lender shall, before 1:00 P.M. (New York
City time) on the date of such Borrowing for Eurocurrency Rate Advances and 2:30
P.M. (New York City time) on the date of such Borrowing for Base Rate Advances,
make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s Office, in Same Day Funds,
such Lender’s Pro Rata Share of such Borrowing. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent will make such funds available to
the Borrower at the Administrative Agent’s address referred to in Section 8.02;
provided, however, that if, on the date the Advance Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.
(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 (or the Equivalent
thereof in Sterling) or if the obligation of the Lenders to make Eurocurrency
Rate Advances shall then be suspended pursuant to Section 2.09 or 2.13 and (ii)
the Eurocurrency Rate Advances may not be outstanding as part of more than ten
separate Borrowings.
(c)    Each Advance Notice shall be irrevocable and binding on the Borrower. In
the case of any Borrowing that the related Advance Notice specifies is to be
comprised of Eurocurrency

27


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



Rate Advances, the Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Advance Notice for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, but shall have no obligation to, make available
to the Borrower on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such amount available to the Administrative
Agent, such Lender and the Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of the Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Overnight Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement, and
thereafter, the Borrower’s obligation to repay such amount to the Administrative
Agent in accordance with this subsection (d) shall no longer be required;
provided that the Borrower shall not be relieved of its obligation to pay the
interest on such amount referred to herein unless and only to the extent that
such Lender has paid the interest on such amount referred to herein.
(e)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Effective Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or Sterling for the account of the Borrower or any
other Subsidiary of the Parent, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of Borrower or other
Subsidiaries of the Parent (for the avoidance of doubt, including any Letters of
Credit with an expiry date later than

28


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



the Letter of Credit Expiration Date issued in accordance with Section
2.03(a)(ii)(B) below) and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit (based
in respect of any Letter of Credit denominated in Sterling on the Equivalent in
Dollars), (w) the Outstanding Amount of all Advances, all L/C Obligations and
all Swing Line Loans shall not exceed the Total Commitment, (x) the Outstanding
Amount of the Advances of any Lender plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, (y) the Outstanding Amount of the L/C Obligations shall not exceed
the Letter of Credit Sublimit and (z) the aggregate Outstanding Amount of all
Swing Line Loans (after giving effect to any repayment or prepayment thereof to
occur immediately prior to or concurrently with such L/C Credit Extension) plus
the aggregate Outstanding Amount at such time of the Advances of the Lender
acting as Swing Line Lender plus the aggregate Outstanding Amount of such
Lender’s participations in L/C Obligations (including L/C Obligations in respect
of such L/C Credit Extension) shall not exceed such Lender’s Commitment. Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
(ii)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, provided that a requested Letter of Credit may have an expiry date
that occurs more than twelve months after the date of issuance or last extension
if all Lenders have approved such expiry date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (i) on or before the Letter of Credit
Expiration Date, the Borrower has Cash Collateralized 100% of the undrawn amount
of such Letter of Credit, such Cash Collateral to be in the same currency as the
related Letter of Credit or (ii) all the Lenders have otherwise approved such
expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular

29


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



or shall impose upon the L/C Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and which the L/C Issuer in good faith deems
material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally, so long as such
policies are consistently applied by the L/C Issuer to its customers generally
and to letters of credit issued by it, such policies are not unusual to
similarly situated financial institutions and such policies are not contrary to
the express contractual obligations of the L/C Issuer under this Agreement;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than
$1,000,000;
(D)    the Letter of Credit is to be denominated in a currency other than
Dollars or Sterling;
(E)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 8.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article VII with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article

30


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



VII included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an authorized signatory of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. (New York City time) at least one
Business Day (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; (H) the Borrower or other Subsidiary of the Parent on whose account the
requested Letter of Credit is being issued; and (I) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require. Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may reasonably require. Such Letter of Credit Application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article III shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or the applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each

31


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit (for the avoidance of
doubt, including any Letters of Credit with an expiry date later than the Letter
of Credit Expiration Date issued in accordance with Section 2.03(a)(ii)(B)),
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share
Percentage times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date
unless on or before the Letter of Credit Expiration Date, the Borrower has
complied with the requirements set forth in Section 2.03(a)(ii)(B), in which
case such expiry date shall not extend more than twelve months past the Letter
of Credit Expiration Date unless all Lenders have otherwise consented thereto;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or any Loan Party that one or more of the
applicable conditions specified in Section 3.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in Sterling, the Borrower shall reimburse the L/C Issuer in
Sterling, unless (A) the L/C Issuer (at its option)

32


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in Sterling, the L/C Issuer shall notify the
Borrower of the Equivalent in Dollars of the amount of the drawing promptly
following the determination thereof. Not later than 11:00 a.m. (New York City
time) on the next Business Day succeeding payment by the L/C Issuer under a
Letter of Credit (each such L/C Issuer payment date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing; provided, however, that in the event
such reimbursement by the Borrower is made on the next Business Day succeeding
the Honor Date, interest shall accrue on the amount of such drawing for the
account of the L/C Issuer from the Honor Date until the date of such
reimbursement at a rate equal to the Base Rate plus the Applicable Margin for
Base Rate Advances. If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in the Equivalent in
Dollars thereof in the case of a Letter of Credit denominated in Sterling) (the
“Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share thereof.
In such event, the Borrower shall be deemed to have requested a Borrowing of
Base Rate Advances to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount (expressed in the amount of the Equivalent in Dollars
thereof in the case of any Unreimbursed Amount in Sterling), without regard to
the minimum and multiples specified in Section 2.01 for the principal amount of
Base Rate Advances, but subject to the unutilized portion of the Total
Commitments and the conditions set forth in Section 3.02 (other than delivery by
the Borrower of a Advance Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. (New
York City time) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Advance to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Advances because the conditions set forth in Section
3.02 cannot be satisfied or for any other reason, the Borrower shall be deemed
to have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount (expressed in the amount of the Equivalent in Dollars
thereof in the case of any Unreimbursed Amount

33


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



in Sterling) that is not so refinanced, which L/C Borrowing shall be due and
payable on demand (together with interest) and shall bear interest in accordance
with Section 2.08(b). In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each Lender funds its Advance or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.
(v)    Each Lender’s obligation to make Advances or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Advances pursuant to this Section 2.03(c)
is subject to the conditions set forth in Section 3.02 (other than delivery by
the Borrower of a Advance Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Advance included in the relevant Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the

34


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Pro Rata
Share thereof (based on the Equivalent in Dollars for any payment received in
Sterling) in Dollars .
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned by the
L/C Issuer (including pursuant to any settlement entered into by the L/C Issuer
in its discretion), each Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any other Subsidiary of the Parent may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    any honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which

35


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



documents must be received under, such Letter of Credit if presentation after
such date is authorized by the Uniform Commercial Code in effect in the
applicable jurisdiction and the ISP;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, so long as the L/C Issuer reasonably determined
that such draft or certificate substantially complied with the terms of such
Letter of Credit, or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the bankruptcy code of the United States or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any other
Subsidiary of the Parent.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,

36


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each standby Letter of Credit. Notwithstanding
the foregoing, the L/C Issuer shall not be responsible to the Borrower for, and
the L/C Issuer’s rights and remedies against the Borrower shall not be impaired
by, any action or inaction of the L/C Issuer required under any law or order,
that is required to be applied to any Letter of Credit or this Agreement,
including the law or any order of a jurisdiction where the L/C Issuer or the
beneficiary is located, or the decisions or opinions of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such to
apply thereto.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share Percentage,
in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Margin for Eurodollar Rate Advances times the
Equivalent in Dollars of the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 or Section 2.18 shall be payable,
to the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Pro Rata Share
Percentages allocable to such Letter of Credit pursuant to Section 8.16(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.05. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Margin for Eurodollar Rate Advances during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Margin for Eurodollar Rate Advances separately
for each period during such quarter

37


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



that such Applicable Margin for Eurodollar Rate Advances was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at a rate equal to the Applicable Margin for Eurodollar Rate
Advances plus 2% per annum.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit, at the rate
per annum specified in the Fee Letter, computed on the Equivalent in Dollars of
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.05. In addition, the Borrower
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary of the Parent, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries of the Parent inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
Section 2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make Advances (each such Advance, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
period from the Effective Date to the Termination Date in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit;
provided, however, that (x) after giving effect to any Swing Line Loan, (i) the
Outstanding Amount of all Advances, all L/C Obligations and all Swing Line Loans
shall not exceed the Total Commitment, and (ii) the Outstanding Amount of the
Advances of any Lender plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, (y) the Borrower shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan and (z) the Swing Line Lender will
not be required to make any Swing Line Loans

38


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



if, after giving effect to such Swing Line Loans (i) the sum of the Swing Line
Lender’s Pro Rata Share of the Outstanding Amount of Advances (after giving
effect to any repayment or prepayment thereof to occur immediately prior to or
concurrently with such requested making of Swing Line Loans, including with any
portion of the proceeds thereof), plus (ii) the sum of the Swing Line Lender’s
Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus (iii) the
outstanding Swing Line Loans of the Swing Line Lender, exceed (iv) the
Commitment of the Swing Line Lender. Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.11, and reborrow under this Section 2.04.
Each Swing Line Loan shall be in Dollars. Immediately upon the making of a Swing
Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower's irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (x) telephone or (y) a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 3:00 P.M. (New York City time) on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000, and (ii) the requested borrowing date, which
shall be a Business Day. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 4:00 P.M. (New York City time) on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 3.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 5:00
P.M. (New York City time) on the borrowing date specified in such Swing Line
Loan Notice, make the amount of its Swing Line Loan available to the Borrower in
Same Day Funds.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Advance in an amount equal to such Lender's Pro Rata Share of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be an Advance Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified in Section 2.01 for the principal amount of Base
Rate Advances, but subject to the unutilized portion of the Total Commitments
and the conditions set forth in Section 3.02. The Swing Line Lender shall

39


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



furnish the Borrower with a copy of the applicable Advance Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Advance
Notice available to the Administrative Agent in immediately available funds for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 P.M. (New York City time) on the day specified in such Advance
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Advance to the Borrower
in such amount. The Administrative Agent shall remit the funds so received to
the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such an
Advance in accordance with Section 2.04(c)(i), the request for Base Rate
Advances submitted by the Swing Line Lender as set forth herein shall be deemed
to be a request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Advances or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) in the case of each Lender’s obligation to
purchase and fund risk participations only, the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Advances (but not to fund risk participations in Swing Line Loans) pursuant
to this Section 2.04(c) is subject to the conditions set forth in Section 3.02.
No such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

40


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share (determined at the time of such
purchase and funding) of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender (including pursuant to any settlement entered into by the Swing Line
Lender in its discretion), each Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the all
amounts owing hereunder and under any Loan Document and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until a Lender funds its Base Rate Advance or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender, and after such Lender funds its Base Rate Advance or
risk participation pursuant to this Section 2.04 to refinance such Lender’s Pro
Rata Share of any Swing Line Loan, such interest shall be for the account of
such Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
Section 2.05    Fees. In addition to certain fees described in subsections (h)
and (i) of Section 2.03:
(a)    Facility Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a facility fee on (i) until the Termination Date, the
aggregate amount of such Lender’s Commitment from the Effective Date in the case
of each Initial Lender and from the effective date specified in the Assignment
and Assumption pursuant to which it became a Lender in the case of each other
Lender until the Termination Date and (ii) after the Termination Date in the
event that any Letter of Credit is issued with an expiry date that occurs beyond
the Termination Date, on the aggregate amount of such Lender's unfunded and
funded risk participations in all such Letters of Credit until such Letters of
Credit have expired and all L/C Obligations with respect thereto have been paid
in full or terminated (the "Extended L/C Termination Date"), in each case,
subject to adjustment as provided in Section 8.16, at a rate per annum equal to
the Applicable Percentage in effect from time to time, payable in arrears
quarterly on the last Business Day of each March, June,

41


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



September and December (each a “Facility Fee Payment Date”), commencing with the
Facility Fee Payment Date first occurring after the Effective Date, and, in the
case of clause (i) above, on the Termination Date, and in the case of clause
(ii) above on the Extended L/C Termination Date.
(b)    Agent’s Fees. The Borrower shall pay to the Administrative Agent for its
own account such fees as may from time to time be agreed between the Borrower
and the Administrative Agent, including without limitation in the Fee Letter.
Section 2.06    Termination or Reduction of the Commitments. The Borrower shall
have the right, upon at least three Business Days’ notice to the Administrative
Agent, to terminate in whole or permanently reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction of the Total Commitment shall be in the aggregate amount of
$25,000,000 or an integral multiple of $1,000,000 in excess thereof.
Section 2.07    Repayment of Advances.
(a)    The Borrower shall repay to the Administrative Agent for the ratable
account of the Lenders on the Termination Date the aggregate principal amount of
all Advances then outstanding together with all accrued and unpaid interest,
fees and costs associated therewith. Repayments made pursuant to this clause (a)
shall be in the same currency in which such outstanding Advances were made.
(b)    The Borrower shall repay each Swing Line Loan together with accrued and
unpaid interest thereon on the earlier to occur of (i) the date ten (10)
Business Days after such Swing Line Loan is made, and (ii) the Termination Date.
Section 2.08    Interest on Advances.
(a)    Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance owing to each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin for Base Rate Advances
in effect from time to time, payable in arrears quarterly on the last Business
Day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.
(ii)    Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin for
Eurocurrency Rate Advances in effect from time to time, payable in arrears on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest

42


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



Period every three months from the first day of such Interest Period and on the
date such Eurocurrency Rate Advance shall be Converted or paid in full.
(iii)    Swing Line Loans. With respect to each Swing Line Loan, a rate per
annum equal at all times to the sum of (x) the Base Rate in effect from time to
time plus (y) the Applicable Margin for Base Rate Advances in effect from time
to time payable in arrears on the date of repayment or refinancing, in whole or
in part, of such Swing Line Loan.
(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a) or (e), the Borrower shall pay interest
on (i) the unpaid principal amount of each Advance owing to each Lender, payable
in arrears on the dates referred to in clause (a)(i), (a)(ii) or (a)(iii) above,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Advance pursuant to clause (a)(i), (a)(ii) or
(a)(iii) above and (ii) to the fullest extent permitted by law, the amount of
any interest, fee or other amount payable hereunder that is not paid when due,
from the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above.
Section 2.09    Interest Rate Determination.
(a)    The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.08(a)(i), (ii) or (iii).
(b)    If, (i) with respect to any Eurocurrency Rate Advance or conversions to
or continuations thereof, the Administrative Agent reasonably and in good faith
determines that deposits (whether in Dollars or Sterling) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Advance,
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Rate (A) for any requested Interest Period with respect to a proposed
Eurocurrency Rate Advance (whether denominated in Dollars or Sterling) or (B) in
connection with an existing or proposed Base Rate Advance (in each case with
respect to clause (i) and (ii) above, “Impacted Loans”), or (iii) the Required
Lenders notify the Administrative Agent that the Eurocurrency Rate for any
Interest Period for any Eurocurrency Rate Advances will not adequately reflect
the cost to such Required Lenders of making, funding or maintaining their
respective Eurocurrency Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon (1) the obligation of the Lenders to make or maintain Eurocurrency
Rate Advances in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Advances or Interest Periods), and (2)
in the event of a determination described in clause (ii)(B) with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Advances in the affected currency or currencies (to the extent
of the affected Eurocurrency Rate Advances or Interest Periods) or, failing
that, will

43


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



be deemed (x) to have converted such request for a Borrowing of Eurocurrency
Rate Advances into a request for a Borrowing of Base Rate Advances in the amount
specified therein (or in the Equivalent amount in Dollars if such request was
for a Borrowing of Eurocurrency Rate Advances in Sterling) and (y) to have
withdrawn any such request for a conversion to, or continuation of, a
Eurocurrency Rate Advance, in which case each Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance in Dollars, and each Base Rate Advance shall
continue as a Base Rate Advance.
(c)    Notwithstanding the foregoing, if the Administrative Agent or the
Required Lenders have made any determination described in clause (b) above, the
Administrative Agent may, with the consent of the Borrower and the Required
Lenders, establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (i) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (b) of this section, (ii) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (iii) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its Applicable
Lending Office to make, maintain or fund Advances whose interest is determined
by reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.
(d)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period for such
Eurocurrency Rate Advance, Convert into Base Rate Advances.
(e)    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended.
Section 2.10    Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Administrative Agent, which may be given
by (a) telephone or (b) an Advance Notice; provided that any telephonic notice
must be confirmed promptly by delivery to the Administrative Agent of an Advance
Notice. Each such Advance Notice must be received by the Administrative Agent
not later than 11:00 A.M. (New York City time) on the third Business Day, with
respect to Advances in Dollars, or the fifth Business Day, with respect to
Advances in Sterling, prior to the date of the proposed Conversion and subject
to the provisions of Sections 2.09 and 2.13, Convert all Advances of one Type
comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an

44


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



amount not less than the minimum amount specified in Section 2.02(b) and no
Conversion of any Advances shall result in more separate Eurocurrency Rate
Borrowings than permitted under Section 2.02(b).
Section 2.11    Prepayments of Advances.
(a)    Optional Prepayments. The Borrower may, upon notice to the Administrative
Agent, which must be in a form reasonably acceptable to the Administrative
Agent, stating the proposed date and aggregate principal amount of the
prepayment, given not later than 11:00 A.M. (New York City time) on the third
Business Day, with respect to Advances in Dollars, or the fifth Business Day,
with respect to Advances in Sterling, prior to the date of such proposed
prepayment, in the case of Eurocurrency Rate Advances, and not later than 11:00
A.M. (New York City time) on the day of such proposed prepayment, in the case of
Base Rate Advances, and if such notice is given the Borrower shall, prepay the
Outstanding Amount of the Advances comprising part of the same Borrowing in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid, with such prepayment to be made in
the currency in which such Advances were made; provided, however, that (x)
except in the case of prepayments of Swing Line Loans, as described in clause
(z) below, each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or the Equivalent thereof in Sterling or an integral multiple of
$1,000,000 or the Equivalent thereof in Sterling in excess thereof, (y) in the
event of any such prepayment of a Eurocurrency Rate Advance, the Borrower shall
be obligated to reimburse the Lenders in respect thereof pursuant to Section
8.04(c) and (z) in the case of a Swing Line Loan, the Borrower may prepay the
Outstanding Amount of such Swing Line Loan, together with accrued interest to
the date of such prepayment on the principal amount prepaid, at any time in
minimum increments of $100,000.
(b)    Mandatory Prepayments.
(i)    If at any time the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars then outstanding plus (B) the Equivalent in
Dollars of the aggregate principal amount of all Advances denominated in
Sterling then outstanding plus (C) the aggregate amount of all L/C Obligations
denominated in Dollars then outstanding plus (D) the Equivalent in Dollars of
the aggregate amount of all L/C Obligations denominated in Sterling outstanding
exceeds the Total Commitment on such date, the Borrower shall, within two
Business Days after receipt of such notice given pursuant to (ii) below, prepay
the outstanding principal amount of any Advances and/or Cash Collateralize 100%
of the L/C Obligations pursuant to this Section 2.11(b) in an aggregate amount
sufficient to reduce such sum to an amount not to exceed the Total Commitment on
such date.
(ii)    Each prepayment made pursuant to this Section 2.11(b) (A) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 8.04(c), and (B)
shall be made in the currency in which the Advances subject to such

45


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



prepayment were made. The Administrative Agent shall give prompt notice of any
prepayment required under this Section 2.11(b) to the Borrower and the Lenders.
(c)    Hedge Agreements. All Hedge Agreements, if any, between the Borrower and
any Lender or its affiliates are independent agreements governed by the written
provisions of such Hedge Agreements, which will remain in full force and effect,
unaffected by any repayment, prepayment, acceleration, reduction, increase or
change in terms of this Agreement or the Notes, except as otherwise expressly
provided in said written swap agreements, and any payoff statements from the
Administrative Agent relating to this Agreement shall not apply to said Hedge
Agreements, except as otherwise expressly provided in such payoff statement.
(d)    Prepayments of Swing Line Loans. If at any time (i) the sum of the Swing
Line Lender’s Pro Rata Share of the Outstanding Amount of Advances, plus (ii)
the sum of the Swing Line Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus (iii) the outstanding Swing Line Loans of the Swing
Line Lender, exceed (iv) the Commitment of the Swing Line Lender, the Borrower
shall, upon a request from the Swing Line Lender specifying the amount of such
excess, promptly repay the outstanding Swing Line Loans to the extent necessary
to eliminate such excess.
Subject to Section 8.16, each prepayment pursuant to this Section 2.11 (other
than prepayments of Swing Line Loans) shall be applied to the Advances of the
Lenders in accordance with their respective Pro Rata Share Percentages.
Section 2.12    Increased Costs.
(a)    If, due to any Change in Law, there shall be any increase in the cost to
any Lender of agreeing to make or making, funding, converting to, continuing or
maintaining Eurocurrency Rate Advances or to any Lender or the L/C Issuer of
participating in, issuing or maintaining any Letters of Credit (excluding for
purposes of this Section 2.12 any such increased costs resulting from (i)
Indemnifiable Taxes or Other Taxes (as to which Section 2.15 shall govern) and
(ii) changes in taxes measured by or imposed upon the net income or gross income
or franchise taxes, or taxes measured by or imposed upon capital or net worth,
or branch taxes, of such Lender, its Applicable Lending Office or the L/C
Issuer), then the Borrower shall from time to time, within ten days of demand by
such Lender or the L/C Issuer (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender or the
L/C Issuer additional amounts sufficient to compensate such Lender or the L/C
Issuer for such increased cost; provided that, before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office and the L/C Issuer agrees to use reasonable efforts to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates if the making of such a designation or assignment would avoid the
need for, or reduce the amount of, such additional cost and would not, in the
reasonable judgment of such Lender or the L/C Issuer, be otherwise
disadvantageous to such Lender or the L/C Issuer.
(b)    If any Lender or the L/C Issuer reasonably determines that any Change in
Law affects or would affect the amount of capital or liquidity required or
expected to be maintained by such

46


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



Lender or the L/C Issuer or any corporation controlling such Lender or the L/C
Issuer and that the amount of such capital is increased by or based upon the
existence of such Lender’s commitment to lend hereunder, the L/C Issuer's
commitment to issue Letters of Credit hereunder, and other commitments of
similar types, and such Lender or the L/C Issuer reasonably determines that the
rate of return on its or such controlling corporation’s capital as a consequence
is reduced to a level below that which such Lender, the L/C Issuer or such
controlling corporation would have achieved but for the occurrence of such
conditions (taking into consideration such Lender’s or L/C Issuer’s policies and
the policies of such Lender’s or L/C Issuer’s controlling company with respect
to capital adequacy), then, within ten days of demand by such Lender or the L/C
Issuer (with a copy of such demand to the Administrative Agent), the Borrower
shall pay to the Administrative Agent for the account of such Lender or the L/C
Issuer, from time to time as specified by such Lender or the L/C Issuer,
additional amounts sufficient to compensate such Lender, the L/C Issuer or such
corporation in the light of such circumstances, to the extent that such Lender
or the L/C Issuer reasonably determines such increase in capital to be allocable
to the existence of such Lender’s or the L/C Issuer’s commitment to lend
hereunder; provided that the Borrower shall not be required to compensate a
Lender or the L/C Issuer pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions suffered more than nine months
prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(c)    If a Lender changes its Applicable Lending Office or the L/C Issuer
assigns its rights and obligations hereunder to another of its offices, branches
or affiliates (other than pursuant to this Section 2.12 or Section 2.13 or
2.15(g)) and the effect of such change, as of the date of such change, would be
to cause the Borrower to become obligated to pay any additional amounts under
this Section 2.12, the Borrower shall not be obligated to pay such additional
amount.
(d)    A certificate of a Lender or the L/C Issuer setting forth the amount of
any claim made under this Section 2.12 and identifying with reasonable
specificity the basis for calculating such amount, shall be delivered to the
Borrower and the Administrative Agent and shall be conclusive absent manifest
error.
Section 2.13    Illegality; Circumstances Affecting Availability.
Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent (who will promptly notify the Borrower and the
other Lenders) that the introduction of or any change in or in the
interpretation of any law or regulation after the date hereof makes it unlawful,
or any central bank or other Governmental Authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Advances for which interest is determined by reference to the
Eurocurrency Rate or to fund or maintain such Advances hereunder, or if the
Administrative Agent determines that by reason of circumstances affecting
foreign exchange and interbank markets generally, the Eurocurrency Rate cannot
be determined, then (A) each Eurocurrency Rate Advance will automatically, upon
such notice, Convert into a Base Rate Advance (the interest rate on which Base
Rate Advances shall, if necessary to avoid any illegality, be

47


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), and (B) the obligation of the Lenders to make
Eurocurrency Rate Advances, Convert Base Rate Advances into Eurocurrency Rate
Advances or, if necessary to avoid any illegality, to make Base Rate Advances
the interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension or inability to determine the Eurocurrency Rate no longer exist or
that such Lender has entered into one or more Assignment and Assumptions
pursuant to Section 8.06 assigning its Commitment to one or more Eligible
Assignees; provided that, before making any such demand, each Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.
Section 2.14    Payments Generally and Computations.
(a)    General. All payments hereunder and under the Notes to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. The Borrower shall make each payment hereunder
and under the Notes not later than 11:00 A.M. (New York City time) on the day
when due in Dollars, in the case of Advances denominated in Dollars, or in
Sterling, in the case of Advances denominated in Sterling, to the Administrative
Agent at the Administrative Agent’s Office in Same Day Funds. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest or facility fees ratably (other than
amounts payable pursuant to Section 2.12, 2.15 or 8.04(c)) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Assumption and recording of the information contained therein in
the Register pursuant to Section 8.06(c), from and after the effective date
specified in such Assignment and Assumption, the Administrative Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Assumption shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.
(b)    All computations of interest based on the Base Rate (including in each
case where the Base Rate is determined by reference to the Eurocurrency Rate) or
the Federal Funds Rate and all computations of interest in respect of Advances
denominated in Sterling shall be made by the Administrative Agent on the basis
of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurocurrency Rate (other than (i) any case where the Base
Rate is determined by reference to the Eurocurrency Rate, and (ii) in respect of
interest on Advances in Sterling) and of facility fees, shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or facility fees are payable.
Each determination by the Administrative Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.

48


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(c)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, or cause any payment of interest on or principal of
Advances to be made after the Maturity Date, such payment shall be made on the
next preceding Business Day.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders or the L/C
Issuer hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender or the L/C
Issuer, as the case may be, on such due date an amount equal to the amount then
due such Lender or the L/C Issuer. If and to the extent the Borrower shall not
have so made such payment in full to the Administrative Agent, each Lender or
the L/C Issuer, as the case may be, shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender or the L/C Issuer
together with interest thereon, for each day from the date such amount is
distributed to such Lender or the L/C Issuer until the date such Lender or the
L/C Issuer repays such amount to the Administrative Agent, at the Overnight
Rate.
Section 2.15    Taxes.
(a)    Except as otherwise required by law, any and all payments by the Borrower
hereunder, under the Notes or under any other Loan Document issued hereunder
shall be made, in accordance with Section 2.14, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings imposed or asserted by any taxation authority and all
liabilities with respect thereto (all such taxes, levies, imposts, deductions,
charges, withholdings, and liabilities in respect of payments hereunder, under
the Notes or under any other Loan Document, along with any penalties, additions
to tax, interest and reasonable expenses arising therefrom or with respect
thereto (whether or not correctly or legally imposed or asserted by the relevant
taxing authority), collectively being hereafter referred to as “Taxes”),
excluding, in the case of payments made to any Lender, the L/C Issuer or the
Administrative Agent (A) Taxes imposed on or measured by its net income (however
denominated), and franchise Taxes, branch Taxes, Taxes on doing business and
Taxes measured by or imposed upon its capital or net worth, in each case imposed
as a result of such Lender (and or such Lender’s Applicable Lending Office), the
L/C Issuer or the Administrative Agent being organized under the laws of, or
being a legal resident of, or having a fixed place of business or a permanent
establishment or doing business in, or as a result of any present or former
connection between such Lender, the L/C Issuer or the Administrative Agent with
the jurisdiction imposing such Tax (other than any such connection arising
solely from such Lender (and or such Lender’s Applicable Lending Office), the
L/C Issuer or the Administrative Agent having executed, delivered or performed
its obligations, or having received a payment, or having enforced its rights and
remedies, under this Agreement or any of the other Loan Documents), (B) United
States branch profits tax or any similar tax imposed by any jurisdiction in
which the Borrower is located, (C) in the case of a Lender (including such a
Lender

49


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



when acting in the capacity of L/C Issuer) organized under the laws of a
jurisdiction outside the United States, any United States withholding tax that
is required to be imposed on amounts payable to such Lender (including such a
Lender when acting in the capacity of L/C Issuer) pursuant to applicable laws in
force at the time such Lender becomes a party hereto (or designates a new
Applicable Lending Office), (D) as provided in Section 2.15(g), (E) any tax
imposed by FATCA (or similar reporting and withholding regime imposed by the
United Kingdom), (F) United Kingdom withholding Taxes except to the extent no
United Kingdom withholding Taxes would have been imposed but for a change, after
the date such Lender or the Administrative Agent (as the case may be) becomes a
party hereto, in United Kingdom tax law or officially published HM Revenue &
Customs practice or an amendment or revocation, after the date such Lender or
the Administrative Agent (as the case may be) becomes a party hereto, of an
applicable United Kingdom income tax treaty with Austria, Denmark, Finland,
France, Germany, Ireland, Iceland, Luxembourg, Netherlands, Norway, Sweden,
Switzerland or the United States, and (G) United Kingdom Taxes imposed as a
result of the failure of HM Revenue & Customs to approve, on or before a payment
of interest to a Lender hereunder, a claim by such Lender for exemption from
such United Kingdom Taxes, where such failure is due to such Lender’s failure to
submit a validly completed and executed Treaty Form within a reasonable time
after such Lender would have been allowed to submit such Treaty Form, it being
understood that after any such approval by HM Revenue & Customs of such Lender’s
claim for exemption, such United Kingdom Taxes with respect to such Lender shall
(for so long as such Lender remains eligible for the purpose of the relevant
double tax treaty or would have remained eligible but for an amendment or
revocation of the relevant treaty) not be excluded by this clause (G) from the
application of this Section 2.15(a) (any non-excluded Taxes hereinafter referred
to as “Indemnifiable Taxes”). If the Borrower shall be required by law to deduct
any Indemnifiable Taxes from or in respect of any sum payable hereunder, under
any Note issued hereunder or under any other Loan Document to any Lender, the
L/C Issuer or the Administrative Agent or, if the Administrative Agent shall be
required by law to deduct any Indemnifiable Taxes from or in respect of any sum
paid or payable hereunder, under any Note or under any other Loan Document to
any Lender or the L/C Issuer, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions for Indemnifiable Taxes
(including deductions for Indemnifiable Taxes, whether by the Borrower or the
Administrative Agent, applicable to additional sums payable under this Section
2.15) such Lender, the L/C Issuer or the Administrative Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower (or, as the case may be and as required
by applicable law, the Administrative Agent) shall make such deductions and
(iii) the Borrower (or, as the case may be and as required by applicable law,
the Administrative Agent) shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
(b)    In addition, the Borrower shall timely pay in accordance with applicable
laws any present or future stamp or documentary taxes or any other excise (other
than income) or property taxes, charges or similar levies that arise from any
payment made hereunder, under the Notes or under any other Loan Document or from
the execution, delivery or registration of, or performing under this Agreement,
the Notes, any other Loan Document or any document to be furnished under or in
connection with any thereof or any modification or amendment in respect of this
Agreement, the Notes or any other Loan Document (hereinafter referred to as
“Other Taxes”); provided that for the avoidance of doubt, the Taxes imposed by
FATCA shall not be treated as Other Taxes.

50


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(c)    The Borrower shall indemnify each Lender, the L/C Issuer and the
Administrative Agent for the full amount of Indemnifiable Taxes or Other Taxes
imposed on or paid by such Lender, the L/C Issuer or the Administrative Agent
(as the case may be) and any liability (including penalties, interest and
reasonable expenses) (including Indemnifiable Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) arising therefrom or
with respect thereto. This indemnification shall be made within 30 days from the
date such Lender, the L/C Issuer or the Administrative Agent (as the case may
be) makes written demand therefor, whether or not such Indemnifiable Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
(d)    Within 30 days after the date of any payment of Indemnifiable Taxes under
Section 2.15(a) by the Borrower, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment to the extent such
receipt is received by the Borrower, or other written proof of payment
reasonably satisfactory to the Administrative Agent showing payment thereof. In
the case of any payment hereunder or under the Notes issued hereunder by or on
behalf of the Borrower organized under the laws of the United Kingdom through an
account or branch outside the United Kingdom or by or on behalf of the Borrower
by a payor that is not a United Kingdom person, if the Borrower determines that
no Indemnifiable Taxes are payable in respect thereof, the Borrower shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel acceptable to the Administrative Agent
stating that such payment is exempt from Indemnifiable Taxes.
(e)    Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Assumption pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as requested in writing by the Borrower
shall provide each of the Administrative Agent and the Borrower with (i) two
original Internal Revenue Service Form W-8BEN, or W-8BEN-E, as applicable,
W-8ECI, or W-8IMY as appropriate, or any successor or other form prescribed by
the Internal Revenue Service or reasonably requested by the Borrower or the
Administrative Agent, certifying that such Lender is exempt from United States
withholding tax and (ii) to the extent that any such form or other certification
becomes obsolete with respect to any Lender, such Lender shall, upon the written
request of the Borrower to such Lender and the Administrative Agent, promptly
provide either an updated or successor form or certification to the Borrower and
the Administrative Agent unless, in each case, any change in treaty, law or
regulation has occurred after the date such Lender becomes a party hereunder
which renders all such forms inapplicable or which would prevent such Lender
from duly completing and delivering any such form with respect to it and such
Lender so advises the Borrower and the Administrative Agent. Each Lender that is
a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code shall deliver to the Borrower and the Administrative Agent
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements. If a payment made to a Lender under any Loan Document would be
subject to United States federal

51


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. For
the avoidance of doubt, for purposes of determining withholding Taxes imposed
under FATCA, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i). Solely for purposes of this clause (e),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(f)    Each Lender shall cooperate with the Borrower in promptly completing any
procedural formalities necessary for the Borrower to obtain authorization to
make any payment hereunder, under the Notes or under any other Loan Document,
without deduction or withholding for or on account of the United Kingdom Tax,
including (if applicable): (i)(A) as soon as reasonably practicable following
the date it becomes a party hereto, submitting to its Relevant Taxing Authority
a validly completed Treaty Form (or successor Treaty Form thereto) claiming
exemption from United Kingdom withholding Tax on interest, or (B) on or before
the date it becomes a party hereto, furnishing to the Borrower, with a copy to
the Administrative Agent, a certificate substantially in the form of Exhibit I
(a “U.K. Tax Compliance Certificate”) certifying that such Lender (1) is a
“bank” within the meaning of Section 879 of the Income Tax Act 2007 of the
United Kingdom and (2) is within the charge to corporation tax in the United
Kingdom with respect to payment hereunder; and (ii) agreeing, upon reasonable
request by the Borrower, to provide to the Borrower and the Administrative
Agent, to the extent it is legally entitled to do so, such other forms or
information as may be required by law in order to establish the legal
entitlement of such Lender to an exemption from United Kingdom withholding Tax
with respect to payments under this Agreement and the Notes issued hereunder,
unless, in each case, any change in treaty, law or regulation has occurred after
the date such Lender becomes a party hereunder which renders any such forms or
information inapplicable or which would prevent such Lender from duly completing
and delivering any such form or providing such information with respect to it
and such Lender so advises the Borrower and the Administrative Agent.
(g)    For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.15(e) (other than if
the Borrower has failed to timely request with reasonable notice any appropriate
renewal, successor or other form or if any such form otherwise is not required
under subsection (e) or (f)) or for which any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 8.06(d)(iii) relating
to the maintenance of a Participant Register are required to be paid, such
Lender shall not be entitled to indemnification under Section 2.15(a) or (c)
with respect to Indemnifiable Taxes imposed by the United Kingdom or the United
States by reason of such failure; provided, however, that should a

52


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



Lender become subject to Indemnifiable Taxes or United Kingdom or United States
withholding Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as such Lender shall reasonably request to
assist such Lender to recover such Indemnifiable Taxes or United Kingdom or
United States withholding Taxes.
(h)    If a condition or an event occurs which would, or would upon the passage
of time or giving notice, result in the payment of any additional amounts
pursuant to this Section 2.15, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office and the L/C Issuer
agrees to use its reasonable efforts to assign its rights and obligations
hereunder to another of its offices, branches or affiliates if the making of
such a change or assignment would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender or the L/C Issuer, be otherwise
disadvantageous to such Lender or the L/C Issuer.
(i)    If the Administrative Agent, the L/C Issuer or any Lender, in its sole
opinion exercised in good faith, determines that it has finally and irrevocably
received or been granted a refund in respect of any Indemnifiable Taxes or Other
Taxes as to which indemnification has been paid by the Borrower pursuant to
Section 2.15(a) or (c), it shall promptly remit such refund to the Borrower, net
of all out-of-pocket expenses of the Administrative Agent, the L/C Issuer or
such Lender; provided, however, that the Borrower upon the request of the
Administrative Agent, the L/C Issuer or such Lender, agrees promptly to return
such refund to such party in the event such party is required to repay such
refund to the relevant taxing authority. The Administrative Agent, the L/C
Issuer or such Lender shall provide the Borrower with a copy of any notice or
assessment from the relevant taxing authority (deleting any confidential
information contained therein) requiring the repayment of such refund. Nothing
contained herein shall impose an obligation on the Administrative Agent, the L/C
Issuer or any Lender to apply for any refund or to disclose to any party any
information regarding their proprietary information regarding tax affairs and
computations. If the Borrower determines in good faith that a reasonable basis
exists for contesting any Taxes for which indemnification has been demanded
hereunder, the relevant Lender, the L/C Issuer or the Administrative Agent, as
applicable, to the extent permitted by law, rule or regulation, shall reasonably
cooperate with the Borrower in challenging such Taxes at the Borrower’s expense
if so requested by the Borrower in writing. If any Indemnifiable Taxes or Other
Taxes are imposed that result in an indemnification or payment obligation on the
Borrower, the Borrower shall be entitled to challenge or dispute the imposition
of such Indemnifiable Taxes or Other Taxes with the applicable taxing authority
in an appropriate proceeding diligently conducted, and the Borrower shall be
permitted to control such proceeding, including as to settlement.
(j)    If a Lender changes its Applicable Lending Office or the L/C Issuer
assigns its rights and obligations hereunder to another of its offices, branches
or affiliates (other than pursuant to subsection (g) above or Section 2.12 or
2.13) and the effect of such change, as of the date of such change, would be to
cause the Borrower to become obligated to pay any additional amounts under this
Section 2.15, the Borrower shall not be obligated to pay such additional amount.

53


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(k)    A certificate of a Lender or the L/C Issuer setting forth such amount or
amounts as shall be necessary to compensate such Lender or the L/C Issuer
specified in Section 2.15(a), (b), or (c) above, as the case may be, and
identifying with reasonable specificity the basis for calculation of such amount
or amounts, shall be delivered to the Borrower and the Administrative Agent and
shall be conclusive absent manifest error.
(l)    The obligations of a Lender and the L/C Issuer under this Section 2.15
shall survive the termination of this Agreement and the payment of the Advances
and all other Obligations hereunder.
(m)    Where the Borrower or Guarantor is required under any provision of this
Agreement, the Notes or any other Loan Document issued hereunder to reimburse or
indemnify the Administrative Agent, any L/C Issuer and/or any Lender for any
cost or expense, then, notwithstanding any provision to the contrary, the amount
payable shall not include any amount or amounts in respect of VAT to the extent
that the recipient reasonably determines that it or any of its Affiliates is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.
Section 2.16    Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.12, 2.15 or 8.04(c)), or the participations in L/C Obligations or in
Swing Line Loans held by it, in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances (and
subparticipations in L/C Obligations and Swing Line Loans) owing to them as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.16 may, to the fullest extent permitted by
law, exercise all of its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. Notwithstanding
the foregoing, the provisions of this Section shall not be construed to apply to
(x) any payment that is in excess of such Lender’s ratable share made by or on
behalf of the Borrower pursuant to and in accordance with the express terms of
this Agreement (including those provisions providing for the application of
funds when a Defaulting Lender exists) or (y) the application of Cash Collateral
or other credit support (and proceeds thereof) in respect of obligations
relating to Letters of Credit (including related Lender participation
obligations) provided for in Section 2.18.
Section 2.17    Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for working
capital, capital expenditures, general corporate purposes and all other lawful
purposes.

54


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



Section 2.18    Cash Collateral and Other Credit Support.
(a)    Certain Credit Support Events.
(i)    Upon the request of the Administrative Agent or the L/C Issuer (A) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (B) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, or (C) if the Outstanding Amount of all L/C Obligations exceeds the
Letter of Credit Sublimit, the Borrower shall, in the case of clause (A) and (B)
above, promptly Cash Collateralize 100% of the then Outstanding Amount of all
L/C Obligations, and in the case of clause (C) above, promptly Cash
Collateralize 100% of such excess.
(ii)    At any time (A) a Defaulting Lender exists, (B)(1) the Borrower requests
a Letter of Credit or (2) a Letter of Credit is outstanding, and (C) the Pro
Rata Share Percentages of each non-Defaulting Lender cannot fully be adjusted as
set forth in Section 8.16(a)(iv), then the Administrative Agent and the L/C
Issuer, may, in their sole discretion, require that the Borrower enter into
arrangements satisfactory to the Administrative Agent and the L/C Issuer for the
delivery of Cash Collateral to the Administrative Agent in an amount sufficient
to cover all of the L/C Issuer’s Fronting Exposure (after giving effect to
Section 8.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
With respect to the circumstances described in clause (B)(1) above, such
arrangements shall be a condition to the issuance of such Letter of Credit. With
respect to the circumstances described in clause (B)(2) above, such arrangements
shall be made no later than five (5) Business Days after written notice to the
Borrower from the Administrative Agent or the L/C Issuer that the circumstances
in clause (A) and (C) above exist, unless the Borrower (x) has replaced such
Defaulting Lender prior to such time in accordance with the terms of this
Agreement or (y) caused such Letter of Credit to be terminated or replaced.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Defaulting Lender, such Lender, agree that to
the extent any Cash Collateral is provided to the Administrative Agent under any
of this Section 2.18 or Sections 2.03, 2.11, 6.02 or 8.16, the Borrower or such
Lender, as applicable, will at such time grant to (and subject to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
L/C Issuer and the Lenders, a first priority security interest in all such Cash
Collateral (including all deposit accounts and all balances therein, all other
property so provided as collateral pursuant hereto, and all proceeds of the
foregoing) pursuant to a security agreement and a Cash Collateral account
control agreement, in each case, to be mutually agreed and entered into between
the Borrower, or the Defaulting Lender, as the case may be, and the
Administrative Agent, all as security for the obligations to which such Cash
Collateral may be applied pursuant to Section 2.18(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the L/C Issuer’s
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender

55


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.18 or Sections
2.03, 2.11, 6.02 or 8.16 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the L/C Issuer’s Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 8.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.18 may be
otherwise applied in accordance with Section 6.02), and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
(e)    Claims against Defaulting Lenders. No action taken, permitted to be taken
or omitted to be taken by the Borrower, the Administrative Agent, the L/C Issuer
or any Lender under this Section 2.18 or any of the other terms or provisions of
this Agreement shall constitute or be deemed to be a waiver or release of any
claim the Borrower, the Administrative Agent, the L/C Issuer or any other Lender
may have against a Defaulting Lender for its failure to comply with any of the
terms or provisions of this Agreement.
Section 2.19    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time request an increase in the Total Commitments by an amount
(for all such requests) not exceeding $500,000,000; provided that any such
request for an increase shall be in a minimum amount of $10,000,000. The
Borrower may offer such increase to the Lenders and, at their option, to other
financial institutions which qualify as Eligible Assignees identified by the
Borrower and approved by the Administrative Agent, the Swing Line Lender and the
L/C Issuer (which approvals shall not be unreasonably withheld, conditioned or
delayed). At the time of sending such notice, the Borrower (in consultation with
the Administrative Agent) shall specify the time period within which each Lender
and, as applicable, each Eligible Assignee, is requested to respond (which shall
in no event be less than ten Business Days from the date of delivery of such
notice to the Lenders and to such Eligible Assignees).

56


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(b)    Elections to Increase. Each Lender and, as applicable, each Eligible
Assignee, shall notify the Administrative Agent within such time period whether
or not it agrees to participate in such increase and, if so, by the amount
thereof. Any Lender or Eligible Assignee not responding within such time period
shall be deemed to have declined to participate in such requested increase.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower, each Lender and, as applicable, each Eligible Assignee of
the Lenders’ and such Eligible Assignees’ responses to each request made
hereunder. Each Eligible Assignee invited to participate in such requested
increase, and which agrees to do so, shall become a Lender under this Agreement
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Total Commitments are increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders (including any Eligible Assignee that becomes a Lender
pursuant to this Section 2.19) of the final allocation of such increase and the
Increase Effective Date. Simultaneously with the Increase Effective Date, (i)
the Commitments of each of the Lenders and the outstanding amount of all
Advances shall be reallocated to take into account such increase and the final
allocation thereof, and the requisite assignments shall be deemed to be made
among the Lenders (including any Eligible Assignee that becomes a Lender
pursuant to this Section 2.19), with the same force and effect as if such
assignments were evidenced by the applicable Assignments and Assumptions but
without the payment of any related assignment fee, and no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which such requirements are hereby waived), and (ii)
each assignee Lender shall make full cash settlement with each corresponding
assignor Lender, either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, with respect to all such assignments
and reallocations.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender (including any Eligible Assignee that becomes a Lender pursuant
to this Section 2.19) ) signed by an authorized signatory of such Loan Party (x)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (y) in the case of the Borrower, certifying
that, immediately before and after giving effect to such increase, (A) the
representations and warranties contained in Article IV and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.19, the representations and warranties contained
in Section 4.01(f) shall be deemed to refer to the most recent statements
furnished pursuant to Section 5.01(h), and (B) no Default exists or will result
from the increase in the Total Commitment.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.16 or 8.01 to the contrary.

57


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING
Section 3.01    Conditions Precedent to Effectiveness. This Agreement shall
become effective on the date (the “Effective Date”) that the following
conditions precedent have been satisfied:
(a)    The Borrower shall have paid all fees and expenses of the Administrative
Agent, the L/C Issuer and the Lenders payable hereunder and accrued as of the
Effective Date (including the accrued fees and expenses of counsel to the
Administrative Agent to the extent invoiced at least two Business Days prior to
the Effective Date, plus such additional amounts of such fees and expenses as
shall constitute a reasonable estimate of such fees and expenses incurred or to
be incurred through the closing proceedings (provided that such estimate shall
not thereafter preclude a final settling of accounts between the Borrower and
the Administrative Agent)).
(b)    On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized Director of the Borrower, dated the
Effective Date, stating that:
(i)    The representations and warranties contained in Section 4.01 are correct
in all material respects on and as of the Effective Date; and
(ii)    No event has occurred and is continuing that constitutes a Default.
(c)    The Administrative Agent shall have received on or before the Effective
Date the following, each dated such day, in form and substance satisfactory to
the Administrative Agent and (except for the Notes) in sufficient copies for
each Lender:
(i)    Executed counterparts of this Agreement from all parties hereto.
(ii)    If requested by a Lender, a Note payable to the order of such Lender, in
a principal amount equal to each such Lender’s Commitment.
(iii)    Certified copies of the resolutions of the Board of Directors (or
committee thereof) of the Borrower and the Guarantor approving this Agreement,
the Notes and the Guaranty to which it is or is to be a party, and of all
documents evidencing other necessary corporate action and governmental and other
third party approvals and consents, if any, with respect to this Agreement, the
Notes and each Guaranty.
(iv)    A certificate of the Director, Secretary or an Assistant Secretary of
each Loan Party certifying the names and true signatures of the officers of such
Loan Party authorized to sign the Loan Documents to which it is a party and the
other documents to be delivered hereunder.
(v)    The Parent Guaranty duly executed by the Parent.

58


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(vi)    An opinion of Alston & Bird LLP, counsel for the Loan Parties, in
substantially the form of Exhibit E attached hereto.
(vii)    An opinion of Linklaters, English counsel for the Borrower, in
substantially the form of Exhibit F attached hereto and to such other matters as
any Lender through the Administrative Agent may reasonably request.
(viii)    An opinion of Appleby (Bermuda) Limited, Bermuda counsel for the
Parent, in substantially the form of Exhibit G attached hereto and to such other
matters as any Lender through the Administrative Agent may reasonably request.
(ix)    An acceptance of the appointment of the Process Agent (as such term is
defined in Section 8.12) for each of the Parent and the Borrower.
(x)    A certificate signed by the chief financial officer of the Parent
certifying the current Debt Ratings.
(d)    The Administrative Agent shall have received the Consolidated financial
statements of the Parent and its Subsidiaries for the fiscal year ended December
31, 2014 and the fiscal quarter ended March 31, 2015, in form and substance
reasonably satisfactory to the Administrative Agent.
Section 3.02    Conditions Precedent to Each Borrowing and Each L/C Credit
Extension. The obligation of each Lender to make an Advance on the occasion of
each Borrowing and the obligation of the L/C Issuer to make an L/C Credit
Extension shall be subject to the conditions precedent that the Effective Date
shall have occurred and on the date of such Borrowing or date of such L/C Credit
Extension the following statements shall be true (and each of the giving of the
applicable Advance Notice or Letter of Credit Application and the acceptance by
the Borrower of the proceeds of such Borrowing or the issuance of such Letter of
Credit, as applicable, shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing or the date of such L/C Credit
Extension, such statements are true):
(a)    the representations and warranties contained in Section 4.01 (excluding,
in the case of Borrowings, clauses (g) and (i)(i) of Section 4.01) are correct
in all material respects (or, with respect to representations and warranties
modified by materiality standards, in all respects) on and as of the date of
such date, before and after giving effect to such Borrowing or such Letter of
Credit Extension and to the application of the proceeds therefrom, as though
made on and as of such date except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been correct in all material respects
(or, with respect to representations and warranties modified by materiality
standards, in all respects) on and as of such earlier date (other than in the
case of the representations and warranties made in Section 4.01(d), which shall
be correct in all material respects on and as of such date of Borrowing or date
of L/C Credit Extension as though made on and as of such date, without regard to
any earlier date referenced therein);

59


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(b)    no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom or such L/C Credit
Extension that constitutes a Default; and
(c)    the Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received an Advance Notice or Letter of Credit
Application, as applicable, in accordance with the requirements hereof.
Section 3.03    Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Borrower, by notice to the Lenders, designates as the proposed Effective Date,
specifying its objection thereto. The Administrative Agent shall promptly notify
the Lenders and the Borrower of the occurrence of the Effective Date.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES
Section 4.01    Representations and Warranties of the Parent and the Borrower.
Each of the Parent and the Borrower represents and warrants as follows:
(a)    Each Loan Party (i) is duly organized or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, (ii) is duly qualified and in good standing in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed is not reasonably likely to have a Material Adverse
Effect and (iii) has all requisite power and authority (including, without
limitation, all governmental licenses, permits and other approvals) to own or
lease and operate its properties and to carry on its business as now conducted
and as proposed to be conducted except where failure to possess such power or
authority is not reasonably likely to have a Material Adverse Effect.
(b)    Set forth on Schedule 4.01(b) hereto is a complete and accurate list of
all Subsidiaries of the Parent as of the Effective Date, showing as of such date
(as to each such Subsidiary) the jurisdiction of its incorporation or
organization. All of the outstanding capital stock of all such Subsidiaries has
been validly issued, is fully paid and non-assessable and, other than directors’
qualifying shares, is owned by the Parent or one or more of its Subsidiaries
free and clear of all Liens (other than Permitted Liens). The Borrower has no
Subsidiaries as of the Effective Date. Each such Subsidiary (i) is duly
organized or formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, (ii) is duly qualified and in
good standing in each other jurisdiction in which it owns or leases property or
in which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed is not reasonably likely
to have a Material Adverse Effect and (iii) has all requisite power

60


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



and authority (including, without limitation, all governmental licenses, permits
and other approvals) to own or lease and operate its properties and to carry on
its business as now conducted and as proposed to be conducted except where
failure to possess such power or authority is not reasonably likely to have a
Material Adverse Effect.
(c)    The execution, delivery and performance by each Loan Party of this
Agreement, the Notes and each other Loan Document to which it is or is to be a
party, and the incurrence of the obligations provided for herein and therein,
are within such Loan Party’s corporate powers, have been duly authorized by all
necessary corporate action, and do not (i) contravene such Loan Party’s charter
or bylaws, (ii) violate any law (including, without limitation, the Exchange
Act), rule, regulation (including, without limitation, Regulations T, U and X of
the Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award, (iii) conflict with or result in the
breach of, or constitute a default under, any contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Loan Party, any of its Subsidiaries or any of their properties or
(iv) except as otherwise provided for under this Agreement, result in or require
the creation or imposition of any Lien upon or with respect to any of the
properties of any Loan Party or any of its Subsidiaries. No Loan Party or any of
its Subsidiaries is in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any such
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument, the violation or breach of which is reasonably likely to have a
Material Adverse Effect.
(d)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other third
party is required for (i) the due execution, delivery, or performance by any
Loan Party of this Agreement, the Notes or any other Loan Document to which it
is or is to be a party, or (ii) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents as of Effective Date, except for
the authorizations, approvals, actions, notices and filings listed on Schedule
4.01(d), all of which have been duly obtained, taken, given or made and are in
full force and effect, and reports required to be filed with the SEC as
described in Section 5.01(h)(x).
(e)    This Agreement has been, and each of the Notes and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party party thereto. This Agreement is, and each of the Notes and each
other Loan Document when delivered hereunder will be, the legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with its terms except as the same may be limited by
bankruptcy, insolvency and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein or therein and as may be limited by
equitable principles generally.
(f)    The Consolidated balance sheets of the Parent and its Subsidiaries as at
December 31, 2014, and the related Consolidated statements of income and
Consolidated statement of cash flows of the Parent and its Subsidiaries for the
fiscal year then ended, and the Consolidated balance sheets of the Parent and
its Subsidiaries as at March 31, 2015, and the related Consolidated statements
of income and Consolidated statement of cash flows of the Parent and its
Subsidiaries for the three

61


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



months then ended, duly certified by the chief financial officer of the Parent,
copies of which have been furnished to each Lender in accordance with Section
5.01(h) of the Existing Credit Agreement, fairly present, subject, in the case
of said balance sheets as at March 31, 2015, and said statements of income and
cash flows for the three months then ended, to year-end audit adjustments, the
Consolidated financial condition of the Parent and its Subsidiaries as at such
dates and the Consolidated results of the operations of the Parent and its
Subsidiaries for the periods ended on such dates, all in accordance with GAAP
applied on a consistent basis.
(g)    Since December 31, 2014, there has been no Material Adverse Change.
(h)    No written information, exhibit or report furnished by any Loan Party to
any Agent or any Lender in connection with the negotiation of the Loan Documents
or pursuant to the terms of the Loan Documents contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements made therein not misleading in light of the circumstances under which
they were made.
(i)    There is no action, suit, investigation, litigation or proceeding
affecting any Loan Party or, to the knowledge of the Loan Parties, after
commercially reasonable diligence, any of its Subsidiaries pending or, to the
knowledge of the Loan Parties, after commercially reasonable diligence,
threatened before any court, governmental agency or arbitrator that (i) as of
the Effective Date would be reasonably likely to have a Material Adverse Effect
(other than the matters described on Schedule 4.01(i) hereto (the “Disclosed
Litigation”)) and there has been no change or other development in the Disclosed
Litigation which is reasonably likely to result in a Material Adverse Change, or
(ii) purports to affect the legality, validity or enforceability of this
Agreement, any Note or any other Loan Document or the consummation of the
transactions contemplated hereby.
(j)    Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets (of the Borrower or of the Parent and its
Subsidiaries on a Consolidated basis) subject to the provisions of Section
5.02(a) or 5.02(c) or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Debt and within the scope of Section 6.01(e) will be margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System). Neither the making of any Advance nor the use of
proceeds thereof will violate or be inconsistent with the provisions of
Regulations T, U or X of the Board of Governors of the Federal Reserve System.
(k)    No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan or Multiemployer Plan that has resulted in or is reasonably
expected to result in a Material Adverse Effect.
(l)    No Plan is “at risk” as defined in Section 430(i)(4) of the Internal
Revenue Code.
(m)    Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur (i) any liability under Section 4064 or 4069 of
ERISA or (ii) any Withdrawal Liability to any Multiemployer Plan that in either
event has resulted or would be reasonably likely to result in a Material Adverse
Effect.

62


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(n)    Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and, to the best knowledge of any Loan Party or any ERISA Affiliate, no such
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA.
(o)    Each Loan Party and each of its Subsidiaries has filed, has caused to be
filed or has been included in all tax returns (Federal, state, local and
foreign) required to be filed and has paid all taxes shown thereon to be due,
together with applicable interest and penalties, except (i) where failure to
file such tax returns or pay such taxes would not reasonably be expected to have
a Material Adverse Effect or (ii) for such taxes that are being contested in
good faith by appropriate proceedings for which adequate reserves have been
provided in accordance with GAAP.
(p)    Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or a company “controlled by” an “investment company”, as such terms
are defined in the Investment Company Act of 1940, as amended (except that for
purposes of this sentence, the term “Subsidiary” shall not include any
“investment company” a majority of which is owned by a Loan Party or one of its
Affiliates as a result of the initial seed capital contributed by such Loan
Party or such Affiliate to such “investment company” for its shares). Neither
the making of any Advances nor the application of the proceeds or repayment
thereof by the Borrower, nor the consummation of the other transactions
contemplated hereby, will violate any provision of such Act or any rule,
regulation or order of the Securities and Exchange Commission thereunder.
(q)    Each Subsidiary of the Parent engaged in advisory or management
activities, if any, is duly registered as an investment adviser as and to the
extent required under the Investment Advisers Act of 1940, as amended, and the
rules and regulations promulgated thereunder. Each Subsidiary of the Parent
engaged in the broker-dealer business, if any, is duly registered as a
broker-dealer as and to the extent required under the Exchange Act, as amended,
and the rules and regulations promulgated thereunder and, as and to the extent
required is a member in good standing of the Financial Institutions Regulatory
Authority, Inc.
(r)    As of the Effective Date, neither the Parent nor any of its Subsidiaries
is in default and no waiver of default is in effect with respect to the payment
of any principal or interest of any Existing Debt for borrowed money.
(s)    Each Loan Party (other than any Loan Party that is a Finance Subsidiary)
is, together with its Subsidiaries, Solvent.
(t)    Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge
of the Borrower and its Subsidiaries, any director, officer, employee, or
affiliate thereof, is an individual or entity that is currently a Sanctioned
Person.
(u)    The Borrower and its Subsidiaries conduct their businesses in compliance
in all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions applicable to the Borrower and its Subsidiaries and the
Currency and Foreign Transactions Reporting Act of 1970, as amended,

63


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



the money laundering statutes of all applicable jurisdictions applicable to the
Borrower and its Subsidiaries and the rules and regulations thereunder, and have
instituted and maintain policies and procedures designed to promote and achieve
compliance in all material respects with such laws.
ARTICLE V

COVENANTS OF THE BORROWER
Section 5.01    Affirmative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder or any Letter of Credit
or other L/C Obligation shall remain outstanding (except any Letters of Credit
or L/C Obligations that remain outstanding after the Commitments have been
terminated for which Cash Collateral has been provided), each of the Parent and
the Borrower will:
(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include (to the extent applicable), without
limitation, compliance with the Investment Company Act of 1940, Investment
Advisers Act of 1940, as amended, ERISA and Environmental Laws, except where the
failure to do so would not, and would not be reasonably expected to, have a
Material Adverse Effect.
(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
taxes, assessments, claims and governmental charges or levies imposed upon it or
upon its property, except to the extent that any failure to do so would not, and
would not be reasonably expected to, have a Material Adverse Effect; provided,
however, that neither the Parent nor any of its Subsidiaries shall be required
to pay or discharge any such tax, assessment, claim or charge that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained.
(c)    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its existence, legal
structure, rights (charter and statutory), permits, licenses, approvals,
registrations, privileges and franchises and preserve and maintain the Parent’s
and the Borrower’s legal names; provided, however, the Parent and its
Subsidiaries may consummate any merger or consolidation permitted under Section
5.02(b); and provided further that (i) no Subsidiary of the Parent other than
the Borrower shall be required to maintain its existence, (ii) neither the
Parent nor any of its Subsidiaries shall be required to preserve or maintain any
legal structure, right, permit, license, approval, registration, privilege or
franchise, unless, in any such case with respect to (i) or (ii) above, the
failure to do so would, or would be reasonably expected to, (A) have a Material
Adverse Effect or (B) release any Loan Party from its obligations under any Loan
Document, and (iii) the Parent and/or the Borrower may change its legal name
after having given 10 days prior written notice to the Administrative Agent and
the Lenders and promptly delivering, upon effecting such name change, evidence
from the applicable Governmental Authority of such name change.
(d)    Visitation Rights. At any reasonable time and from time to time, permit
the Administrative Agent or any of the Lenders or any agents or representatives
thereof, to examine

64


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Parent and any of its Subsidiaries, and to discuss
the affairs, finances and accounts of the Parent and any of its Subsidiaries
with any of their officers or directors and with their independent certified
public accountants, all of which shall be at the expense of the Borrower upon
and during the continuance of an Event of Default.
(e)    Keeping of Books. Keep, and cause each of its Significant Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Parent and each such Significant Subsidiary in accordance with GAAP or other
accounting principles applicable to such Person in effect from time to time.
(f)    [Intentionally Omitted]
(g)    Use of Proceeds. Use the proceeds of the Advances solely as provided in
Section 2.17 and otherwise in accordance with the terms hereof.
(h)    Reporting Requirements. Furnish to the Administrative Agent and the
Lenders:
(i)    as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Parent, a copy of
the Form 10-Q filed with the Securities and Exchange Commission for such quarter
for the Parent and its Subsidiaries, containing a Consolidated balance sheet of
the Parent and its Subsidiaries as of the end of such quarter and a Consolidated
statement of income and Consolidated cash flows of the Parent and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, duly certified (subject to year-end
audit adjustments) by the chief financial officer or the treasurer of the Parent
as having been prepared in accordance with GAAP and a Compliance Certificate of
the chief financial officer or the treasurer of the Parent as to compliance with
the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Sections 5.03(a) and (b);
(ii)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Parent, a copy of the Form 10-K filed with the
Securities and Exchange Commission for such year for the Parent and its
Subsidiaries, containing a Consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such fiscal year and a Consolidated statement of
income and Consolidated cash flows of the Parent and its Subsidiaries for such
fiscal year, in each case accompanied by (i) a report and opinion as to such
Consolidated financial statements by PricewaterhouseCoopers LLP or other
independent public accountants approved by the audit committee of the Parent’s
board of directors and, if other than Deloitte & Touche LLP, KPMG LLP, or Ernst
& Young LLP, reasonably acceptable to the Required Lenders, which report and
opinion shall be prepared in accordance with applicable audit standards, and
which report and opinion shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and (ii) a Compliance Certificate of the chief financial officer or
the treasurer of the Parent as to compliance with the terms of this Agreement
and

65


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Sections 5.03(a) and (b);
(iii)    as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer or the treasurer of the Parent setting forth
details of such Default and the action that the Parent has taken and proposes to
take with respect thereto;
(iv)    promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Parent or any of its Subsidiaries of the type described in Section 4.01(i);
(v)    (A) promptly and in any event within 20 days after any Loan Party or any
ERISA Affiliate knows or has reason to know that (1) any ERISA Event has
occurred which could result in a material liability of any Loan Party or any
ERISA Affiliate, or (2) any Loan Party or any ERISA Affiliate has incurred or is
reasonably expected to incur a material liability under Section 4064 or 4069 of
ERISA, a statement of a director of the Borrower describing such ERISA Event and
the circumstances giving rise to, and the amount of such liability and the
action, if any, that such Loan Party or such ERISA Affiliate has taken and
proposes to take with respect thereto and (B) within two Business Days of the
date any records, documents or other information must be furnished to the PBGC
with respect to any Plan pursuant to Section 4010 of ERISA, a copy of such
records, documents and information;
(vi)    promptly and in any event within two Business Days after receipt thereof
by any Loan Party or any ERISA Affiliate, copies of each notice from the PBGC
stating its intention to terminate any Plan or Multiemployer Plan or to have a
trustee appointed to administer any Plan or Multiemployer Plan;
(vii)    promptly upon request from the Administrative Agent or any Lender,
copies of each Schedule SB (Single Employer Defined Benefit Plan Actuarial
Information) to the annual report (Form 5500 Series) required to be filed with
respect to each Plan whose funding target attainment percentage (as defined in
Section 430(d) of the Code) is less than 100%;
(viii)    promptly and in any event within 20 days after receipt thereof by any
Loan Party or any ERISA Affiliate from the sponsor of a Multiemployer Plan,
copies of each notice concerning (A) the imposition on any Loan Party or any
ERISA Affiliate of Withdrawal Liability in a material amount by any such
Multiemployer Plan, (B) the reorganization or termination, within the meaning of
Title IV of ERISA, of any such Multiemployer Plan or (C) the amount of liability
incurred, or that may be incurred, by any Loan Party or any ERISA Affiliate in
connection with any event described in clause (A) or (B);
(ix)    [Intentionally Omitted]
(x)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent,

66


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



and copies of all annual, regular, periodic and special reports and registration
statements which the Parent may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(xi)    promptly, of any announcement by Moody’s or S&P of any change in a Debt
Rating or outlook; and
(xii)    such other information respecting the Parent or any of its Subsidiaries
as the Administrative Agent or any Lender acting through the Administrative
Agent may from time to time reasonably request.
Documents required to be delivered pursuant to Section 5.01(h)(i) or (ii) may be
delivered electronically by e-mailing such information to an e-mail address of
the Administrative Agent as specified to the Borrower by the Administrative
Agent from time to time. The Administrative Agent shall promptly post such
documents on the Borrower’s behalf onto the Platform. Such information shall be
deemed to have been delivered to the Lenders on the date such documents are
posted to the Platform. In addition, such documents may be delivered by posting
the documents on the Parent’s website on the Internet, and if so delivered,
shall be deemed to have been delivered on the date on which the Parent posts
such documents, or provides a link thereto on the Parent’s website on the
Internet at the website address listed on Schedule 8.02; provided that the
Parent shall notify the Administrative Agent (by facsimile or electronic mail)
of the posting of any such documents and, if requested by the Administrative
Agent, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
copies of the Compliance Certificate required by Section 5.01(h)(i) and (ii) to
the Administrative Agent by facsimile or electronic mail. Except for such
Compliance Certificate, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Parent with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders and the L/C Issuer
information provided by or on behalf of the Parent and/or the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). Each of the Parent and the Borrower
hereby agree that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, the Parent and the
Borrower shall be deemed to have authorized the Administrative Agent, each
Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Parent and
the Borrower or its securities for purposes of United States Federal and state

67


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 8.07); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and each Arranger shall be entitled to treat the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
(i)    Conduct its businesses in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions applicable
to it and the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions
applicable to it and the rules and regulations thereunder, and maintain policies
and procedures designed to promote and achieve compliance in all material
respects with such laws.
Section 5.02    Negative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder or any Letter of Credit or
other L/C Obligation shall remain outstanding (except for any Letters of Credit
or L/C Obligations that remain outstanding after the Commitments have been
terminated for which Cash Collateral has been provided), neither the Parent nor
the Borrower will at any time:
(a)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any accounts or other right to receive
income, excluding, however, from the operation of the foregoing restrictions the
following:
(i)    Permitted Liens;
(ii)    Liens granted pursuant to any Loan Document;
(iii)    Liens on deposit accounts of the Parent and its Subsidiaries in respect
of their cash pooling operations;
(iv)    purchase money Liens upon or in real property or equipment acquired or
held by the Parent or any of its Subsidiaries in the ordinary course of business
to secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of any such
property or equipment, or Liens existing on any such property or equipment at
the time of acquisition (other than any such Liens created in contemplation of
such acquisition that were not incurred to finance the acquisition of such
property); provided, however, that no such Lien shall extend to or cover any
properties of any character other than the property or equipment being acquired,
and no such extension, renewal or replacement shall extend to or cover any
property not theretofore subject to the Lien being extended, renewed or
replaced; and provided further that the aggregate principal amount of the Debt
secured by Liens permitted by this clause (iv) and clause (v) below shall not
exceed $100,000,000 at any time outstanding;

68


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(v)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Parent or any Subsidiary of the Parent or becomes
a Subsidiary of the Parent; provided that such Liens were not created in
contemplation of such merger, consolidation or investment and do not extend to
any assets other than those of the Person merged into or consolidated with the
Parent or such Subsidiary or acquired by the Parent or such Subsidiary;
provided, further, that the aggregate principal amount of the Debt secured by
Liens permitted by this clause (v) and clause (iv) above shall not exceed
$100,000,000 at any time outstanding;
(vi)    Liens arising pursuant to one or more securitization programs permitted
pursuant to Section 5.02(c)(ii);
(vii)    the replacement, extension or renewal of any Lien permitted by clauses
(iv) and (v) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or
addition of any direct or contingent obligor) of the Debt secured thereby;
(viii)    Liens existing as of the Effective Date as described on Schedule
5.02(a);
(ix)    Liens which are floating charges under English law in the form of an
“industry standard” granted by Invesco Perpetual Life Limited (“IPLL”) on its
revolving business assets (without attaching to any particular asset until the
floating charge crystallises on insolvency events which will result in steps
being taken to make payment of a dividend to creditors or where the reinsurance
creditor reasonably considers this may happen) to reinsurance creditors to
support the obligations of IPLL thereto under reinsurance contracts and limited
in the amount secured to the amount which would have been recoverable had the
secured amount been an unsecured debt owed to a direct policy holder of IPLL;
(x)    Liens to secure Subsidiary Non-Recourse Debt, provided that no such Lien
shall extend to or cover any properties or assets other than the property or
assets being acquired with such Subsidiary Non-Recourse Debt and proceeds
thereof;
(xi)    Liens on assets sold and leased back pursuant to sale and leaseback
transactions permitted by Section 5.02(c)(vii);
(xii)    Liens securing Permitted Unit Investment Trust Debt;
(xiii)    Liens consisting of statutory, common law or contractual setoff rights
provided by the Parent and its Subsidiaries in the ordinary course of business;
and
(xiv)    Liens not otherwise permitted by this Section 5.02(a) on assets of the
Parent and its Subsidiaries securing Debt or other obligations in the aggregate
principal amount not to exceed $10,000,000 at any time outstanding.
(b)    Mergers, Etc. Merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except that

69


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(i)    Parent or any Subsidiary of the Parent may merge or consolidate with any
other Subsidiary (including any Excluded Subsidiary) of the Parent, provided
that if the Parent or the Borrower merge or consolidate with any such
Subsidiary, the Parent or the Borrower, as applicable, shall be the surviving
entity; and
(ii)    any Subsidiary of the Parent may merge with any other Person, provided
that such merger does not result in the loss by the Parent in any fiscal year of
business operations or assets which, when aggregated with all other such mergers
and all dispositions of assets permitted by Section 5.02(c)(iii) (taking into
account the proviso in such Section 5.02(c)(iii)) for such fiscal year,
generated more than twenty percent (20%) of the Consolidated operating income of
the Parent during the immediately preceding fiscal year of the Parent;
provided, however, that in each case, immediately after giving effect thereto,
(A) no event shall occur and be continuing that constitutes a Default, (B) if
the Borrower is party to such merger or consolidation, then the Borrower is the
surviving corporation or company, as the case may be; and (C) in the case of any
merger or consolidation to which the Parent is a party, then the Parent is the
surviving company; and provided further, that in each case, the representations
and warranties contained in Section 4.01(a) with respect to the Borrower shall
at all times be true and correct in all respects (except with respect to the
good standing of the Borrower, which shall be true and correct in all material
respects).
(c)    Sales, Etc. of Assets. Sell, lease (as lessor), transfer or otherwise
dispose of, or permit any of its Subsidiaries to sell, lease (as lessor),
transfer or otherwise dispose of, any assets, or grant any option or other right
to purchase, lease or otherwise acquire any assets, except:
(i)    in a transaction authorized by subsection (b) of this Section;
(ii)    the sale or other disposition to a third-party investor by the Parent or
any of its Subsidiaries of its rights to receive distribution fees and
contingent deferred sales charges pursuant to a securitization program;
(iii)    the Parent and its Subsidiaries may, during any fiscal year of the
Parent (the "Test Year"), sell, lease, transfer or otherwise dispose of assets
(including equity securities owned by such Persons) which, when aggregated with
all other such dispositions and all mergers permitted by Section 5.02(b)(ii)
(where such merger resulted in the loss by the Parent or a Subsidiary, as
applicable, of business operations or assets) for such Test Year, generated up
to, but not exceeding, twenty percent (20%) of the Consolidated operating income
of the Parent during the immediately preceding fiscal year of the Parent;
provided, that any determination of compliance with this clause (iii) shall take
into account contributions to Consolidated operating income as measured on a pro
forma basis for such immediately preceding fiscal year resulting from any
acquisition by the Parent or its Subsidiaries of operating assets (or
acquisition of equity securities of any Person holding such assets) that
occurred during such Test Year or that is anticipated to occur within the twelve
(12) month period immediately following the date on which the Parent or its
Subsidiary, as applicable, shall have entered into a definitive agreement for
such acquisition if such definitive agreement is entered into during such Test
Year.

70


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(iv)    the Parent and any Subsidiary of the Parent may sell, lease, transfer or
otherwise dispose of any or all of its assets to the Parent or any other
Subsidiary (including any Excluded Subsidiary) of the Parent, except that
neither the Parent nor the Borrower shall be permitted to sell, lease, transfer
or otherwise dispose of its assets to any Excluded Subsidiary under this clause
(iv);
(v)    sales or other dispositions of obsolete equipment and furniture;
(vi)    sales of assets pursuant to sale and leaseback transactions; and
(vii)    the sale, transfer or other disposition of cash, cash equivalents and
securities in the ordinary course of business.
(d)    Change in Nature of Business. Make, or permit any of its Significant
Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof; provided, however, that nothing contained herein
shall restrict or limit such Persons from engaging in any business (including by
way of investment or acquisition) that is reasonably related, complimentary or
ancillary to the businesses of the Parent and its Subsidiaries carried on as of
the date hereof.
(e)    Accounting Changes. Make or permit, or permit any of its Significant
Subsidiaries to make or permit, any material change in accounting policies or
reporting practices, except (i) as required by Securities Laws, the SEC or GAAP
applicable to the Parent or such Significant Subsidiary, (ii) with respect to
any Significant Subsidiary, to adopt GAAP, or (iii) any change by a Significant
Subsidiary to International Financial Reporting Standards or other primarily
generally accepted accounting principles in the relevant jurisdiction as may be
required by applicable regulatory authorities.
(f)    Transactions with Affiliates. Conduct, or permit any of its Subsidiaries
to conduct, transactions material to business of the Parent, the Borrower or
such Subsidiary with any of their Affiliates except in the ordinary course of
business of and pursuant to the reasonable requirements of the Parent’s, the
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms that
are not materially less favorable to the Parent, the Borrower or such
Subsidiary, as the case may be, than those which would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate; provided
that the foregoing restrictions shall not apply to:
(i)    any transaction (A) between or among the Parent and its Subsidiaries
(including Excluded Subsidiaries) not involving any other Affiliates, (B) with
any Special Purpose Subsidiary (including any Special Purpose Subsidiary that is
an Excluded Subsidiary), and (C) between the Parent or any of its Subsidiaries
and their respective employees to make loans to such employees for purposes of
exercising stock options of such employees and paying tax liabilities of such
employees associated therewith, provided that the total of all such loans shall
not exceed $25,000,000 in an aggregate principal amount at any one time
outstanding;
(ii)    any transaction between or among (A) the Parent or any Subsidiary
(including any Excluded Subsidiary) and (B) any Person sponsored by the Parent
or any Subsidiary

71


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(including any Excluded Subsidiary) or for which the Parent or any Subsidiary
(including any Excluded Subsidiary) provides advisory, administrative,
supervisory, management, consulting, underwriting or similar services, provided
that such transaction is not prohibited under the Investment Company Act of
1940, the Investment Advisers Act of 1940 or other applicable law, rule,
regulation or order; and
(iii)    any transaction with an Affiliate so long as such transaction is
approved by a majority of the Disinterested Directors of the Parent or the
applicable Subsidiary who is entering into such transaction with such Affiliate.
(g)    Subsidiary Debt. Permit its Subsidiaries, other than (1) the Borrower and
(2) any Finance Subsidiary (subject to the last sentence of this subsection
(g)), collectively to create or incur Adjusted Debt attributable to such
Subsidiaries if immediately after giving effect to such creation or incurrence,
the aggregate principal amount of Adjusted Debt attributable to such
Subsidiaries would exceed the greater of (A) $500,000,000 and (B) thirty percent
(30%) of EBITDA for the four consecutive fiscal quarters ended on or immediately
prior to such time; provided, however, that the foregoing restriction shall not
apply to any (i) Adjusted Debt attributable to a Subsidiary (including any
Person that will be or become a Subsidiary) of the Parent (including any
refinancings, amendments or extensions of such Adjusted Debt that do not
increase, or provide for the increase of, the aggregate principal amount of such
Adjusted Debt) that is assumed in connection with (but not established in
contemplation of) (A) a transaction that is permitted pursuant to Section
5.02(b) or (B) the purchase or acquisition of all of the capital stock of, or
all or substantially all of the assets of, another Person, (ii) Subsidiary
Non-Recourse Debt, (iii) letters of credit entered into pursuant to and in
accordance with regulatory requirements in the ordinary course of such
Subsidiary's unit investment trust business, (iv) Permitted Unit Investment
Trust Debt to the extent that (A) any such Debt is not outstanding for longer
than 5 consecutive Business Days, and (B) so long as such Debt is outstanding,
it is supported by readily marketable securities that are in an amount
sufficient to repay such Debt and accrued interest thereon and fees associated
therewith and that are held in trust or otherwise set aside for the repayment of
such Permitted Unit Investment Trust Debt, or if there is an insufficiency in
such amount, the amount of such insufficiency shall be otherwise permitted under
this Section 5.02(g), and (v) guarantee by a Subsidiary of any Debt qualifying
under clauses (i) through (iv) of this Section 5.02(g). For the avoidance of
doubt, “Adjusted Debt” shall exclude (x) Debt of any Subsidiary owing to the
Parent or any other Subsidiary and (y) Debt of the Parent owing to any
Subsidiary. With respect to any Non-Loan Party Finco, such Non-Loan Party Finco
shall only be excluded from the foregoing restrictions so long as such Non-Loan
Party Finco remains a Finance Subsidiary; provided that, in the event a Non-Loan
Party Finco shall make any loan or other advance (a “Finco Loan”) to any
Subsidiary of the Parent that is not a Loan Party (such Subsidiary, a “Finco
Loan Recipient”), such Finco Loan shall be subject to an intercreditor agreement
among all Finco Loan Recipients effectively providing for pari passu treatment
with respect to the Obligations and the Debt of each Non-Loan Party Finco, such
intercreditor agreement to be in form and substance reasonably satisfactory to
the Administrative Agent. So long as doing so would not result in a Non-Loan
Party Finco ceasing to be or qualify as a Finance Subsidiary, each Non-Loan
Party Finco that makes a Finco Loan to a Finco Loan Recipient shall provide an
acknowledgment and consent to such intercreditor agreement (and in the event
such acknowledgment and consent would result in a Non-Loan Party Finco ceasing
to be or qualify as a Finance Subsidiary, the Parent

72


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



shall instead provide an acknowledgment and consent to such intercreditor
agreement for itself and on behalf of its Subsidiaries).
(h)    Sanctions. Directly or, to its knowledge, indirectly, use the proceeds of
any extension of credit hereunder, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity that, at the time of such funding, is a Sanctioned Person.
(i)    Anti-Corruption Laws. Directly or, to its knowledge, indirectly use the
proceeds of any extension of credit hereunder for any purpose which would
violate the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, or other similar anti-corruption legislation in other jurisdictions
applicable to it or the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the money laundering statutes of all jurisdictions applicable to it
or the rules and regulations thereunder.
Section 5.03    Financial Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder or any Letter of Credit or
other L/C Obligation shall remain outstanding, the Parent will:
(a)    Debt/EBITDA Ratio. Maintain at the end of each fiscal quarter of the
Parent a Debt/EBITDA Ratio not greater than 3.25 to 1.00.
(b)    Coverage Ratio. Maintain at the end of each fiscal quarter of the Parent
a ratio of EBITDA for the four consecutive fiscal quarters of the Parent ended
on or immediately prior to the date of determination to interest expense
attributable to, and amortization of debt discount in respect of, Adjusted Debt
(excluding from Adjusted Debt for purposes of this Section 5.03(b) (i)
Subsidiary Non-Recourse Debt and (ii) so long as the Parent and its Subsidiaries
own 100% of the Office Equipment Sale and Leaseback Bonds, liabilities with
respect to the Office Equipment Sale and Leaseback Lease, in each case to the
extent otherwise included in Adjusted Debt) for such period, of not less than
4.00 to 1.00.
ARTICLE VI

EVENTS OF DEFAULT
Section 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    The Borrower shall fail to pay any principal of any Advance or any L/C
Obligation when the same becomes due and payable; the Borrower shall fail to
provide any Cash Collateral required by Section 2.03(a)(ii)(B) on or prior to
the Letter of Credit Expiration Date; or the Borrower shall fail to pay any
interest on any Advance or any L/C Obligation or make any other payment of fees
or other amounts payable under this Agreement or any Note within three Business
Days after the same becomes due and payable; or

73


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(b)    Any representation or warranty made by any Loan Party under any Loan
Document or by the Parent or the Borrower (or any of its respective officers) in
connection with any Loan Document shall prove to have been incorrect in any
material respect when made; or
(c)    (i) The Parent or the Borrower shall fail to perform or observe any term,
covenant or agreement contained in Sections 5.01(c), (d) or (h), 5.02 or 5.03,
or (ii) the Parent or the Borrower shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or
(d)    The Parent or any of its Default Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $75,000,000 (or the equivalent thereof
in any other currencies) in the aggregate (but excluding Debt outstanding
hereunder) of the Parent or such Default Subsidiary (as the case may be), when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or
(e)    The Parent or any of its Default Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Parent or any
of its Default Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 45 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Parent or any
of its Default Subsidiaries shall take any corporate action to authorize any of
the actions set forth above in this subsection (e); or
(f)    Any judgment or order for the payment of money in excess of $75,000,000
(or the equivalent thereof in any other currencies) shall be rendered against
the Parent or any of its Default Subsidiaries and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall

74


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



not be in effect; provided, however, that any such judgment or order shall not
be an Event of Default under this Section 6.01(f) if and for so long as (i) the
amount of such judgment or order in excess of $75,000,000 (or the equivalent
thereof in any other currencies) is covered by a valid and binding policy of
insurance between the defendant and the insurer covering payment thereof and
(ii) such insurer, which shall be rated at least “A” by A.M. Best Company, has
been notified of, and has not disputed the claim made for payment of, the amount
of such excess amount; or
(g)    Any non-monetary judgment or order shall be rendered against the Parent
or any of its Subsidiaries that could be reasonably expected to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or
(h)    (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Exchange Act), directly or
indirectly, of Voting Stock of the Parent (or other securities convertible into
such Voting Stock) representing 33% or more of the combined voting power of all
Voting Stock of the Parent; or (ii) during the period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (A) who were
members of that board or equivalent governing body on the first day of such
period, (B) whose election or nomination to that board or equivalent governing
body was approved (including approval solely for purposes of satisfying this
provision) by individuals referred to in clause (A) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body or (C) whose election or nomination to that board or
other equivalent governing body was approved (including approval solely for
purposes of satisfying this provision) by individuals referred to in clauses (A)
and (B) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(i)    Any ERISA Event shall have occurred with respect to a Plan, or any Loan
Party or any ERISA Affiliate shall have incurred or be reasonably expected to
incur liability under Section 4064 or 4069 of ERISA, and the sum (determined as
of the date of occurrence of such ERISA Event) of the Insufficiency of such Plan
and the Insufficiency of any and all other Plans with respect to which an ERISA
Event shall have occurred and then exist (or the liability of the Loan Parties
and the ERISA Affiliates incurred or expected to be incurred with respect to
Section 4064 or 4069 of ERISA or related to such ERISA Event) exceeds
$37,500,000; or
(j)    Any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $37,500,000 or requires payments exceeding $7,500,000 per
annum; or
(k)    Any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the

75


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



amounts contributed to such Multiemployer Plans for the plan years of such
Multiemployer Plans immediately preceding the plan year in which such
reorganization or termination occurs by an amount exceeding $37,500,000;
(l)    Any Governmental Authority or regulatory body shall have enacted, issued,
promulgated, enforced or entered any law, rule, regulation, judgment, decree,
injunction or other order (whether temporary, preliminary or permanent) which is
in effect and which prohibits, enjoins or otherwise restricts the Parent or any
of its Subsidiaries in a manner that has a Material Adverse Effect; or
(m)    Any material provision of the Guaranty shall for any reason cease to be
valid and binding on the Parent (other than by termination of the Guaranty) or
the Parent shall so state in writing, but in either case, only if such event
could reasonably be expected to have a Material Adverse Effect;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon the same
shall forthwith terminate, (ii) shall at the request, or may with the consent,
of the Required Lenders, by notice to the Borrower, declare the Advances and the
Notes, all the L/C Borrowings, all interest thereon and all other amounts
payable under this Agreement and the Notes to be forthwith due and payable and
pursue all rights under any Guaranty, whereupon the Advances and the Notes, all
the L/C Borrowings, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower and
(iii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, require that the Borrower Cash Collateralize the
outstanding Letters of Credit (in an amount equal to 100% of the then
Outstanding Amount thereof); provided, however, that in the event of an actual
or deemed entry of an order for relief with respect to the Parent or any Default
Subsidiary under the bankruptcy code of the United States, or any other
liquidation, conservatorship, bankruptcy, reorganization or other similar debtor
relief laws of the United States, the United Kingdom or Bermuda, (A) the
obligation of each Lender to make Advances and any obligation of the L/C Issuer
to make L/C Credit Extensions shall automatically be terminated, (B) the Notes,
all such interest and all such amounts (including without limitation all L/C
Borrowings) shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower and (C) the obligation of the Borrower to Cash
Collateralize the outstanding Letters of Credit as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.
Section 6.02    Application of Funds. After the exercise of remedies provided
for in Section 6.01 (or after the Notes and the L/C Borrowings have
automatically become immediately due and payable and the outstanding Letters of
Credit have automatically been required to be Cash Collateralized as set forth
in Section 6.01), any amounts received on account of the Obligations shall,
subject to the provisions of Sections 2.18 and 8.16, be applied by the
Administrative Agent in the following order:

76


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article II), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on any L/C Borrowings (which have not been funded by L/C
Advances) payable only to the L/C Issuer, and interest on any Swing Line Loans
payable only to the Swing Line Lender, ratably among the L/C Issuer and the
Swing Line Lender in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of any L/C Borrowings (which have not been funded by L/C Advances)
payable only to the L/C Issuer, and principal of Swing Line Loans payable only
to the Swing Line Lender; ratably among the L/C Issuer and the Swing Line Lender
in proportion to the respective amounts described in this clause Fourth payable
to them;
Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, interest on any of the Advances (other than Swing
Line Loans) and L/C Advances, payable to the Lenders, ratably among them in
proportion to the respective amounts described in this clause Fifth held by
them;
Sixth, to payment of that portion of the Obligations constituting unpaid
principal on any of the Advances (other than Swing Line Loans) and L/C Advances,
ratably among the Lenders in proportion to the respective amounts described in
this clause Sixth held by them;
Seventh, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of the L/C Obligations comprised of 100% of the
aggregate undrawn amount of outstanding Letters of Credit to the extent not
otherwise Cash Collateralized by the Borrower pursuant to Sections 2.03 or 2.18.
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.
Subject to Sections 2.03(c) and 2.18, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Seventh above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

77


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



ARTICLE VII

ADMINISTRATIVE AGENT
Section 7.01    Appointment and Authority. Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
Section 7.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent, the Borrower
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 7.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any debtor
relief law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any debtor relief law; and

78


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent, the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 6.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment, provided, such
limitation of liability of the Administrative Agent shall not prohibit or limit
any cause of action the Borrower may otherwise have against any Lender. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 7.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of an Advance, or the issuance,
amendment, renewal or extension of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Advance
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the Parent or the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in good faith in accordance with
the advice of any such counsel, accountants or experts.
Section 7.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or

79


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
Section 7.06    Resignation of Administrative Agent.
(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States, which
appointment shall, provided that no Event of Default exists, be subject to the
Borrower’s approval (not to be unreasonably withheld or delayed). If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above, which appointment shall, provided that no Event
of Default exists, be subject to the Borrower’s approval (not to be unreasonably
withheld or delayed), provided that in no event shall any such successor
Administrative Agent be a Defaulting Lender. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Borrower and/or the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Borrower and such Person remove such Person as Administrative
Agent and appoint a successor, which appointment shall, provided that no Event
of Default exists, be subject to the Borrower’s approval (not to be unreasonably
withheld or delayed). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as

80


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 2.15(l) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 8.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Advances or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
Section 7.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,

81


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Section 7.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Bookrunners, Syndication Agent or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer.
Section 7.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel, and
all other amounts, due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.05 and 8.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.05
and 8.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting any amount owing by a Loan Party to a Lender or the Administrative
Agent or the rights of any Lender or the L/C Issuer or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or the L/C
Issuer in any such proceeding.

82


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



ARTICLE VIII

MISCELLANEOUS
Section 8.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 3.01 without the written consent
of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated), increase any Lenders pro rata share requirement to fund
any Advance or participate in any Swing Line Loan or Letter of Credit (other
than as set forth in Section 8.16), or require any Lender to make Advances or
participate in Letters of Credit in any currency other than Dollars or Sterling,
in each case, without the written consent of such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Advance or L/C Borrowing, or (subject to clause (iii) of the last proviso to
this Section 8.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend Section 2.08(b) or to waive any obligation of the Borrower
to pay Letter of Credit Fees at rate equal to the Applicable Margin for
Eurodollar Rate Advances plus 2% per annum;
(e)    change Section 2.16 or Section 6.02 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
(g)    except in connection with permitted mergers under Section 5.02(b),
permitted asset sales under Section 5.02(c) and other transactions permitted
hereunder, release the Parent from the Guaranty without the written consent of
each Lender; or

83


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(h)    change Section 2.03(a)(ii) or change Section 2.03(b)(iii) in a manner
that would (1) allow a Letter of Credit to have an expiry date more than twelve
(12) months after the date of issuance or last extension, (2) change the
conditions for the issuance or extension of a Letter of Credit having an expiry
date later than the Letter of Credit Expiration Date, or (3) allow any
Auto-Extension Letter of Credit to have an expiry date more than twelve months
past the Letter of Credit Expiration Date, in each case, without the consent of
each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders may be
effected with the consent of all Lenders other than Defaulting Lenders), except
that (i) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (ii) any waiver, amendment or
other modification requiring the consent of all Lenders or each affected Lender
that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
Section 8.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Parent, the Administrative Agent, the L/C Issuer
or the Swing Line Lender, to the address, telecopier number, electronic mail
address(es) or telephone number specified for such Person on Schedule 8.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address(es) or telephone number specified for such Lender’s Domestic
Lending Office on Schedule I.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).

84


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



Notices delivered through electronic communications to the extent provided in
subsection (b) below, shall be effective as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder, except for any notice of service of
process under Section 8.12 or otherwise which shall be given in writing only as
provided by applicable law, may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Parent, the Borrower, any Lender, the
L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Parent’s, the Borrower’s or the Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

85


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(d)    Change of Address, Etc. Each of the Borrower, the Parent, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Parent, the Administrative Agent, the
L/C Issuer and the Swing Line Lender. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Advance Notices, Letter
of Credit Applications and Swing Line Loan Notices) that the Administrative
Agent or such Lender reasonably believes has been given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice that the Administrative Agent, such
Lender or such Related Party reasonably believes has been given by or on behalf
of the Borrower. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.
Section 8.03    No Waiver; Remedies. No failure on the part of any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay in exercising,
any right, remedy, power or privilege hereunder or under any Note shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right,
remedy, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VI for the benefit of all the
Lenders and the L/C

86


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



Issuer; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 8.05 (subject to the terms of
Section 2.16), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any debtor relief law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article VI and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.16, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
Section 8.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); (ii) all reasonable out of pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the L/C
Issuer (including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent, any Lender or the L/C Issuer), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Advances made or the Notes or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Advances or Notes or
Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower agrees to indemnify and
hold harmless the Administrative Agent (and each sub-agent thereof), each Lender
and the L/C Issuer, each of their respective Affiliates, and each Related Party
of any of the foregoing Persons (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees, charges, disbursements and expenses of
counsel for any Indemnified Party) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) the Notes, this Agreement, any other Loan Document, any of
the transactions contemplated herein or therein (including any refusal by the
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such

87


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



demand do not strictly comply with the terms of such Letter of Credit), the
actual or proposed use of the proceeds of the Advances, or, in the case of the
Administrative Agent (and any such sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents except
to the extent such claim, damage, loss, liability or expense resulted from (i)
such Indemnified Party’s gross negligence or willful misconduct, (ii) the
material breach of such Indemnified Party’s obligations hereunder or under any
other Loan Document, in the case of clauses (i) and (ii) as finally determined
in a nonappealable judgment by a court of competent jurisdiction, or (iii) any
claim, damage, loss, liability or expense to the extent resulting from the claim
of any Indemnified Party solely against one or more other Indemnified Parties
(and not by one or more Indemnified Parties against the Administrative Agent or
any Arranger in such capacity) that has not resulted from the action, inaction,
participation or contribution of the Borrower or any of its Subsidiaries or any
of their respective affiliates, officers, directors, employees, agents, advisors
or other representatives. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower or any other Loan Party, its respective
directors, shareholders or creditors or an Indemnified Party or any other Person
and regardless of whether any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. This
Section 8.04(b) shall not apply with respect to Taxes other than any Taxes that
represent claims, damages, losses, liabilities, expenses, etc. arising from any
non-Tax claim.
(c)    Other Costs. If any payment of principal of, or Conversion of, any
Eurocurrency Rate Advance is made (i) by the Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance, as a
result of a payment or Conversion pursuant to Section 2.09(d), 2.11 or 2.13,
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or (ii) by an Eligible Assignee to a Lender other than on the last
day of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 8.06 as a result of a
demand by the Borrower pursuant to Section 8.11, or (iii) as part of a
re-allocation of the Commitments of the Lenders as a result of an increase in
Commitments pursuant to Section 2.19, then the Borrower shall, upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance, less the return such
Lender reasonably expects to receive on its redeployment of funds.
(d)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party thereof, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer or such Related Party, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought and without regard to the last sentence in the definition of
Pro Rata Share Percentage) of such unpaid amount, provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related

88


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party thereof acting for the Administrative
Agent (or any such sub-agent) or the L/C Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (d) are subject
to the provisions of Section 2.02(e).
(e)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law and without in any way limiting the indemnification obligations
set forth above, no party hereto shall assert, and each hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit or
the use of the proceeds thereof. No Indemnified Party referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby except as a result of such Indemnified Party’s
gross negligence of willful misconduct.
(f)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(g)    Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section and Sections 2.12 and 2.15 herein shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Total Commitment and the repayment, satisfaction or discharge of all the other
Obligations.
Section 8.05    Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or the
Note held by such Lender, whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement, any other Loan Document or such Note
and although such obligations may be unmatured; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 8.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower after any such set-off and
application, provided that

89


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



the failure to give such notice shall not affect the validity of such set-off
and application. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender, the
L/C Issuer and their respective Affiliates may have.
Section 8.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent, the L/C Issuer
and each Lender (except by operation of law or to the extent permitted
hereunder) and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, and (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender's Commitment and the Advances and the L/C
Advances at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
(B) and in any case not described in subsection b(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 and increments of $1,000,000 in excess
thereof unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as

90


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



a single assignment for purposes of determining whether such minimum amount has
been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances and the L/C
Advances or the Commitment assigned, except that this clause (ii) shall not
apply to rights of the Swing Line Lender in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund;
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
Eligible Assignee, if it is not a Lender, shall deliver to the Administrative
Agent an administrative questionnaire and the Administrative Agent shall further
deliver such administrative questionnaire to the Borrower.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower, the Parent or any of the Borrower’s or Parent’s Affiliates or
Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person which, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

91


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment by such
Lender shall be effective unless and until, in addition to the other conditions
thereto set forth herein, the applicable assignor or assignee shall make such
additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all
Advances and participations in Letters of Credit and Swing Line Loans in
accordance with its Pro Rata Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement with respect to the interest assigned and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement in addition to any rights and
obligations it may theretofore have as a Lender, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
2.12, 2.15, and 8.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Advances and
L/C Advances owing to each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the

92


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register the
designation, and revocation of designation, of any Lender as a Defaulting Lender
of which it has received notice. The Register shall be available for inspection
by the Borrower and the Lenders at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations.
(i)     Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the L/C Issuer or the Swing Line Lender,
sell participations to any Person (other than a natural person, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person, a Defaulting Lender, the Parent, the Borrower or any of the Parent’s or
the Borrower’s respective Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Advances (including
such Lender’s participations L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 8.04(d)
without regard to the existence of any participation.
(ii)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.15 and 8.04 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.05 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16 as though it were a
Lender.
(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a nonfiduciary agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit

93


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



or its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Limitation upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 2.12 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.15 as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Advances pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower
and the Lenders, resign as Swing Line Lender. In the event of any such
resignation, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Advances or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Advances or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor and acceptance of such appointment by the successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue

94


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
Section 8.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the L/C Issuer and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, in which case, such Person shall, to
the extent reasonably practicable and not prohibited by law, inform the Borrower
promptly in advance thereof, (d) to any other party hereto, (e) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.19(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction or any credit insurance provider, in each case, relating to the
Borrower and its obligations, (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or any other Subsidiary of the
Parent or the credit facilities provided hereunder or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder (h) with the consent of the Parent or the Borrower or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section actually known to or caused by the disclosing
party or (y) becomes available to the Administrative Agent, any Lender, the L/C
Issuer or any of their respective Affiliates on a nonconfidential basis from a
source other than the Parent or the Borrower.
For purposes of this Section, “Information” means all information received from
the Parent, the Borrower or any other Subsidiary of the Parent relating to the
Parent, the Borrower or any such Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, the L/C Issuer or any Lender on a nonconfidential basis
prior to disclosure by the Parent, the Borrower or any such Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the L/C Issuer and the Lenders acknowledges
that (a) the Information may include material non-public information concerning
the Parent, the Borrower or a Subsidiary of either thereof, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public

95


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



information in accordance with applicable law, including Federal and state
securities laws with respect to Lenders subject to such laws and only to the
extent such laws are applicable to such Lender.
Section 8.08    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
Section 8.09    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 8.10    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the L/C Issuer and each Lender, regardless of any
investigation made by the Administrative Agent, the L/C Issuer or any Lender or
on their behalf and notwithstanding that the Administrative Agent, the L/C
Issuer or any Lender may have had notice or knowledge of any Default at the time
of any Borrowing, any Advance or any L/C Credit Extension, and shall continue in
full force and effect as long as any Advance or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit or L/C Obligation
shall remain outstanding.
Section 8.11    Replacement of Lenders. (i) If any Lender requests compensation
under Section 2.12, (ii) if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, (iii) if any Lender is, or within fifteen (15)
Business Days of such assignment or delegation was, a Defaulting Lender, (iv) if
any Lender is unable to make Eurocurrency Rate Advances pursuant to Section
2.13, or (v) if any Lender shall fail to provide any consent, or consent to any
waiver or amendment, agreed to by the Required Lenders then the Borrower may, at
its sole expense and effort, upon written notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 8.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 2.12 and 2.15) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid (or cause to be paid) to the Administrative
Agent the assignment fee specified in Section 8.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under

96


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



Section 8.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable laws;
(e)    no Default or Event of Default shall have occurred and be continuing;
(f)    such parties to the assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption and the assignee shall deliver
to the Administrative Agent an administrative questionnaire; and
(g)    in the case of an assignment resulting from the event described in clause
(v) above of this Section 8.11, the applicable Eligible Assignee shall have
consented to the applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 8.12    Jurisdiction, Etc.
(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in New York County and the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each of the Parent and the Borrower hereby agrees that
service of process in any such action or proceeding brought in any such New York
State court or in such federal court may be made upon the Parent and the
Borrower c/o Invesco Group Services, Inc. at its offices at 1555 Peachtree
Street N.E., Atlanta, Georgia 30309, Attention: General Counsel (the “Process
Agent”), and hereby further agrees that the failure of the Process Agent to give
any notice of any such service to the Parent or the Borrower, as applicable,
shall not impair or affect the validity of such service or of any judgment
rendered in any action or proceeding based thereon. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the Notes in the courts of any jurisdiction.

97


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)    To the extent that either the Parent or the Borrower has or hereafter may
acquire any immunity from the jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, each of the Parent and the Borrower hereby irrevocably waives
such immunity in respect of its obligations under this Agreement and the other
Loan Documents.
Section 8.13    Judgment.
(a)    Rate of Exchange. If, for the purpose of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or under the Notes in another
currency into Dollars, the parties hereto agree, to the fullest extent that they
may effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures, the Administrative Agent could
purchase such other currency with Dollars in New York City, New York, at the
close of business on the Business Day immediately preceding the day on which
final judgment is given, together with any premiums and costs of exchange
payable in connection with such purchase.
(b)    Indemnity. The obligation of the Borrower in respect of any sum due from
it to the Administrative Agent or any Lender hereunder or under any Note shall,
notwithstanding any judgment in a currency other than Dollars, be discharged
only to the extent that on the Business Day next succeeding receipt by the
Administrative Agent or such Lender of any sum adjudged to be so due in such
other currency, the Administrative Agent or such Lender, as the case may be,
may, in accordance with normal banking procedures, purchase Dollars with such
other currency. If the Dollars so purchased are less than the sum originally due
to the Administrative Agent or such Lender in Dollars, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender against such loss, and if the Dollars so
purchased exceed the sum originally due to any the Administrative Agent or any
Lender in Dollars, the Administrative Agent or such Lender agrees to remit to
the Borrower such excess.
Section 8.14    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER

98


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.
Section 8.15    USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower and the Parent that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
Section 8.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender as provided in Section 8.16(b), to
the extent permitted by applicable law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.01 and in the definition of “Required
Lenders”.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 8.05), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, to Cash Collateralize the L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.18; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Advance or L/C Advance in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Advances under this Agreement;
sixth, to the payment of any amounts owing to the Lenders, the L/C Issuer or
Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent

99


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such
Advances or L/C Borrowings were made at a time when the conditions set forth in
Section 3.02 were satisfied or waived, such payment shall be applied solely to
pay the Advances of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 8.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (A) shall not be entitled to
receive any facility fee pursuant to Section 2.05(a) except to the extent
allocable to the sum of (1) the Outstanding Amount of Advances and L/C Advances
funded by it and (2) its Pro Rata Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.03,
Section 2.18, or Section 8.16(a)(ii), as applicable, and (B) shall be limited in
its right to receive Letter of Credit Fees as provided in Section 2.03(h). In
the event that any such Defaulting Lender's participation obligation has not
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, the Borrower shall (x) be required to pay to each of the L/C
Issuer and the Swing Line Lender, as applicable, the amount of such fee
allocable to its Fronting Exposure arising from that Defaulting Lender and (y)
not be required to pay the remaining amount of such fee that otherwise would
have been required to have been paid to that Defaulting Lender.
(iv)    Reallocation of Pro Rata Share Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Pro Rata Share Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Advances and L/C Advances of that Lender. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

100


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.18.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Advances and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Pro Rata Share
Percentage (without giving effect to Section 8.16(a)(iv)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
The Administrative Agent, the L/C Issuer or the Swing Line Lender will promptly
notify the Borrower at the time the Administrative Agent, the L/C Issuer or the
Swing Line Lender determines or is otherwise informed of the existence of a
Defaulting Lender.
Section 8.17    No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
the Arrangers are arm’s-length commercial transactions between the Parent, the
Borrower and their respective Affiliates, on the one hand, and the
Administrative Agent, the Lenders and the Arrangers, on the other hand, (B) each
of the Parent and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each of the Parent and the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) each of the Administrative
Agent, the Lenders and each Arranger is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any of the Loan Parties or any of their respective Affiliates, or any other
Person and (B) neither the Administrative Agent nor any Lender or Arranger has
any obligation to any of the Loan Parties or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, each Lender and each Arranger and their

101


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor any Lender or
Arranger has any obligation to disclose any of such interests to any of the Loan
Parties or any of their respective Affiliates. To the fullest extent permitted
by law, each Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent or any Lender or any Arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
Section 8.18    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Advances or,
if it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
Section 8.19    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
8.19, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by the bankruptcy code
of the United States or any comparable bankruptcy, insolvency, receivership,
reorganization or other debtor relief laws, as determined in good faith by the
Administrative Agent, the L/C Issuer or the Swing Line Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
Section 8.20    Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Advance Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other

102


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
[Signature Pages Follow]



103


68457597_7

--------------------------------------------------------------------------------

Exhibit 10.1



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or other representatives thereunto duly authorized,
as of the date first above written.
BORROWER:
INVESCO FINANCE PLC


By: /s/ Loren M. Starr    
Name: Loren M. Starr
Title: Director




PARENT:
INVESCO LTD.


By: /s/ Loren M. Starr    
Name: Loren M. Starr
Title: Senior Managing Director and Chief Financial Officer






--------------------------------------------------------------------------------

Exhibit 10.1



ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative     Agent
By: /s/ Angela Larkin        
Name: Angela Larkin
Title: Assistant Vice President




--------------------------------------------------------------------------------

Exhibit 10.1



LENDERS:
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By: /s/ Matthew C. White        
Name: Matthew C. White
Title: Vice President








--------------------------------------------------------------------------------

Exhibit 10.1



CITIBANK N.A., as a Lender
By: /s/ Richard Rivera        
Name: Richard Rivera
Title: Vice President




--------------------------------------------------------------------------------

Exhibit 10.1



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
By: /s/ Suzanne Ley        
Name: Suzanne Ley
Title: Vice President




--------------------------------------------------------------------------------

Exhibit 10.1



CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender
By: /s/ Andrew R. Campbell        
Name: Andrew R. Campbell
Title: Authorized Signatory




By: /s/ Dominic Sorresso        
Name: Dominic Sorresso
Title: Authorized Signatory




--------------------------------------------------------------------------------

Exhibit 10.1



HSBC BANK USA, N.A., as a Lender
By: /s/ Michael C Flynn        
Name: Michael C Flynn
Title: Vice President





--------------------------------------------------------------------------------

Exhibit 10.1



JPMORGAN CHASE BANK, N.A., as a Lender
By: /s/ Kenise Henry Larmond        
Name: Kenise Henry Larmond
Title: Vice President




--------------------------------------------------------------------------------

Exhibit 10.1



MORGAN STANLEY BANK, N.A., as a Lender
By: /s/ Michael King        
Name: Michael King
Title: Authorized Signatory




--------------------------------------------------------------------------------

Exhibit 10.1



THE BANK OF NEW YORK MELLON, as a Lender
By: /s/ Kenneth Sneider        
Name: Kenneth P. Sneider, Jr.
Title: Managing Director




--------------------------------------------------------------------------------

Exhibit 10.1



TORONTO DOMINION (NEW YORK) LLC, as a Lender
By: /s/ Paul Beltrame        
Name: Paul Beltrame
Title: Vice President




--------------------------------------------------------------------------------

Exhibit 10.1



WELLS FARGO BANK, N.A., as a Lender
By: /s/ Tracy Moosbrugger        
Name: Tracy Moosbrugger
Title: Managing Director




--------------------------------------------------------------------------------

Exhibit 10.1



BARCLAYS BANK PLC, as a Lender
By: /s/ Kayode Sulola        
Name: Kayode Sulola
Title: Assistant Vice President


Executed in London, United Kingdom




--------------------------------------------------------------------------------

Exhibit 10.1



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By: /s/ Doreen Barr        
Name: Doreen Barr
Title: Authorized Signatory


By: /s/ Warren Van Heyst        
Name: Warren Van Heyst
Title: Authorized Signatory






--------------------------------------------------------------------------------

Exhibit 10.1



STATE STREET BANK AND TRUST COMPANY, as a Lender
By: /s/ Kimberly R. Costa        
Name: Kimberly R. Costa
Title: Vice President






--------------------------------------------------------------------------------

Exhibit 10.1





SCHEDULE I
LIST OF APPLICABLE LENDING OFFICES
Name of Initial Lender
Domestic Lending Office
Eurocurrency Lending Office
Bank of America, N.A.
See Schedule 8.02
Citibank N.A.
1615 Brett Road, Building III
New Castle, Delaware 19720
Attention:Vince Napoli
Telephone: 302-894-6052
Facsimile:212-994-0847
1615 Brett Road, Building III
New Castle, Delaware 19720
Attention:Vince Napoli
Telephone: 302-894-6052
Facsimile:212-994-0847
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020-1104
Attention:Suzanne Ley
Telephone: 212-782-4468
Facsimile:646-565-9242
1251 Avenue of the Americas
New York, New York 10020-1104
Attention:Suzanne Ley
Telephone: 212-782-4468
Facsimile:646-565-9242
Canadian Imperial Bank of Commerce, New York Branch
161 Bay Street, 8thFloor
Toronto, ON M5J 2S8, Canada
Attention: Matthew Reis, Director
Telephone: 416-594-8392
Facsimile: 416-956-3810
595 Bay Street, 5th Floor
Toronto, ON M5G 2C2
CIBC-CPS-US, Credit Monitoring Attention: Janaka Lenaduwa
Telephone: 416-784-1880
Facsimile: 905-948-1934
161 Bay Street, 8thFloor
Toronto, ON M5J 2S8, Canada
Attention: Matthew Reis, Director
Telephone: 416-594-8392
Facsimile: 416-956-3810
595 Bay Street, 5th Floor
Toronto, ON M5G 2C2
CIBC-CPS-US, Credit Monitoring Attention: Janaka Lenaduwa
Telephone: 416-784-1880
Facsimile: 905-948-1934
HSBC Bank USA, N.A.
One HSBC Center
Buffalo, New York 14203
Attention: Donna L. Riley
Telephone: 716-841-4178
Facsimile:716-841-0296
452 Fifth Avenue
New York, New York 10018
Attention: Myriam Ferguson
Telephone: 212-525-7292
Facsimile:847-793-3415
JPMorgan Chase Bank, N.A.
270 Park Avenue, Floor 4
New York, New York 10017
Attention: Ayesha Umer
Telephone: 212-270-6851
Facsimile:212-270-1511
270 Park Avenue, Floor 4
New York, New York 10017
Attention: Ayesha Umer
Telephone: 212-270-6851
Facsimile:212-270-1511
Morgan Stanley Bank, N.A.
Morgan Stanley Loan Servicing
1300 Thames Street Wharf, 4th Floor
Baltimore, MD 21231
Telephone: 443-627-4355
Facsimile:718-233-2140
msloanservicing@morganstanley.com
Morgan Stanley Loan Servicing
1300 Thames Street Wharf, 4th Floor
Baltimore, MD 21231
Telephone: 443-627-4355
Facsimile:718-233-2140
msloanservicing@morganstanley.com
The Bank of New York Mellon
One Wall Street, 17th Floor
New York, New York 10286
Attention: Kenneth P. Sneider, Jr.
Telephone: 212-635-6863
Facsimile: 212-635-8541
One Wall Street, 17th Floor
New York, New York 10286
Attention: Kenneth P. Sneider, Jr.
Telephone: 212-635-6863
Facsimile: 212-635-8541
Toronto Dominion (New York) LLC
31 West 52nd Street
New York, New York 10019
Attention: Christine Kim
Telephone: 416-982-6107
Facsimile:416-983-0003
31 West 52nd Street
New York, New York 10019
Attention: Christine Kim
Telephone: 416-982-6107
Facsimile:416-983-0003





--------------------------------------------------------------------------------

Exhibit 10.1



Wells Fargo Bank, N.A.
90 South 7th Street
MAC N9305-075
Minneapolis, Minnesota 55402
Attention: Thomas Doddridge
Telephone: 312-781-0722
Facsimile:312-845-8606
90 South 7th Street
MAC N9305-075
Minneapolis, Minnesota 55402
Attention: Thomas Doddridge
Telephone: 312-781-0722
Facsimile:312-845-8606
Barclays Bank PLC
1 Churchill Place
London, E14 5HP
Attention: Adam Bealey
Telephone: 44 (0) 20 7116 8472
Facsimile:N/A
1 Churchill Place
London, E14 5HP
Attention: Adam Bealey
Telephone: 44 (0) 20 7116 8472
Facsimile:N/A
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, New York 10010
Attention: Jay Chall
Telephone: 212-325-9010
Facsimile:212-743-1843
Eleven Madison Avenue
New York, New York 10010
Attention: Jay Chall
Telephone: 212-325-9010
Facsimile:212-743-1843
State Street Bank and Trust Company
100 Huntington Avenue
Tower 2, 4th Floor
Boston, Massachusetts 02206
Attention: Eola Romano
Telephone: 617-662-8580
Facsimile:617-988-6677
100 Huntington Avenue
Tower 2, 4th Floor
Boston, Massachusetts 02206
Attention: Eola Romano
Telephone: 617-662-8580
Facsimile:617-988-6677






Schedule I
68915669_3

--------------------------------------------------------------------------------

Exhibit 10.1



SCHEDULE 1.01
COMMITMENTS
Lender
 
Commitment
 
Applicable
Percentage
Bank of America, N.A.
 
$
120,000,000.00
 
9.600000000%
Citibank N.A.
 
$
120,000,000.00
 
9.600000000%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
$
100,000,000.00
 
8.000000000%
Canadian Imperial Bank of Commerce, New York Branch
 
$
100,000,000.00
 
8.000000000%
HSBC Bank USA, N.A.
 
$
100,000,000.00
 
8.000000000%
JPMorgan Chase Bank, N.A.
 
$
100,000,000.00
 
8.000000000%
Morgan Stanley Bank, N.A.
 
$
100,000,000.00
 
8.000000000%
The Bank of New York Mellon
 
$
100,000,000.00
 
8.000000000%
Toronto Dominion (New York) LLC
 
$
100,000,000.00
 
8.000000000%
Wells Fargo Bank, N.A.
 
$
100,000,000.00
 
8.000000000%
Barclays Bank PLC
 
$
70,000,000.00
 
5.600000000%
Credit Suisse AG, Cayman Islands Branch
 
$
70,000,000.00
 
5.600000000%
State Street Bank and Trust Company
 
$
70,000,000.00
 
5.600000000%
Total
 
$
1,250,000,000.00
 
100.000000000%






Schedule 1.01
68915669_3



--------------------------------------------------------------------------------

Exhibit 10.1



SCHEDULE 4.01(b)
SUBSIDIARIES
Company Name
Jurisdiction of Incorporation/Organization
Atlantic Wealth Holdings Limited
Oxfordshire
Atlantic Wealth Management Limited
Oxfordshire
CM Investment Nominees Limited
Oxfordshire
Elliot Associates Limited
Oxfordshire
Finemost Limited
Oxfordshire
Hyderabad IT Support Services Private Limited
India
India Asset Recovery Management Limited
Mauritius
INVESCO (B.V.I.) NOMINEES LIMITED
Virgin Islands, British
Invesco Administration Services Limited
Oxfordshire
Invesco Advisers, Inc.
Delaware
Invesco Aim Global Holdings, Inc.
Delaware
Invesco Aim Retirement Services, Inc.
Delaware
Invesco Asia Pacific Real Estate Investment Management Consulting (Shenzhen
Limited)
China
Invesco Asia Real Estate Fund I LP
Cayman Islands
Invesco Asset Management (Japan) Limited
Japan
Invesco Asset Management (Switzerland) Limited
Switzerland
Invesco Asset Management Asia Limited
Hong Kong
Invesco Asset Management Australia (Holdings) Ltd
Victoria
Invesco Asset Management Deutschland GmbH
Germany
INVESCO Asset Management Ireland Holdings Limited
Ireland
Invesco Asset Management Limited
Oxfordshire
Invesco Asset Management Pacific Limited
Hong Kong
Invesco Asset Management SA
France
Invesco Asset Management Singapore Ltd
Singapore
Invesco Asset Management Österreich GmbH
Austria
Invesco Australia Limited
Victoria
Invesco Canada Holdings Inc.
Ontario
Invesco Canada Ltd.
Ontario
Invesco Capital Markets, Inc.
Delaware
Invesco (Cayman Islands) Ltd.
Cayman Islands
Invesco Distributors, Inc.
Delaware
Invesco Far East Limited
Oxfordshire
Invesco Finance Inc.
Delaware
Invesco Finance PLC
Oxfordshire
Invesco Financial Services Ltd.
Canada
Invesco Fund Managers Limited
Oxfordshire


Schedule 4.01(b)
68915669_3



--------------------------------------------------------------------------------

Exhibit 10.1



INVESCO Funds Group, Inc.
Delaware
INVESCO Global Asset Management Limited
Bermuda
Invesco Global Investment Funds Limited
Oxfordshire
Invesco Global Real Estate Asia Pacific Inc.
Delaware
Invesco Group Limited
Oxfordshire
Invesco Group Services, Inc.
Delaware
Invesco GT Asset Management Limited
Oxfordshire
Invesco Holding Company Limited
Oxfordshire
INVESCO Holland B.V.
Netherlands
Invesco Hong Kong Limited
Hong Kong
Invesco (Hyderabad) Private Limited
India
Invesco Inc.
Nova Scotia
Invesco Insurance Agency, Inc.
Delaware
INVESCO International (Southern Africa) Limited
South Africa
Invesco International Holdings Limited
Oxfordshire
INVESCO International Limited
Great Britain
Invesco Investment Advisers LLC
Delaware
Invesco Investment Consulting (Beijing) Limited
China
Invesco Investment Services, Inc.
Delaware
Invesco Italia SGR SPA
Italy
Invesco Korean Real Estate Holdings LLC
Delaware
Invesco Management Group, Inc.
Delaware
INVESCO Management S.A.
Luxembourg
Invesco North American Group Limited
Oxfordshire
Invesco North American Holdings, Inc.
Delaware
Invesco Pacific Group Limited
Oxfordshire
Invesco Perpetual Life Limited
Oxfordshire
INVESCO Polska Sp.z.o.o.
Poland
Invesco PowerShares Capital Management LLC
Ireland
Invesco Private Capital, Inc.
Delaware
INVESCO Real Estate Germany LLC
Delaware
Invesco Real Estate Germany, L.P.
Delaware
Invesco Real Estate Investment (Asia) LLC
Delaware
Invesco Real Estate Investment Asia Pacific Limited
Hong Kong
Invesco Real Estate Korea
Republic of Korea
Invesco Real Estate Limited
United Kingdom
Invesco Real Estate Management S.a.r.l.
Luxembourg
INVESCO Real Estate s.r.o.
Czech Republic
Invesco Savings Scheme (Nominees) Limited
Oxfordshire
Invesco Senior Secured Management, Inc.
Delaware
Invesco Taiwan Limited
Taiwan
Invesco Trust Company
Texas
Invesco UK Holdings Limited
Oxfordshire


Schedule 4.01(b)
68915669_3



--------------------------------------------------------------------------------

Exhibit 10.1



Invesco UK Limited
Oxfordshire
Invesco WLR Limited
Hong Kong
IRE Advisors (Shanghai) Ltd.
Shanghai
IRE (China) Limited
China
IRE (Cayman) Limited
Cayman Island
IVZ Bahamas Private Limited
Lyford Cay, Nassau
IVZ Distributors, Inc.
Delaware
IVZ Finance Limited
Ireland
IVZ Finance S.a.r.l.
Luxembourg
IVZ UK Limited
Oxfordshire
IVZ Mauritius Services Private Limited
Port Louis
IVZ, Inc.
Delaware
James Bryant Limited
Oxfordshire
PCM Properties LLC
Illinois
Perpetual Administration Limited
Oxfordshire
Perpetual Limited
Oxfordshire
Perpetual Portfolio Management Limited
Oxfordshire
Perpetual Unit Trust Management (Nominees) Limited
Oxfordshire
Sermon Lane Nominees Limited
Oxfordshire
Tower Asia Pac HoldCo. LLC
Delaware
Trimark Investments Ltd.
Canada
W.L. Ross & Co. (India) LLC
Delaware
W.L. Ross M & T, LLC
Delaware
W.L. Ross & Co., LLC
Delaware




Schedule 4.01(b)
68915669_3



--------------------------------------------------------------------------------

Exhibit 10.1



SCHEDULE 4.01(d)
REQUIRED AUTHORIZATIONS
None.



Schedule 4.01(d)
68915669_3



--------------------------------------------------------------------------------

Exhibit 10.1



SCHEDULE 4.01(i)
DISCLOSED LITIGATION
None.



Schedule 4.01(i)
68915669_3



--------------------------------------------------------------------------------

Exhibit 10.1



SCHEDULE 5.02(a)
EXISTING LIENS
None.



Schedule 5.02(a)
68915669_3



--------------------------------------------------------------------------------

Exhibit 10.1



SCHEDULE 8.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
BORROWERS:
Invesco Finance PLC
1555 Peachtree Street, N.E.
Atlanta, Georgia 30306
Attention:     Jordan Krugman 
Telephone:     404-439-4605
Telecopier:     404-962-0896
E-Mail:     jordan.krugman@invesco.com
Website Address: Invesco.com


PARENT:
Invesco Ltd.
1555 Peachtree Street, N.E.
Atlanta, Georgia 30306
Attention:     Jordan Krugman 
Telephone:     404-439-4605
Telecopier:     404-962-0896
E-Mail:     jordan.krugman@invesco.com
Website Address: Invesco.com




ADMINISTRATIVE AGENT:
Administrative Agent’s Office (For payments and Requests for Credit Extensions):
Bank of America, N.A.
One Independence Center
101 North Tryon Street   
Mail Code: NC1-001-04-39
Charlotte, North Carolina 28255-0001 
Attention:     Rose M. Bollard
Telephone:     980-386-2881
Telecopier:     704-409-0355
E-Mail:     rose.ballard@baml.com   
Wiring Information:
Bank of America, N.A.
New York, New York
ABA Number:      026009593 
Account Number:     1366212250600

Schedule 8.02
68915669_3



--------------------------------------------------------------------------------

Exhibit 10.1



Account Name:    Credit Services
Reference:    INVESCO


 
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
135 S LaSalle St
Mail Code:  IL4-135-09-61
Chicago, IL 60603
Attention: 
Angela Larkin

Telephone: 
312-828-3882

Telecopier:   877-206-8409
E-Mail: 
angela.larkin@baml.com

 




SWING LINE LENDER:
Bank of America, N.A.
One Independence Center
101 North Tryon Street   
Mail Code: NC1-001-04-39
Charlotte, North Carolina 28255-0001 
Attention:     Rose M. Bollard
Telephone:     980-386-2881
Telecopier:     704-409-0355
E-Mail:     rose.ballard@baml.com   


Wiring Information:
Bank of America, N.A.
New York, New York
ABA Number:      026009593 
Account Number:     1366212250600
Account Name:    Credit Services
Reference:    INVESCO




LC ISSUER’S OFFICE:
(New LC requests and amendments):
Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30

Schedule 8.02
68915669_3



--------------------------------------------------------------------------------

Exhibit 10.1



Scranton, Pennsylvania 18507
Attention:     Charles Herron
Telephone:     570-496-9564
Telecopier:     800-755-8743
E-Mail:     charles.p.herron@baml.com   



Schedule 8.02
68915669_3



--------------------------------------------------------------------------------

Exhibit 10.1





EXHIBIT A


FORM OF NOTE
U.S. $_______________                         Dated: August 7, 2015


FOR VALUE RECEIVED, the undersigned, INVESCO FINANCE PLC, a company organized
under the laws of England and Wales (the “Borrower”), HEREBY PROMISES TO PAY to
the order of ___________________________ (the “Lender”) for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender’s
Commitment in figures] or, if less, the aggregate principal amount of the
Advances made by the Lender to the Borrower pursuant to the Third Amended and
Restated Credit Agreement dated as of August 7, 2015 among the Borrower, INVESCO
LTD., the Lender, certain other lenders from time to time party thereto, and
BANK OF AMERICA, N.A., as Administrative Agent for the Lender and such other
lenders and as Swing Line Lender and L/C Issuer (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
outstanding on the Termination Date. Capitalized terms used but not defined
herein shall have the meanings specified therefor in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest in respect of each Advance are payable to the
Administrative Agent for the account of the Lender in same day funds at the
Administrative Agent’s Office. Each Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Note.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement. The Credit Agreement, among other things, (i) provides
for the making of Advances by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned or the Equivalent thereof in Sterling, the indebtedness of the
Borrower resulting from each such Advance being evidenced by this Note, (ii)
contains provisions for determining the Dollar Equivalent of Advances
denominated in Sterling and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.


[Remainder of page left blank intentionally; signature page follows.]



--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


INVESCO FINANCE PLC


By: ____________________________     
Name: __________________________     
Title: ___________________________     



--------------------------------------------------------------------------------





ADVANCES AND PAYMENTS OF PRINCIPAL


Date
Amount of Advance
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------



EXHIBIT B-1


FORM OF ADVANCE NOTICE
[Date]
Bank of America, N.A.
One Independence Center
101 North Tryon Street   
Mail Code: NC1-001-04-39
Charlotte, North Carolina 28255-0001 
Attention:     Rose M. Bollard


Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of August 7, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among INVESCO FINANCE PLC,
a company organized under the laws of England and Wales (the “Borrower”),
INVESCO LTD., the Lenders from time to time party thereto, and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized
terms used but not defined herein shall have the meanings specified therefor in
the Credit Agreement.
The undersigned hereby gives you notice, irrevocably, pursuant to Section 2.02
of the Credit Agreement that the Borrower hereby requests a Borrowing under the
Credit Agreement, and in connection therewith sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.02(a) of the Credit Agreement:
(i)
The Business Day of the Proposed Borrowing is _______________, 20__.

(ii)
The Type of Advances comprising the Proposed Borrowing is [Base Rate Advances]
[Eurocurrency Rate Advances].

(iii)
The aggregate amount of the Proposed Borrowing is [$_______________]
[£_______________].

[(iv)
The initial Interest Period for each Eurocurrency Rate Advance made as part of
the Proposed Borrowing is _______________ month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)    the representations and warranties contained in Section 4.01 (other than
clauses (g) and (i)(i) of Section 4.01) of the Credit Agreement are correct in
all material respects, before and after giving effect to the Proposed Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date except to the extent such



--------------------------------------------------------------------------------



representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been correct in all material
respects on and as of such earlier date (other than in the case of the
representations and warranties made in Section 4.01(d), which shall be correct
in all material respects on and as of the date of the Proposed Borrowing as
though made on and as of such date, without regard to any earlier date
referenced therein); and
(B)    no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.
Very truly yours,
INVESCO FINANCE PLC


By: ____________________________     
Name: __________________________     
Title: ___________________________



--------------------------------------------------------------------------------



EXHIBIT B-2


FORM OF SWING LINE LOAN NOTICE
Date: ___________, 201__


To:    Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of August 7, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among INVESCO FINANCE PLC,
a company organized under the laws of England and Wales (the “Borrower”),
INVESCO LTD., the Lenders from time to time party thereto, and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized
terms used but not defined herein shall have the meanings specified therefor in
the Credit Agreement.
The undersigned hereby requests a Swing Line Loan:
1.    On _________________________ (a Business Day).
2.    In the amount of $_______________.
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Credit Agreement.
Very Truly Yours,
INVESCO FINANCE PLC


By: ____________________________     
Name: __________________________     
Title: ___________________________     









--------------------------------------------------------------------------------



EXHIBIT C
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
_______________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------







1.    Assignor[s]:         ______________________________
______________________________
[Assignor [is][is not] a Defaulting Lender]


2.
Assignee[s]:         ______________________________

______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3. Borrower:
INVESCO FINANCE PLC



4. Administrative Agent:
BANK OF AMERICA, N.A., as the administrative agent under the Credit Agreement



5. Credit Agreement:
Third Amended and Restated Credit Agreement dated as of August 7, 2015 among
INVESCO FINANCE PLC, a company organized under the laws of England and Wales
(the “Borrower”), INVESCO LTD., the Lenders from time to time party thereto, and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, as amended, restated, supplemented or otherwise modified from time to
time.

6.
Assigned Interest:

Assignor[s]5 
Assignee[s]6 
Aggregate Amount of Commitment for all Lenders7 
Amount of Commitment Assigned
Percentage
Assigned of Commitment8 
CUSIP Number
 
 
$__________
$__________
________%
 
 
 
$__________
$__________
 
 
 
 
$__________
$__________
________%
 



[7.
Trade Date:    __________________] 9     

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
_______________
5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
8 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.
9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.







--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By: ____________________________    
Title:


ASSIGNEE
[NAME OF ASSIGNEE]
By: ____________________________    
Title:
Consented to and Accepted:
BANK OF AMERICA, N.A. as
Swing Line Lender and L/C Issuer


By: _________________________________
Title:


[Consented to and]10 Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
By: _________________________________
Title:


















_______________
10 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.



--------------------------------------------------------------------------------





[Consented to:]11
INVESCO FINANCE PLC


By: _________________________________
Title:




















































































_______________
11 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.06(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01(h) or Section 3.01(d) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
foreign lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the



--------------------------------------------------------------------------------



obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------







EXHIBIT D


FORM OF PARENT GUARANTY
See attached.



--------------------------------------------------------------------------------





THIRD AMENDED AND RESTATED GUARANTY
(Parent)


This THIRD AMENDED AND RESTATED GUARANTY (this “Guaranty”) dated August 7, 2015
made by INVESCO LTD., a company organized under the laws of Bermuda (the
“Guarantor”), in favor of the Administrative Agent, the L/C Issuer and each of
the Lenders (as each such term is defined in the Credit Agreement referred to
below).
PRELIMINARY STATEMENT.
A.    Invesco Finance PLC, a company organized under the laws of England and
Wales (the “Borrower”), the Guarantor, the lenders party thereto (the “Existing
Lenders”), and the Administrative Agent are parties to that certain Second
Amended and Restated Credit Agreement dated as December 17, 2013 (the “Existing
Credit Agreement”);
B.    Pursuant to the Existing Credit Agreement, the Guarantor and the
Administrative Agent entered into that certain Second Amended and Restated
Guaranty dated as of December 17, 2013 (the “Existing Guaranty”);
C.    Pursuant to the terms of that certain Third Amended and Restated Credit
Agreement, dated as of the date hereof, among the Borrower, the Guarantor, the
Administrative Agent and each of the lenders now or hereafter party thereto (the
“Lenders”) (as from time to time amended, revised, modified, supplemented or
amended and restated, the “Credit Agreement”; all capitalized terms used but not
otherwise defined herein shall have the meanings provided therefor in the Credit
Agreement), the Lenders have agreed to continue the loans outstanding under the
Existing Credit Agreement, and to amend and restate the credit facilities
thereunder; and
D.    The Guarantor may receive a portion of the proceeds of the Advances under
the Credit Agreement and will derive substantial direct and indirect benefit
from the transactions contemplated by the Credit Agreement. It is a condition
precedent to the effectiveness of the Credit Agreement and the making of
Advances by the Lenders thereunder that the Existing Guaranty be amended and
restated by the execution and delivery of this Guaranty by the Guarantor.
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Advances under the Credit Agreement from time to time, the
Guarantor hereby agrees as follows:
Section 1. Guaranty; Limitation of Liability. (a) The Guarantor hereby
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all obligations of
each other Loan Party now or hereafter existing under the Loan Documents,
whether for principal, interest, fees, expenses or otherwise (such obligations,
including, without limitation, the obligations of the Borrower under Section
2.15 of the Credit Agreement, being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including reasonable counsel fees and expenses)
incurred by the Administrative Agent, the L/C Issuer or any Lender in



--------------------------------------------------------------------------------



enforcing any rights under this Guaranty. Without limiting the generality of the
foregoing, the Guarantor’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by a Loan Party to the
Administrative Agent, the L/C Issuer or any Lender under the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such Loan Party.
(b)    The Guarantor hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of any
Loan Document, the absence of any action to enforce the same, any waiver or
consent by the Administrative Agent, the L/C Issuer or any Lender with respect
to any provisions hereof or thereof, the recovery of any judgment against the
Borrower, any action to enforce the same, or any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of the Guarantor
(other than a defense of payment in full or complete performance). The Guarantor
hereby waives the benefit of diligence, presentment, demand of payment, filing
of claims with a court in the event of insolvency or bankruptcy of the Borrower,
any right to require a proceeding first against the Borrower, protest, notice
and all demands whatsoever. This Guaranty is a guarantee of payment and not of
collection.
(c)    Subject to reinstatement pursuant to Section 10, the Guarantor hereby
covenants that this Guaranty shall not be discharged except by complete
performance of the obligations contained in the Credit Agreement, the Notes and
this Guaranty.
(d)    The Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent, the L/C Issuer and each Lender, hereby confirms that it is the intention
of all such Persons that this Guaranty and the obligations of the Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
bankruptcy law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the obligations of the Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the L/C Issuer,
the Lenders and the Guarantor hereby irrevocably agree that the obligations of
such Guarantor under this Guaranty at any time shall be limited to the maximum
amount as will result in the obligations of such Guarantor under this Guaranty
not constituting a fraudulent transfer or conveyance.
Section 2. Waiver of Subrogation. Until the Credit Agreement is terminated and
all of the Guaranteed Obligations have been paid in full, the Guarantor hereby
irrevocably waives and agrees not to exercise any claim or other rights which it
may now or hereafter acquire against the Borrower that arise from the existence,
payment, performance or enforcement of the Borrower’s obligations under the
Credit Agreement and the Guarantor’s obligations under this Guaranty, in any
such instance including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, and any right to
participate in any claim or remedy of the Administrative Agent, the L/C Issuer
or the Lenders against the Borrower, whether or not such claim, remedy or right
arises in equity, or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim or other rights. If any amount
shall be paid to the Guarantor in violation of the preceding sentence and any of
the Guaranteed Obligations shall not have been paid in full, such amount shall
have been deemed to have been paid



--------------------------------------------------------------------------------



to the Guarantor for the benefit of, and held in trust for the benefit of, the
Administrative Agent, the L/C Issuer or the Lenders and shall forwith be paid to
the Administrative Agent to be credited and applied to the Guaranteed
Obligations in favor of the Administrative Agent, the L/C Issuer and the
Lenders, whether matured or unmatured, in accordance with the terms of the Loan
Documents. The Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Loan Documents and
that the waiver set forth in this Section 2 is knowingly made in contemplation
of such benefits.
Section 3. No Set-Off. Each payment to be made by the Guarantor hereunder in
respect of its obligations shall be payable in the currency or currencies in
which such obligations are denominated, and shall be made without set-off,
counterclaim, reduction or diminution of any kind or nature.


Section 4. Obligations Absolute; Obligations Not Affected. The obligations of
the Guarantor hereunder shall be continuing and shall remain in full force and
effect until all of the Guaranteed Obligations have been paid and satisfied in
full. The obligations of the Guarantor hereunder shall not be affected, impaired
or diminished in any way by any act, omission, matter or thing whatsoever,
occurring before, upon or after any demand for payment hereunder (and whether or
not known or consented to by the Guarantor, the Administrative Agent, the L/C
Issuer or any of the Lenders) which, but for this provision, might constitute a
whole or partial defense to a claim against the Guarantor hereunder or might
operate to release or otherwise exonerate the Guarantor from any of its
obligations hereunder or otherwise affect such obligations, whether occasioned
by default of any of the Lenders or otherwise, including, without limitation:


(a)    any limitation of status or power, disability, incapacity or other
circumstance relating to the Borrower or any other Person, including any
insolvency, bankruptcy, liquidation, reorganization, readjustment, composition,
dissolution, winding-up or other proceeding involving or affecting the Borrower
or any other Person;


(b)    any irregularity, defect, unenforceability or invalidity in respect of
any indebtedness or other obligation of the Borrower or any other Person under
the Loan Documents;


(c)    any failure of the Borrower, whether or not without fault on its part, to
perform or comply with any of the provisions of any Loan Document to which it is
a party, or to give notice thereof to the Guarantor;


(d)    the taking or enforcing or exercising or the refusal or neglect to take
or enforce or exercise any right or remedy from or against the Borrower or any
other Person or their respective assets or the release or discharge of any such
right or remedy;


(e)    the granting of time, renewals, extensions, compromises, concessions,
waivers, releases, discharges and other indulgences to the Borrower or any other
Person;


(f)    any change in the time, manner or place of payment of, or in any other
term of, any of the Guaranteed Obligations, or any other amendment, variation,
supplement, replacement or waiver of, or any consent to departure from, any of
the Loan Documents, including, without



--------------------------------------------------------------------------------



limitation, any increase or decrease in the principal amount of or interest on
Advances with respect to any of the Loan Documents;


(g)    any change in the ownership, control, name, objects, businesses, assets,
capital structure or constitution of the Borrower, the Guarantor or any other
Person;


(h)    the occurrence of any change in the laws, rules, regulations or
ordinances of any jurisdiction by any present or future action of any
governmental authority or court amending, varying, reducing or otherwise
affecting, or purporting to amend, vary, reduce or otherwise affect, any of the
Guaranteed Obligations or the obligations of the Guarantor under this Guaranty;
and


(i)    any other circumstance that might otherwise constitute a legal or
equitable discharge or defense of the Borrower under the Loan Documents to which
it is a party or of the Guarantor in respect of this Guaranty (other than a
defense of payment in full or complete performance).


Section 5. Waiver. Without in any way limiting the provisions of Section 1
hereof, the Guarantor hereby waives notice of acceptance hereof, notice of any
liability of the Guarantor hereunder, notice or proof of reliance by the
Administrative Agent, the L/C Issuer or the Lenders upon the obligations of the
Guarantor hereunder, and diligence, presentment, demand for payment on the
Borrower, protest, notice of dishonor or non-payment of any of the Guaranteed
Obligations, or other notice or formalities to the Borrower or the Guarantor of
any kind whatsoever.


Section 6. No Obligation To Take Action Against the Borrower. None of the
Administrative Agent, the L/C Issuer or any of the Lenders shall have any
obligation to enforce or exhaust any rights or remedies or to take any other
steps under any security for the Guaranteed Obligations or against the Borrower
or any other Person or any property of the Borrower or any other Person before
the Administrative Agent, the L/C Issuer or the Lenders are entitled to demand
payment and performance by the Guarantor of its liabilities and obligations
under this Guaranty.


Section 7. Dealing with the Borrower and Others. The Administrative Agent, the
L/C Issuer or the Lenders, without releasing, discharging, limiting or otherwise
affecting in whole or in part the obligations and liabilities of the Guarantor
hereunder and without the consent of or notice to the Guarantor, may:


(a)    grant time, renewals, extensions, compromises, concessions, waivers,
releases, discharges and other indulgences to the Borrower or any other Person;


(b)    take or abstain from taking security or collateral from the Borrower or
from perfecting security or collateral of the Borrower;


(c)    release, discharge, compromise, realize, enforce or otherwise deal with
or do any act or thing in respect of (with or without consideration) any and all
collateral, mortgages or other security given by the Borrower or any third party
with respect to the obligations or matters contemplated by the Loan Documents;


(d)    accept compromises or arrangements from the Borrower;





--------------------------------------------------------------------------------



(e)    apply all monies at any time received from the Borrower or from any
security upon such part of the obligations as the Lenders may see fit or change
any such application in whole or in part from time to time as the Lenders may
see fit; and


(f)    otherwise deal with, or waive or modify their right to deal with the
Borrower and all other Persons and any security as the Lenders, the
Administrative Agent or the L/C Issuer may see fit.


Section 8. Governing Law, Waiver of Jury Trial.
This Guaranty shall be governed by, and construed in accordance with, the laws
of the State of New York.
The Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the State of New
York sitting in New York County and the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The Guarantor
hereby agrees that service of process in any such action or proceeding brought
in any such New York State court or in such federal court may be made upon the
Guarantor c/o Invesco Group Services, Inc. at its offices at 1555 Peachtree
Street N.E., Atlanta, Georgia 30309, Attention: General Counsel (the “Process
Agent”), and hereby further agrees that the failure of the Process Agent to give
any notice of any such service to the Guarantor shall not impair or affect the
validity of such service or of any judgment rendered in any action or proceeding
based thereon. The Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Guaranty in the courts of any
jurisdiction.
The Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty in any New York State or federal court. The
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
To the extent that the Guarantor has or hereafter may acquire any immunity from
the jurisdiction of any court or from any legal process (whether through service
or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Guarantor
hereby irrevocably waives such immunity in respect of its obligations under this
Guaranty and the other Loan Documents.
The Guarantor agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner



--------------------------------------------------------------------------------



provided by law. Nothing in this Guaranty shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Guaranty
in the courts of any jurisdiction.
The Guarantor hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to any of the Loan Documents, the
transactions contemplated thereby or the actions of the Administrative Agent,
the L/C Issuer or any Lender in the negotiation, administration, performance or
enforcement thereof.
Section 9. Judgment.
(a)Rate of Exchange. If, for the purpose of obtaining judgment in any court, it
is necessary to convert a sum due hereunder in another currency into Dollars,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which, in accordance with normal
banking procedures, the Administrative Agent could purchase such other currency
with Dollars in New York City, New York, at the close of business on the
Business Day immediately preceding the day on which final judgment is given,
together with any premiums and costs of exchange payable in connection with such
purchase.
Indemnity. The obligation of the Guarantor in respect of any sum due from it to
the Administrative Agent, the L/C Issuer or any Lender hereunder shall,
notwithstanding any judgment in a currency other than Dollars, be discharged
only to the extent that on the Business Day next succeeding receipt by the
Administrative Agent, the L/C Issuer or such Lender of any sum adjudged to be so
due in such other currency, the Administrative Agent, the L/C Issuer or such
Lender, as the case may be, may, in accordance with normal banking procedures,
purchase Dollars with such other currency. If the Dollars so purchased are less
than the sum originally due to the Administrative Agent, the L/C Issuer or such
Lender in Dollars, the Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent, the
L/C Issuer or such Lender against such loss, and if the Dollars so purchased
exceed the sum originally due to any of the Administrative Agent, the L/C Issuer
or any Lender in Dollars, the Administrative Agent, the L/C Issuer or such
Lender agrees to remit to the Guarantor such excess.
Section 10. Reinstatement. The Guarantor agrees that this Guaranty shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by the Administrative Agent, the L/C Issuer or any Lender in
respect of any Guaranteed Obligations is rescinded or must be restored for any
reason, or is repaid by the Administrative Agent, the L/C Issuer or any Lender
in whole or in part in good faith settlement of any pending or threatened
avoidance claim.






[Signature Page Follows]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
INVESCO LTD.


By: ____________________________        
Name:        
Title:    





--------------------------------------------------------------------------------



EXHIBIT E


FORM OF OPINION OF U.S. COUNSEL
FOR THE BORROWER AND THE PARENT
See attached.



--------------------------------------------------------------------------------











August 7, 2015
        
To each of the Lenders party
to the Third Amended and Restated Credit Agreement
dated as of August 7, 2015,
among Invesco Finance PLC, Invesco Ltd.,
said Lenders and Bank of America, N.A.,
as Administrative Agent


Ladies and Gentlemen:


We have acted as special counsel to Invesco Finance PLC, a public limited
company organized under the laws of England and Wales (the “Borrower”) and
Invesco Ltd., a company incorporated in the Islands of Bermuda (the “Parent”;
together with the Borrower, each individually a “Loan Party” and collectively,
the “Loan Parties”), in connection with that certain Third Amended and Restated
Credit Agreement dated as of the date hereof (the “Credit Agreement”) among the
Borrower, the Parent, the Lenders party thereto (the “Lenders”) and Bank of
America, N.A., as Administrative Agent (the “Agent”) for the Lenders and as
Swingline Lender and L/C Issuer. We have also acted as special counsel to the
Parent in connection with that certain Third Amended and Restated Guaranty
(Parent) dated as of the date hereof (the “Parent Guaranty”) in favor of the
Agent, the L/C Issuer and each of the Lenders. This opinion is being delivered
pursuant to Section 3.01(c)(vi) of the Credit Agreement. Capitalized terms used
herein but not otherwise defined herein shall have the respective meanings
accorded such terms in the Credit Agreement.


In rendering this opinion, we have reviewed the following documents, instruments
and agreements (the following instruments and documents listed in items (a) -
(c) below are collectively referred to herein as the “Transaction Documents”):


(a)    the Credit Agreement;


(b)    the Notes, each dated the date hereof; and


(c)    the Parent Guaranty.


In addition to the foregoing, we have reviewed (i) certificates of corporate
officers and (ii) originals or copies, certified or otherwise identified to our
satisfaction, of documents, corporate records, and other instruments, and made
such further legal and factual examinations, as we have deemed necessary for the
purposes of expressing the opinions set forth herein.


In making the examinations described above and in rendering the opinions
expressed below, we have assumed: (a) the genuineness of all signatures, (b) the
legal capacity of natural persons, (c) the authenticity of all documents
submitted to us as originals, the conformity to original documents of all
documents submitted to us as certified or photostatic copies and the
authenticity



--------------------------------------------------------------------------------



of the originals of such documents, (d) the due authorization, execution and
delivery of the Transaction Documents by all parties thereto, (e) that such
Transaction Documents are legal, valid and binding obligations of the parties
thereto enforceable against all such parties thereto (other than the Loan
Parties), (f) all parties to the Transaction Documents have the full power,
authority and legal right to perform their respective obligations under such
Transaction Documents, (g) that all of the representations and warranties made
by the Loan Parties in the Transaction Documents are true and correct as to the
factual matters therein, (h) the Lenders and the Agent have acted in good faith
and without notice of any defense against enforcement of rights created by the
transactions (the “Transactions”) contemplated by the Credit Agreement and the
other Transaction Documents, (i) each party to the Credit Agreement and the
other Transaction Documents has complied with all laws applicable to it that
affect the Transactions, (j) the Transactions comply with any test required by
any applicable law of good faith or fairness, (k) each applicable law or
regulation for which we are deemed to be responsible is published, accessible
and generally available to lawyers practicing in the State of New York,
(l) there is no understanding or agreement not embodied in the Transaction
Documents among parties to the Transactions that would modify any term of a
Transaction Document or any right or obligation of a party thereto, (m) with
respect to the Transactions and the Transaction Documents, there has been no
mutual mistake of fact and there exists no fraud or duress, (n) all of the
requirements for a Lender’s making an assignment under Sections 8.11 and 8.06 of
the Existing Credit Agreement have been satisfied pursuant to and in accordance
with the terms of the Existing Credit Agreement, and (o) any deemed assignment
occurring under Section 1.01(c) of the Credit Agreement will have the same force
and effect as an assignment effected in accordance with Section 8.06(b) of the
Existing Credit Agreement.


We have relied, with your permission, upon the representations and warranties
contained in the Credit Agreement and the other Transaction Documents to the
extent the same relate to matters of fact relevant to the opinions expressed
herein and upon certificates of public officials and certain officers of each
Loan Party with respect to the factual matters contained therein.


In addition we have assumed, with your permission, the following matters (as to
which we understand you are relying solely upon the opinions of Linklaters, U.K.
counsel to the Borrower, and Appleby, Bermuda counsel to the Parent):


(a)    The Borrower is a public limited company formed and existing under the
laws of England.


(b)     The Parent is an exempted company incorporated with limited liability
and existing under the laws of Bermuda.


(c)    The Borrower has the power to execute, deliver and perform the
Transaction Documents to which it is a party, and the Parent has all requisite
corporate power to enter into, execute, deliver and perform its obligations
under the Transaction Documents to which it is a party.


(d)     The execution, delivery and performance by each Loan Party of the
Transaction Documents to which it is a party have been duly authorized by all
requisite corporate action of such Loan Party.



--------------------------------------------------------------------------------





(e)    Each Loan Party has duly executed and delivered each Transaction Document
to which it is a party.


Based upon the foregoing and subject to the assumptions, exceptions and
qualifications set forth herein and Annex I hereto, we are of the opinion that:


1.    The Credit Agreement constitutes, and after giving effect to the initial
Borrowing, each Note will constitute, a valid and legally binding obligation of
the Borrower, enforceable in accordance with its terms, except to the extent
that the enforcement thereof may be limited by the limitations set forth on
Annex I hereto.


2.    Each of the Credit Agreement and the Parent Guaranty constitutes a valid
and legally binding obligation of the Parent, enforceable in accordance with its
terms, except to the extent that enforcement thereof may be limited by the
limitations set forth in Annex I hereto.


3.    No approval, authorization or other action by, and no notice to or filing
with, any governmental authority or regulatory body (each an “Approval”) is
required under the laws of the State of New York or the United States of America
for the valid execution, delivery and performance by (a) the Loan Parties of the
Credit Agreement, (b) the Borrower of the Notes, or (c) the Parent of the Parent
Guaranty, except such Approvals, if any, as have been obtained, given or made
and reports required to be filed with the Securities and Exchange Commission
under Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended.


4.    The execution and delivery by each Loan Party of the Transaction Documents
to which it is a party and the performance of its obligations under such
Transaction Documents will not constitute a violation of any existing
constitutional provision, statute, or regulation of the State of New York or the
United States of America.
    
Members of our firm are admitted to practice law in the State of New York, and
we express no opinion as to the laws (including either of the Borrower’s or the
Parent’s compliance or noncompliance with the laws) of any jurisdictions other
than the federal laws of the United States and the laws of the State of New
York.


This opinion is limited to the matters stated herein, and no opinion may be
implied or inferred beyond those opinions expressly stated. Opinions rendered
herein are as of the date hereof, and we make no undertaking and expressly
disclaim any duty to supplement such opinions if, after the date hereof, facts
and circumstances come to our attention or changes in the law occur which could
affect such opinions. We express no opinion or advice as to any law (a) that
might be violated by any misrepresentation, omission or fraudulent act, (b) to
which either Loan Party may be subject as a result of your legal or regulatory
status, your sale or transfer of any Loans or other Obligations or interests
therein or your involvement in the transactions contemplated by the Transaction
Documents, or (c) identified in clause (s) of Annex I.


This opinion is rendered solely for your benefit and for the benefit of any
Lender that may hereafter become a Lender under the Credit Agreement. This
opinion may not be used or relied



--------------------------------------------------------------------------------



upon by any other person or entity, and may not be disclosed, quoted, filed with
a governmental agency or otherwise referred to without our prior written consent
except to your bank examiners and any other governmental authority or
self-regulatory body to which you report or to which you are subject to review,
or as required by law or regulation or pursuant to legal process. This opinion
may be disclosed to, but may not be relied upon by, your accountants, lawyers
and other advisors so long as such accountants and other advisors agree not to
disclose, quote or file this opinion without our prior written consent.




Very truly yours,


Alston & Bird LLP




By: ____________________________     
Partner



--------------------------------------------------------------------------------





ANNEX I


Enforceability Limitations




(a)    The effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the rights and remedies of creditors. This limitation
includes the effect of the United States Bankruptcy Code (the “Bankruptcy Code”)
in its entirety, including, without limitation, matters of contract rejection,
fraudulent conveyance and obligation, turn-over, preference, equitable
subordination, automatic stay, discharge, conversion of a non-recourse
obligation into a recourse obligation, and substantive consolidation. It also
includes state laws regarding fraudulent transfers, obligations, and
conveyances, and state receivership laws.


(b)    The effect of general principles of equity, whether applied by a court of
law or equity. This limitation includes the following concepts: (i) principles
governing the availability of specific performance, injunctive relief or other
traditional equitable remedies; (ii) principles affording traditional equitable
defenses (e.g., waiver, laches and estoppel); (iii) good faith and fair dealing;
(iv) reasonableness; (v) materiality of the breach; (vi) impracticability or
impossibility of performance; (vii) the effect of obstruction or failure to
perform or otherwise act in accordance with an agreement by any person; (viii)
unconscionability and (ix) the possible unenforceability under certain
circumstance of provisions providing for indemnification or contribution that
are contrary to public policy.


(c)        The possible unenforceability of provisions purporting to waive
certain rights of guarantors.


(d)    The possible unenforceability of provisions requiring indemnification
for, or providing exculpation, release, or exemption from liability for, action
or inaction, to the extent such action or inaction involves negligence or
willful misconduct.


(e)    The possible unenforceability of provisions purporting to require
arbitration of disputes.


(f)    The possible unenforceability of provisions imposing increased interest
rates or late payment charges upon delinquency in payment or default or
providing for liquidated damages or for premiums on prepayment, acceleration,
redemption, cancellation, or termination, to the extent any such provisions are
deemed to be penalties or forfeitures.


(g)    The possible unenforceability of waivers or advance consents that have
the effect of (i) waiving statutes of limitation, marshaling of assets or
similar requirements, (ii) consenting to or waiving objections to the
jurisdiction of courts or the venue of actions, (iii) waiving the right to jury
trial or, in certain cases, notices.


(h)    The possible unenforceability of provisions that waivers or consents by a
party may not be given effect unless in writing or in compliance with particular
requirements or that a person's



--------------------------------------------------------------------------------



course of dealing, course of performance, or the like or failure or delay in
taking action may not constitute a waiver of related rights or provisions or
that one or more waivers may not under certain circumstances constitute a waiver
of other matters of the same kind.


(i)    The effect of course of dealing, course of performance, or the like, that
would modify the terms of an agreement or the respective rights or obligations
of the parties under an agreement.


(j)    The possible unenforceability of provisions that enumerated remedies are
not exclusive or that a party has the right to pursue multiple remedies without
regard to other remedies elected or that all remedies are cumulative.


(k)    The possible unenforceability of provisions that determinations by a
party or a party's designee are conclusive or deemed conclusive.


(l)    The possible unenforceability of provisions permitting modifications or
amendments of an agreement only in writing.


(m)    The possible unenforceability of provisions that the provisions of an
agreement are severable.


(n)    The effect of laws requiring mitigation of damages.


(o)    The possible unenforceability of provisions permitting the exercise,
under certain circumstances, of rights without notice or without providing
opportunity to cure failures to perform.


(p)    The effect of agreements or provisions in the Transaction Documents as to
rights of set off otherwise than in accordance with the applicable law.


(q)    The effect of laws that govern and afford judicial discretion regarding
the determination of damages and entitlement to attorneys’ fees and other costs.


(r)    The possible unenforceability of Section 6.01(h)(ii) of the Credit
Agreement.


(s)    The following matters, including their effects and the effects of
non-compliance, are not covered by implication or otherwise in any opinion
expressed herein: (a) any statutes, administrative decisions, ordinances, rules
or regulations of any county, municipality or other political subdivision of any
state, (b) antitrust and unfair competition law, (c) securities law,
(d) fiduciary obligations, (e) pension and employee benefit law (e.g., ERISA),
(f) fraudulent transfer law, (g) environmental law, (h) land use and subdivision
law, (i) Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended,
(j) Exon-Florio Amendment under the Omnibus Trade and Competitiveness Act of
1988, (k) bulk transfer law, (l) tax law, (m) patent, copyright, trademark and
other intellectual property law, (n) racketeering law (e.g., RICO), (o) criminal
statutes of general application (e.g., mail fraud and wire fraud), (p)
occupational health and safety law (e.g., OSHA), (q) labor law, (r) law
concerning national or local emergency, possible deference to acts of sovereign
states, and criminal and civil forfeiture laws, (s) law relating to permissible
rates, computations, or disclosure of interest (e.g., usury), (t) any laws,
regulations, directives and executive orders that prohibit or limit the
enforceability of obligations based on attributes of the party seeking
enforcement



--------------------------------------------------------------------------------



(e.g., the Trading with the Enemy Act and the International Emergency Economic
Powers Act), (u) the Anti-Terrorism Order, as amended, all rules and regulations
promulgated thereunder and all Federal, state and local laws, statutes,
ordinances, orders, governmental rules, regulations, licensing requirements and
policies relating to the Anti-Terrorism Order (including without limitation the
Executive order of September 23, 2001 Blocking Property and Prohibiting
Transactions with Persons Who Commit and Threaten to Commit or Support
Terrorism) and the ownership and operation of, or otherwise regulation of,
companies that conduct, operate or otherwise pursue the business or businesses
now and in the future conducted, operated or otherwise pursued by either the
Borrower or the Parent including, without limitation, the importation,
transportation, manufacturing, dealing, purchase, use or storage of explosive
materials, and (v) the USA Patriot Act of 2001 and the rules, regulations and
policies promulgated thereunder and any foreign assets control regulations of
the United States Treasury Department or any enabling legislation or orders
relating thereto.







--------------------------------------------------------------------------------



EXHIBIT F


FORM OF OPINION OF U.K. COUNSEL
FOR THE BORROWER




See attached.



--------------------------------------------------------------------------------





 


Linklaters LLP
One Silk Street
London EC2Y 8HQ
Telephone (+44) 20 7456 2000
Facsimile (+44) 20 7456 2222
DX Box Number 10 CDE
To the Administrative Agent and
the Lenders from time to time party to the Agreement
(as defined below)
c/o Bank of America, N.A.
 



August 7, 2015

Dear Sirs
1.
Introduction

We have acted as English legal advisers to Invesco Finance PLC (the “Borrower”)
in its capacity as the borrower in connection with a U.S.$1,250,000,000 5-year
credit agreement (with an option to increase the total commitments to a maximum
amount of $1,750,000,000) dated as of 7 August 2015 between, amongst others, the
Borrower, Invesco Ltd., a company organised under the laws of Bermuda, the
Lenders named in it and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer (the "Agreement") and the promissory notes to be
issued to each of the Lenders named in the Agreement pursuant to the Agreement
(the “Notes”).
2.
English Law

This opinion is limited to English law as applied by the English courts and
published and in effect on the date of this opinion. It is given on the basis
that it and all matters relating to it will be governed by, and that it
(including all terms used in it) will be construed in accordance with, English
law.
3.
Scope of Inquiry

For the purpose of this opinion, we have examined the following documents:
3.1 A PDF copy of the executed Agreement.
3.2 A template form of Note.
3.3 A copy of the Certificate of Incorporation and the Certificates of
Incorporation on Change of
Name of the Borrower.
3.4 A copy of the Memorandum and Articles of Association of the Borrower.



--------------------------------------------------------------------------------



3.5 A copy of a written resolution of the Directors of the Borrower dated 7
August 2015.
3.6 A certificate from the Borrower, dated 7 August 2015 in relation to the
documents referred
to above.
3.7 The results of an on-line search in respect of the Borrower on the Companies
House Direct
Service made on 6 August 2015 at 3:28 pm (the "Search").
3.8 The results of a telephone search in respect of the Borrower at the Central
Register of
Winding Up Petitions made on 7 August 2015 at 10:20 am (the "Telephone Search").
4.
Assumptions

For the purpose of this opinion, we have made the following assumptions:
4.1 All copy documents conform to the originals and all originals are genuine
and complete.
4.2 Each signature is the genuine signature of the individual concerned.
4.3 The documents referred to in paragraphs 3.3 and 3.4 are up-to-date.
4.4 The written resolutions referred to in paragraph 3.5 were validly passed and
remain in full
force and effect without modification.
4.5 The Agreement and the Notes are within the capacity and powers of, and have
been
validly authorised and signed by, each party other than the Borrower.
4.6 The Agreement and the Notes have been signed on behalf of the Borrower by
the person
(s) authorised by the written resolution referred to in paragraph 3.5.
4.7 The Agreement and the Notes are valid, binding and enforceable on each party
under New
York law by which they are expressed to be governed.
4.8 The Agreement and the Notes have the same meaning and effect under New York
law as
they would have if they were interpreted under English law by an English court
and there
are no provisions of New York law which would affect this opinion.
4.9 There are no dealings between the parties that affect the Agreement or the
Notes.
4.10 None of the proceeds of the facilities provided pursuant to the Agreement
will be used
directly or indirectly to finance or refinance an acquisition of shares in
contravention of
Sections 678 or 679 of the Companies Act 2006 (as amended).
4.11 All applicable provisions of the Financial Services and Markets Act 2000
and any
applicable secondary legislation made under it have been complied with with
respect to the
Agreement and the Notes.
4.12 The Notes are not and will not be offered or sold in the UK, except to any
person whose
ordinary activities involve them in acquiring, holding, managing or disposing of
investments
(as principal or agent) for the purposes of their businesses and no public offer
of the Notes
will be made in the UK, except in the circumstances set out in Section 86 of the
Financial
Services and Markets Act 2000.
4.13 With respect to the Notes, this opinion speaks as if the Notes have been
entered into on



--------------------------------------------------------------------------------



the date of the Agreement in all material respects in the same form as the
template referred
to in paragraph 3.2.
5.
Opinion

Based on the documents referred to and assumptions in paragraphs 3 and 4 and
subject to the qualifications in paragraph 6 and to any matters not disclosed to
us, we are of the following opinion:
5.1 The Borrower has been incorporated and is existing as a company with limited
liability
under the laws of England.
5.2 The Borrower has the corporate power to enter into and perform the Agreement
and the
Notes.
5.3 The Borrower has taken all necessary corporate action to authorise its entry
into and
performance of the Agreement and the Notes.
5.4 Under English law, there are no governmental or regulatory consents,
approvals or
authorisations required by the Borrower for its entry into and performance of
the
Agreement or the Notes.
5.5 Under English law, there are no registration, filing or similar formalities
required to ensure
the legality, validity, binding effect and enforceability against the Borrower
of the
Agreement or the Notes.
5.6 The entry into and performance of the Agreement and the Notes by the
Borrower does not
violate English law or the Memorandum or Articles of Association of the
Borrower.
5.7 Save for in the circumstances set out in paragraphs 6.11 and 6.12, if
proceedings were
brought before the English courts and the choice of New York law as the
governing law of
the Agreement is pleaded and proved as a fact in accordance with English
procedural and
evidential rules, the choice of New York law as the governing law of the
Agreement would
be recognised in England.
5.8 A final and conclusive judgment against the Borrower for the payment of a
specific sum of
money rendered by a United States Federal or New York State court sitting in New
York
City arising out of or in connection with the Agreement or the Notes will be
recognised by
and enforceable in the English courts as creating a debt enforceable against the
Borrower
if:
the foreign court had jurisdiction over the Borrower in accordance with English
law (and, in our opinion, for these purposes, the English courts will recognise
a contractual submission to the jurisdiction of a United States Federal or New
York State court sitting in New York City);
(i)
the foreign judgment was not contrary to English public policy, for multiple
damages or based on a provision of law specified under the Protection of Trading
Interests Act 1980 nor obtained by fraud or in breach of the rules of natural
justice;




--------------------------------------------------------------------------------



(ii)
the foreign judgment was not inconsistent with an earlier judgment relating to
the same issue of a court having jurisdiction over the matter;

(iii)
the foreign judgment does not require the Borrower to perform an act which would
be illegal in the country of performance; and

(iv)
the foreign proceedings were not of a revenue or penal nature.

Enforcement of the judgment may, however, be stayed if it is subject to appeal
in the country in which it was given.
5.9 No stamp duty or registration or similar tax is payable under English law in
connection with
the parties entering into the Agreement or the Notes.
6.
Qualifications

This opinion is subject to the following qualifications:
6.1 This opinion is subject to any limitations arising from bankruptcy,
insolvency, liquidation,
moratorium, reorganisation and other laws of general application relating to or
affecting the
rights of creditors.
6.2 The enforcement in England of the Agreement, the Notes and of foreign
judgments will be
subject to English rules of civil procedure.
6.3 In England, remedies such as specific performance and injunction may not be
available.
6.4 An English court may not give effect to Section 8.04 (Expenses; Indemnity;
Damage
Waiver) of the Agreement in respect of the costs of litigation brought before an
English
court.
6.5 A certificate, determination, notification, opinion or the like might be
held by the English
courts not to be conclusive, final or binding if it could be shown to have an
unreasonable or
arbitrary basis or in the event of manifest error despite any provision in the
Agreement to
the contrary.
6.6 We do not express any opinion as to any taxation matters, except for
paragraph 5.9.
6.7 Claims may become barred under the Limitation Act 1980.
6.8 So far as they relate to United Kingdom stamp duties, the undertakings and
indemnities
given by the Borrower in Section 2.15 (Taxes) of the Agreement may be void under
Section 117 of the Stamp Act 1891.
6.9 Any provision of the Agreement which constitutes, or purports to constitute,
a restriction on
the exercise of any statutory power may be ineffective.
6.10 Our opinion that the Borrower is existing is based on the Search and the
Telephone
Search. It should be noted that the Search and the Telephone Search are not
capable of
revealing conclusively whether or not a winding-up or administration petition or
order has
been presented or made, a receiver appointed, a company voluntary arrangement
proposed or approved or any other insolvency proceeding commenced.



--------------------------------------------------------------------------------



6.11 If proceedings were brought before the English courts, effect may be given
to the
overriding mandatory provisions of the law of the country where the obligations
arising out
of a contract have to be or have been performed, in so far as those provisions
render the
performance of the contract unlawful. In such circumstances, the relevant
obligations may
not be enforceable.
6.12 Further circumstances referred to in paragraph 5.7 are as follows:
(a)
where all other elements relevant to the Agreement at the time of the choice are
located in:

(i)
a country other than the United States, it is possible that the choice of New
York law will not prejudice the application of provisions of the law of that
other country which cannot be derogated from by agreement;

(ii)
one or more EU Member States, it is possible that the choice of New York law
will not prejudice the application of provisions of EU law (where appropriate,
as implemented in England) which cannot be derogated from by agreement;

(b)
the English courts may have regard to the law of the country in which
performance takes place in relation to the manner of performance and the steps
to be taken in the event of defective performance; and

(c)
the English courts may not be restricted from applying overriding mandatory
provisions of English law and if there is a provision of New York law that is
manifestly incompatible with English public policy, it is possible that the
English courts may not apply it.

6.13 Any provision of the Agreement which restricts or purports to restrict the
Borrower’s choice
of statutory auditor may be ineffective under Regulation (EU) 537/2014 and/or
Directive
2014/56/EU.
7.
Reliance

This opinion is solely for your benefit and solely for the purpose of the
Agreement and the Notes. It is not to be transmitted to anyone else nor is it to
be relied upon by anyone else or for any other purpose or quoted or referred to
in any public document or filed with anyone without our written consent, except
as otherwise required by law or regulation or in connection with any legal
proceedings in relation to the Agreement or the Notes, and provided that a copy
may be provided to your professional advisers, auditors and regulators, solely
for the purpose of the Agreement and the Notes and of giving their opinion and
subject to the same restrictions.
Yours faithfully
Linklaters LLP



--------------------------------------------------------------------------------



EXHIBIT G


FORM OF OPINION OF BERMUDA COUNSEL
FOR THE PARENT
See attached.



--------------------------------------------------------------------------------



Bank of America, N.A.                         Email jwilson@applebyglobal.com
as Administrative Agent for the Lenders
101 N Tryon Street                         Direct Dial +1 441 298 3559
Charlotte, NC                                      Tel +1 441 295 2244
28255 USA                                     Fax +1 441 292 8666

Your Ref
Appleby Ref 137506.030/JW/rm
The Lenders from time to time party to the Third Amended and Restated Credit
Agreement (as defined below)     
c/o Bank of America, N.A.                                 7 August 2015
101 N Tryon Street
Charlotte, NC
28255 USA




Dear Sirs


Invesco Ltd. (Company)
We have acted as Bermuda legal counsel to the Company in connection with the
third amended and restated credit agreement among Invesco Finance PLC, as
Borrower, the Company, as Parent, Bank of America, N.A., as administrative agent
for the Lenders (Administrative Agent), Swing Line Lender and L/C Issuer, and
each of the Initial Lenders dated 7 August 2015 (Third Amended and Restated
Credit Agreement). We have been asked to provide this legal opinion in
connection with Section 3.01(c)(viii) of the Third Amended and Restated Credit
Agreement in respect of the following agreements:
(i)    the Third Amended and Restated Credit Agreement; and
(ii)    the Third Amended and Restated Parent Guaranty (as defined in the
schedule to this opinion (Schedule)).
(The Third Amended and Restated Credit Agreement and the Third Amended and
Restated Parent Guaranty are hereinafter collectively referred to as the Subject
Agreements)
For the purposes of this opinion we have examined and relied upon the documents
(Documents) listed, and in some cases defined, in the Schedule together with
such other documentation as we have considered requisite to this opinion. Unless
otherwise defined herein, capitalised terms have the meanings assigned to them
in the Third Amended and Restated Credit Agreement.
1.    Assumptions
In stating our opinion we have assumed:



--------------------------------------------------------------------------------



1.1    the authenticity, accuracy and completeness of all Documents and other
documentation examined by us submitted to us as originals and the conformity to
authentic original documents of all Documents and other such documentation
submitted to us as certified, conformed, notarised, faxed or photostatic copies;
1.2    that each of the Documents and other such documentation which was
received by electronic means is complete, intact and in conformity with the
transmission as sent;
1.3    the genuineness of all signatures on the Documents;
1.4    the authority, capacity and power of each of the persons signing the
Documents (other than the Company in respect of the Subject Agreements);
1.5    that any representation, warranty or statement of fact or law, other than
as to the laws of Bermuda, made in any of the Documents is true, accurate and
complete;
1.6    that the Subject Agreements constitute the legal, valid and binding
obligations of each of the parties thereto, other than the Company, under the
laws of its jurisdiction of incorporation or its jurisdiction of formation;
1.7    that the Subject Agreements have been validly authorised, executed and
delivered by each of the parties thereto, other than the Company, and the
performance thereof is within the capacity and powers of each such party
thereto, and that each such party to which the Company purportedly delivered the
Subject Agreements has actually received and accepted delivery of such Subject
Agreements;
1.8    that the Subject Agreements will effect, and will constitute legal, valid
and binding obligations of each of the parties thereto, enforceable in
accordance with their terms, under the laws of the State of New York by which
they are expressed to be governed;
1.9    that the Subject Agreements are in the proper legal form to be admissible
in evidence and enforced in the courts of the State of New York sitting in New
York County and the United States District Court of the Southern District of New
York (New York Courts) and in accordance with the laws of the State of New York;
1.10    that there are no provisions of the laws or regulations of any
jurisdiction other than Bermuda which would be contravened by the execution or
delivery of the Subject Agreements or which would have any implication in
relation to the opinion expressed herein and that, in so far as any obligation
under, or action to be taken under, the Subject Agreements is required to be
performed or taken in any jurisdiction outside Bermuda, the performance of such
obligation or the taking of such action will constitute a valid and binding
obligation of each of the parties thereto under the laws of that jurisdiction
and will not be illegal by virtue of the laws of that jurisdiction;
1.11    that none of the parties to the Subject Agreements maintains a place of
business (as defined in section 4(6) of the Investment Business Act 2003), in
Bermuda;
1.12    that the records which were the subject of the Company Search were
complete and accurate at the time of such search and disclosed all information
which is material for the purposes of this opinion and such information has not
since the date and time of the Company Search been materially altered;
1.13    that the records which were the subject of the Litigation Search were
complete and accurate at the time of such search and disclosed all information
which is material for the purposes of this opinion and such information has not
since the date and time of the Litigation Search been materially altered;



--------------------------------------------------------------------------------



1.14    that the Resolutions are in full force and effect, have not been
rescinded, either in whole or in part, and accurately record the resolutions
passed by the Board of Directors of the Company (Board) in a meeting which was
duly convened and at which a duly constituted quorum was present and voting
throughout and that there is no matter affecting the authority of the Directors
of the Company to effect entry by the Company into the Subject Agreements, not
disclosed by the Constitutional Documents or the Resolutions, which would have
any adverse implication in relation to the opinions expressed herein;
1.15    that the Administrative Agent and the Lenders from time to time party to
the Third Amended and Restated Credit Agreement have no express or constructive
knowledge of any circumstance whereby any Director of the Company, when the
Board passed the Resolutions, failed to discharge his fiduciary duty owed to the
Company and to act honestly and in good faith with a view to the best interests
of the Company;
1.16    that the Company has entered into its obligations under the Subject
Agreements in good faith for the purpose of carrying on its business and that,
at the time it did so, there were reasonable grounds for believing that the
transactions contemplated by the Subject Agreements would benefit the Company;
and
1.17    that each transaction to be entered into pursuant to the Subject
Agreements is entered into in good faith and for full value and will not have
the effect of preferring one creditor over another.


2.    Opinion
Based upon and subject to the foregoing and subject to the reservations set out
below and to any matters not disclosed to us, we are of the opinion that:
2.1    The Company is an exempted company incorporated with limited liability
and existing under the laws of Bermuda. The Company possesses the capacity to
sue and be sued in its own name and is in good standing under the laws of
Bermuda.
2.2    The Company has all requisite corporate power and authority to enter
into, execute, deliver, and perform its obligations under the Subject Agreements
and to take all action as may be necessary to complete the transactions
contemplated thereby.
2.3    The execution, delivery and performance by the Company of the Subject
Agreements and the transactions contemplated thereby have been duly authorised
by all necessary corporate action on the part of the Company.
2.4    The Subject Agreements have been duly executed by the Company and each
constitutes legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with its terms.
2.5    Subject as otherwise provided in this opinion, no consent, licence or
authorisation of, filing with, or other act by or in respect of, any
governmental authority or court of Bermuda is required to be obtained by the
Company in connection with the execution, delivery or performance by the Company
of the Subject Agreements or to ensure the legality, validity, admissibility
into evidence or enforceability as to the Company, of the Subject Agreements.
2.6    The execution, delivery and performance by the Company of the Subject
Agreements and the transactions contemplated thereby do not and will not
violate, conflict with or constitute a default under (i) any requirement of any
law or any regulation of Bermuda or (ii) the Constitutional Documents.



--------------------------------------------------------------------------------



2.7    The choice of the laws of the State of New York as the proper law to
govern the Subject Agreements is a valid choice of law under Bermuda law and
such choice of law would be recognised, upheld and applied by the courts of
Bermuda as the proper law of the Subject Agreements in proceedings brought
before them in relation to the Subject Agreements, provided that (i) the point
is specifically pleaded; (ii) such choice of law is valid and binding under the
laws of the State of New York; and (iii) recognition would not be contrary to
public policy as that term is understood under Bermuda law (and, as at the date
of this opinion, we are not aware of any reason why such recognition would be
contrary to public policy as that term is understood under Bermuda law).
2.8    The submission by the Company to the jurisdiction of the New York Courts
is not contrary to Bermuda law and would be recognised by the courts of Bermuda
as a legal, valid and binding submission to the jurisdiction of the New York
Courts, if such submission is accepted by such courts and is legal, valid and
binding under the laws of the State of New York.
2.9    A final and conclusive judgment of a competent foreign court against the
Company based upon the Subject Agreements (other than a court of jurisdiction to
which The Judgments (Reciprocal Enforcement) Act 1958 applies, and it does not
apply to the New York Courts) under which a sum of money is payable (not being a
sum payable in respect of taxes or other charges of a like nature, in respect of
a fine or other penalty, or in respect of multiple damages as defined in The
Protection of Trading Interests Act 1981) may be the subject of enforcement
proceedings in the Supreme Court of Bermuda under the common law doctrine of
obligation by action on the debt evidenced by the judgment of such competent
foreign court. A final opinion as to the availability of this remedy should be
sought when the facts surrounding the foreign court’s judgment are known, but,
on general principles, we would expect such proceedings to be successful
provided that:
2.9.1.    the court which gave the judgment was competent to hear the action in
accordance with private international law principles as applied in Bermuda; and
2.9.2.    the judgment is not contrary to public policy in Bermuda, has not been
obtained by fraud or in proceedings contrary to natural justice and is not based
on an error in Bermuda law.
Enforcement of such a judgment against assets in Bermuda may involve the
conversion of the judgment debt into Bermuda dollars, but the Bermuda Monetary
Authority has indicated that its present policy is to give the consents
necessary to enable recovery in the currency of the obligation.
No stamp duty or similar or other tax or duty is payable in Bermuda on the
enforcement of a foreign judgment. Court fees will be payable in connection with
proceedings for enforcement.
2.10    Based solely upon the Company Search and the Litigation Search:
2.10.1.    no litigation, administrative or other proceeding of or before any
governmental authority of Bermuda is pending against the Company; and
2.10.2.    no notice to the Registrar of Companies of the passing of a
resolution of members or creditors to wind up or the appointment of a liquidator
or receiver has been given. No petition to wind up the Company or application to
reorganise its affairs pursuant to a scheme of arrangement or application for
the appointment of a receiver has been filed with the Supreme Court.
2.11    The Company has received an assurance from the Ministry of Finance
granting an exemption, until 31 March 2035, from the imposition of tax under any
applicable Bermuda law computed on profits or income or computed on any capital
asset, gain or appreciation, or any tax in the nature of estate duty or



--------------------------------------------------------------------------------



inheritance tax, provided that such exemption shall not prevent the application
of any such tax or duty to such persons as are ordinarily resident in Bermuda
and shall not prevent the application of any tax payable in accordance with the
provisions of the Land Tax Act 1967 or otherwise payable in relation to land in
Bermuda leased to the Company. There are, subject as otherwise provided in this
opinion, no Bermuda taxes, stamp or documentary taxes, duties or similar charges
now due, or which could in the future become due, in connection with the
execution, delivery, performance or enforcement of the Subject Agreements or the
transactions contemplated thereby, or in connection with the admissibility in
evidence thereof and the Company is not required by any Bermuda law or
regulation to make any deductions or withholdings in Bermuda from any payment it
may make thereunder.
3.    Reservations
We have the following reservations:
3.1    The term “enforceable” as used in this opinion means that there is a way
of ensuring that each party performs an agreement or that there are remedies
available for breach.
3.2    We express no opinion as to the availability of equitable remedies such
as specific performance or injunctive relief, or as to any matters which are
within the discretion of the courts of Bermuda in respect of any obligations of
the Company as set out in the Subject Agreements. In particular, we express no
opinion as to the enforceability of any present or future waiver of any
provision of law (whether substantive or procedural) or of any right or remedy
which might otherwise be available presently or in the future under the Subject
Agreements.
3.3    Enforcement of the obligations of the Company under the Subject
Agreements may be limited or affected by applicable laws from time to time in
effect relating to bankruptcy, insolvency or liquidation or any other laws or
other legal procedures affecting generally the enforcement of creditors’ rights.
3.4    Enforcement of the obligations of the Company may be the subject of a
statutory limitation of the time within which such proceedings may be brought.
3.5    We express no opinion as to any law other than Bermuda law and none of
the opinions expressed herein relates to compliance with or matters governed by
the laws of any jurisdiction except Bermuda. This opinion is limited to Bermuda
law as applied by the Courts of Bermuda at the date hereof.
3.6    Where an obligation is to be performed in a jurisdiction other than
Bermuda, the courts of Bermuda may refuse to enforce it to the extent that such
performance would be illegal under the laws of, or contrary to public policy of,
such other jurisdiction.
3.7    We express no opinion as to the validity, binding effect or
enforceability of any provision incorporated into any of the Subject Agreements
by reference to a law other than that of Bermuda, or as to the availability in
Bermuda of remedies which are available in other jurisdictions.
3.8    Where a person is vested with a discretion or may determine a matter in
his or its opinion, such discretion may have to be exercised reasonably or such
an opinion may have to be based on reasonable grounds.
3.9    Any provision in the Subject Agreements that certain calculations or
certificates will be conclusive and binding will not be effective if such
calculations or certificates are fraudulent or erroneous on their face and will
not necessarily prevent juridical enquiries into the merits of any claim by an
aggrieved party.



--------------------------------------------------------------------------------



3.10    We express no opinion as to the validity or binding effect of any
provision in the Subject Agreements for the payment of interest at a higher rate
on overdue amounts than on amounts which are current, or that liquidated damages
are or may be payable. Such a provision may not be enforceable if it could be
established that the amount expressed as being payable was in the nature of a
penalty; that is to say a requirement for a stipulated sum to be paid
irrespective of, or necessarily greater than, the loss likely to be sustained.
If it cannot be demonstrated to the Bermuda court that the higher payment was a
reasonable pre-estimate of the loss suffered, the court will determine and award
what it considers to be reasonable damages. Section 9 of The Interest and Credit
Charges (Regulations) Act 1975 provides that the Bermuda courts have discretion
as to the amount of interest, if any, payable on the amount of a judgment after
date of judgment. If the Court does not exercise that discretion, then interest
will accrue at the statutory rate which is currently 7% per annum.
3.11    We express no opinion as to the validity or binding effect of any
provision of the Subject Agreements which provides for the severance of illegal,
invalid or unenforceable provisions.
3.12    A Bermuda court may refuse to give effect to any provisions of the
Subject Agreements in respect of costs of unsuccessful litigation brought before
the Bermuda court or where that court has itself made an order for costs.
3.13    Searches of the Register of Companies at the office of the Registrar of
Companies and of the Supreme Court Causes Book at the Registry of the Supreme
Court are not conclusive and it should be noted that the Register of Companies
and the Supreme Court Causes Book do not reveal:
3.13.1.    details of matters which have been lodged for filing or registration
which as a matter of best practice of the Registrar of Companies or the Registry
of the Supreme Court would have or should have been disclosed on the public
file, the Causes Book or the Judgment Book, as the case may be, but for whatever
reason have not actually been filed or registered or are not disclosed or which,
notwithstanding filing or registration, at the date and time the search is
concluded are for whatever reason not disclosed or do not appear on the public
file, the Causes Book or Judgment Book;
3.13.2.    details of matters which should have been lodged for filing or
registration at the Registrar of Companies or the Registry of the Supreme Court
but have not been lodged for filing or registration at the date the search is
concluded;
3.13.3.    whether an application to the Supreme Court for a winding-up petition
or for the appointment of a receiver or manager has been prepared but not yet
been presented or has been presented but does not appear in the Causes Book at
the date and time the search is concluded;
3.13.4.    whether any arbitration or administrative proceedings are pending or
whether any proceedings are threatened, or whether any arbitrator has been
appointed; or
3.13.5.    whether a receiver or manager has been appointed privately pursuant
to the provisions of a debenture or other security, unless notice of the fact
has been entered in the Register of Charges in accordance with the provisions of
the Companies Act 1981.
Furthermore, in the absence of a statutorily defined system for the registration
of charges created by companies incorporated outside Bermuda (overseas
companies) over their assets located in Bermuda, it is not possible to determine
definitively from searches of the Register of Charges maintained by the
Registrar of Companies in respect of such overseas companies what charges have
been registered over



--------------------------------------------------------------------------------



any of their assets located in Bermuda or whether any one charge has priority
over any other charge over such assets.
3.14    In order to issue this opinion we have carried out the Company Search
and have not enquired as to whether there has been any change since the date and
time of such search.
3.15    In order to issue this opinion we have carried out the Litigation Search
and have not enquired as to whether there has been any change since the date and
time of such search.
3.16    In paragraph 2.1 above, the term “good standing” means that the Company
has received a Certificate of Compliance from the Registrar of Companies.
4.    Disclosure
This opinion is addressed to you solely for your benefit and is neither to be
transmitted to any other person (other than your legal advisors, accountants and
auditors), nor relied upon by any other person or for any other purpose nor
quoted or referred to in any public document nor filed with any governmental
agency or person, without our prior written consent, except as may be required
by law or regulatory authority. Further, this opinion speaks as of its date and
is strictly limited to the matters stated herein and we assume no obligation to
review or update this opinion if applicable law or the existing facts or
circumstances should change.
This opinion is governed by and is to be construed in accordance with Bermuda
law. It is given on the basis that it will not give rise to any legal
proceedings with respect thereto in any jurisdiction other than Bermuda.
Yours faithfully


Appleby (Bermuda) Limited



--------------------------------------------------------------------------------





 
SCHEDULE
1.    The entries and filings shown in respect of the Company on the file of the
Company maintained in the Register of Companies at the office of the Registrar
of Companies in Hamilton, Bermuda, as revealed by a search conducted on 7 August
2015 at 9:00am (Bermuda time) (Company Search).
2.    The entries and filings shown in respect of the Company in the Supreme
Court Causes Book maintained at the Registry of the Supreme Court in Hamilton,
Bermuda, as revealed by a search conducted on 7 August 2015 at 8:45am (Bermuda
time) (Litigation Search).
3.    Certified copies of the Certificate of Incorporation, Memorandum of
Association and Second Amended and Restated Bye-Laws of the Company effective as
of 15 May 2014 (collectively referred to as Constitutional Documents).
4.    A Certificate of Compliance, dated 7 August 2015 issued by the Registrar
of Companies in respect of the Company.
5.    A certified extract of resolutions of the Board of Directors of the
Company passed at a meeting of the Board of Directors of the Company on 1 July
2015 (Resolutions).
6.    A certified copy of the “Foreign Exchange Letter”, dated 12 September
2007, issued by the Bermuda Monetary Authority, Hamilton Bermuda in relation to
the Company.
7.    A certified copy of the “Tax Assurance”, dated 22 November 2012, issued by
the Registrar of Companies in respect to the Company.
8.    A copy of the Register of Directors and Officers in respect of the Company
dated 4 August 2015.
9.    A PDF copy of the executed Third Amended and Restated Credit Agreement.
10.    A PDF copy of the executed Third Amended and Restated Parent Guaranty
dated 7 August 2015 between the Company in favour of the Administrative Agent
and the Lenders (Third Amended and Restated Guaranty).







--------------------------------------------------------------------------------



EXHIBIT H


FORM OF COMPLIANCE CERTIFICATE
Statement Date: __________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of August 7, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among INVESCO FINANCE PLC,
a company organized under the laws of England and Wales (the “Borrower”),
INVESCO LTD. (the “Parent”), the Lenders from time to time party thereto, and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer. Capitalized terms used but not defined herein shall have the meanings
specified therefor in the Credit Agreement.
The undersigned hereby certifies as of the date hereof that he/she is the chief
financial officer of the Parent, and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of the Parent and the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Parent has delivered the audited financial statements required by
Section 5.01(h)(ii) of the Credit Agreement for the fiscal year of the Parent
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Parent has delivered the unaudited financial statements required by
Section 5.01(h)(i) of the Credit Agreement for the fiscal quarter of the Parent
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Parent and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and the Borrower during the accounting period covered by such
financial statements.
3.    A review of the activities of the Parent and the Borrower during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Parent and the Borrower
performed and observed all its Obligations under the Loan Documents, and



--------------------------------------------------------------------------------



[select one:]
[to the best knowledge of the undersigned during such fiscal period, each of the
Parent and the Borrower performed and observed each covenant and condition of
the Loan Documents applicable to it, and no Default has occurred and is
continuing.]
--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _______________, _____.
INVESCO LTD.


By: ____________________________     
Name: __________________________     
Title: ___________________________     



--------------------------------------------------------------------------------



For the Month/Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I.
Section 5.03(a) - Debt/EBITDA Ratio.

A.
Adjusted Debt less excluded items as of Statement Date:    

1.
Adjusted Debt:                      $______________

2.
Subsidiary Non-Recourse Debt:             $______________

3.
Liabilities with respect to the Office Equipment Sale and Leaseback Lease (so
long as the Parent and its Subsidiaries own 100% of the Office Equipment Sale
and Leaseback Bonds):         $______________

4.
Qualified Equity Portion of Qualified Securities to the extent such amount is
otherwise included in Adjusted Debt:         $______________

5.
Permitted Unit Investment Trust Debt:         $______________1     

6.
Adjusted Debt less excluded items for purposes of computing the Debt/EBITDA
Ratio (Lines I.A.1 - 2 - 3 - 4 - 5):         $______________

B.
EBITDA less excluded items for four consecutive fiscal quarters ending on above
date (“Subject Period”):    

1.
Net income of the Parent and its Subsidiaries, on a consolidated basis,
excluding consolidated investment products, for Subject Period:

$______________
2.
Interest expense for Subject Period:             $______________    

3.
Income tax expense for Subject Period:         $______________    

4.
Depreciation expense for Subject Period:         $______________    

5.
Amortization expense for Subject Period:         $______________    

6.
Extraordinary losses for Subject Period:         $______________

7.
Exceptional losses for Subject Period:         $______________

_______________
1 To the extent (A) such Permitted Unit Investment Trust Debt has not been
outstanding for longer than 5 consecutive Business Days after the incurrence
thereof and (B) the assets of the unit investment trust Subsidiary incurring
such Permitted Unit Investment Trust Debt equal or exceed the amount of such
Permitted Unit Investment Trust Debt; provided, that if the assets of such unit
investment trust Subsidiary do not equal or exceed the amount of such Permitted
Unit Investment Trust Debt, the amount of Permitted Unit Investment Trust Debt
included in Line I.A.5 shall be limited to the amount of the assets of such unit
investment trust Subsidiary.





--------------------------------------------------------------------------------



8.
Non-cash charges exclusive of any non-cash charge to the extent it represents a
reserve for cash expenditures in any future period for Subject
Period:             $    

9.
Extraordinary gains for Subject Period:         $______________

10.
Exceptional gains for Subject Period:         $______________

11.
Non-cash gains exclusive of gains for which the Parent expects cash proceeds in
a future period for Subject Period:     $______________

12.
EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 -

9 - 10 - 11):                          $    
13.
Portion of EBITDA attributable to the net income, expenses, losses, charges and
gains of each Special Purpose Subsidiary: $    

14.
EBITDA less excluded items for purposes of computing the Financial Covenants for
Subject Period (Lines I.B.12 - 13): $    

C.
Debt/EBITDA Ratio as of the Statement Date (Line I.A.6 ÷ Line
I.B.14):                             ________ to 1.00

Maximum Permitted:                         3.25 to 1.00
II.
Section 5.03(b) - Coverage Ratio.



A.
EBITDA less excluded items for purposes of computing the Financial Covenants for
Subject Period (Line I.B.14):                 $______________    

B.
Interest payable on, and amortization of debt discount in respect of, Adjusted
Debt (excluding from Adjusted Debt for purposes of computing this amount: (i)
Subsidiary Non-Recourse Debt and (ii) so long as the Parent and its Subsidiaries
own 100% of the Office Equipment Sale and Leaseback Bonds, liabilities with
respect to the Office Equipment Sale and Leaseback Lease, in each case to the
extent otherwise included in Adjusted Debt):             $______________    

C.
Coverage Ratio as of the Statement Date as of the Statement Date (Line II.A ÷
Line II.B):                            ________ to 1.00

Minimum Required:    4.00 to 1.00





--------------------------------------------------------------------------------



EXHIBIT I


FORM OF U.K. TAX COMPLIANCE CERTIFICATE
Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of August 7, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among INVESCO FINANCE PLC,
a company organized under the laws of England and Wales (the “Borrower”),
INVESCO LTD., the Lenders from time to time party thereto, and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized
terms used but not defined herein shall have the meanings specified therefor in
the Credit Agreement.
The undersigned hereby certifies under penalty of perjury that:
(1)    The undersigned is a “bank” within the meaning of Section 879 of the
Income Tax Act 2007 of the United Kingdom; and
(2)    The undersigned is within the charge to corporation tax in the United
Kingdom with respect to payments under the Credit Agreement.
[NAME OF LENDER]
By: ____________________________    
Name:    _______________________________
Title: ___________________________    
Address:


[__________________________________]
[__________________________________]
[__________________________________]




Dated: _______________, 20__







